Exhibit 10.6

EXECUTION COPY

 

$1,000,000,000 AMENDED AND RESTATED REVOLVING LOAN FACILITY
CREDIT AGREEMENT

 

by and among

 

THE MACERICH PARTNERSHIP, L.P.,

as the Borrower

 

THE MACERICH COMPANY,
MACERICH WRLP CORP.,
MACERICH WRLP LLC,
MACERICH WRLP II CORP.,
MACERICH WRLP II LP,
MACERICH TWC II CORP.,
MACERICH TWC II LLC,

MACERICH WALLEYE LLC,

IMI WALLEYE LLC,
and

WALLEYE RETAIL INVESTMENTS LLC,

as Guarantors

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
JPMORGAN CHASE BANK,

and

THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent for the Lenders and
as the Collateral Agent for the Benefited Creditors

 

DEUTSCHE BANK SECURITIES INC.
and
J.P. MORGAN SECURITIES INC.,
as the Joint Lead Arrangers and Joint Bookrunning Managers

 

JPMORGAN CHASE BANK
as the Syndication Agent

 

COMMERZBANK AG, NEW YORK,

EUROHYPO AG, NEW YORK BRANCH
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as the Co-Documentation Agents

 

KEY BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION

as the Senior Managing Agents

 

Amended and Restated as of April 25, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.

 

The Credits.

 

 

 

 

 

1.1.

 

The Commitments

 

1.2.

 

Loans and Borrowings

 

1.3.

 

Requests for Borrowings

 

1.4.

 

Letters of Credit

 

1.5.

 

Funding of Borrowings

 

1.6.

 

Interest Elections

 

1.7.

 

Termination; Reduction and Extension of the Commitments

 

1.8.

 

Manner of Payment of Loans; Evidence of Debt

 

1.9.

 

Optional Prepayment of Loans

 

1.10.

 

Interest

 

1.11.

 

Presumptions of Payment

 

 

 

 

 

ARTICLE 2.

 

General Provisions Regarding Payments

 

 

 

 

 

2.1.

 

Payments by the Borrower

 

2.2.

 

Pro Rata Treatment

 

2.3.

 

RESERVED

 

2.4.

 

Inability to Determine Rates

 

2.5.

 

Illegality

 

2.6.

 

Funding

 

2.7.

 

Increased Costs

 

2.8.

 

Obligation of Lenders to Mitigate; Replacement of Lenders

 

2.9.

 

Funding Indemnification

 

2.10.

 

Taxes

 

2.11.

 

Fees

 

2.12.

 

Default Interest

 

2.13.

 

Computation

 

2.14.

 

Application of Insufficient Payments

 

2.15.

 

Release of Borrowers under Existing Credit Agreement

 

 

 

 

 

ARTICLE 3.

 

[RESERVED]

 

 

 

 

 

ARTICLE 4.

 

Credit Support

 

 

 

 

 

4.1.

 

REIT Guaranty

 

4.2.

 

Guaranties

 

4.3.

 

Pledge Agreements

 

 

 

 

 

ARTICLE 5.

 

Conditions Precedent

 

 

 

 

 

5.1.

 

Conditions to Amendment and Restatement

 

5.2.

 

Each Credit Event

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6.

 

Representations and Warranties

 

 

 

 

 

6.1.

 

Financial Condition

 

6.2.

 

No Material Adverse Effect

 

6.3.

 

Compliance with Laws and Agreements

 

6.4.

 

Organization, Powers; Authorization; Enforceability

 

6.5.

 

No Conflict

 

6.6. [a05-7552_1ex10d6.htm#a6_6__222059]

 

No Material Litigation [a05-7552_1ex10d6.htm#a6_6__222059]

 

6.7. [a05-7552_1ex10d6.htm#a6_7__162918]

 

Taxes [a05-7552_1ex10d6.htm#a6_7__162918]

 

6.8. [a05-7552_1ex10d6.htm#a6_8__222105]

 

Investment Company Act [a05-7552_1ex10d6.htm#a6_8__222105]

 

6.9. [a05-7552_1ex10d6.htm#a6_9__222108]

 

Subsidiary Entities [a05-7552_1ex10d6.htm#a6_9__222108]

 

6.10. [a05-7552_1ex10d6.htm#a6_10__222112]

 

Federal Reserve Board Regulations [a05-7552_1ex10d6.htm#a6_10__222112]

 

6.11. [a05-7552_1ex10d6.htm#a6_11__222115]

 

ERISA Compliance [a05-7552_1ex10d6.htm#a6_11__222115]

 

6.12. [a05-7552_1ex10d6.htm#a6_12__222125]

 

Assets and Liens [a05-7552_1ex10d6.htm#a6_12__222125]

 

6.13. [a05-7552_1ex10d6.htm#a6_13__222127]

 

Securities Acts [a05-7552_1ex10d6.htm#a6_13__222127]

 

6.14. [a05-7552_1ex10d6.htm#a6_14__222130]

 

Consents, Etc. [a05-7552_1ex10d6.htm#a6_14__222130]

 

6.15. [a05-7552_1ex10d6.htm#a6_15__222132]

 

Hazardous Materials [a05-7552_1ex10d6.htm#a6_15__222132]

 

6.16. [a05-7552_1ex10d6.htm#a6_16__222136]

 

Regulated Entities [a05-7552_1ex10d6.htm#a6_16__222136]

 

6.17. [a05-7552_1ex10d6.htm#a6_17__222139]

 

Copyrights, Patents, Trademarks and Licenses, etc.
[a05-7552_1ex10d6.htm#a6_17__222139]

 

6.18. [a05-7552_1ex10d6.htm#a6_18__222141]

 

REIT Status [a05-7552_1ex10d6.htm#a6_18__222141]

 

6.19. [a05-7552_1ex10d6.htm#a6_19__222144]

 

Insurance [a05-7552_1ex10d6.htm#a6_19__222144]

 

6.20. [a05-7552_1ex10d6.htm#a6_20__222148]

 

Full Disclosure [a05-7552_1ex10d6.htm#a6_20__222148]

 

6.21. [a05-7552_1ex10d6.htm#a6_21__222151]

 

Indebtedness [a05-7552_1ex10d6.htm#a6_21__222151]

 

6.22. [a05-7552_1ex10d6.htm#a6_22__222154]

 

Real Property [a05-7552_1ex10d6.htm#a6_22__222154]

 

6.23. [a05-7552_1ex10d6.htm#a6_23__222156]

 

Brokers [a05-7552_1ex10d6.htm#a6_23__222156]

 

6.24. [a05-7552_1ex10d6.htm#a6_24__222200]

 

No Default [a05-7552_1ex10d6.htm#a6_24__222200]

 

6.25. [a05-7552_1ex10d6.htm#a6_25__222203]

 

Solvency [a05-7552_1ex10d6.htm#a6_25__222203]

 

 

 

 

 

ARTICLE 7. [a05-7552_1ex10d6.htm#Article7__222221]

 

Affirmative Covenants [a05-7552_1ex10d6.htm#Article7__222221]

 

 

 

 

 

7.1. [a05-7552_1ex10d6.htm#a7_1__222224]

 

Financial Statements [a05-7552_1ex10d6.htm#a7_1__222224]

 

7.2. [a05-7552_1ex10d6.htm#a7_2__222233]

 

Certificates; Reports; Other Information [a05-7552_1ex10d6.htm#a7_2__222233]

 

7.3. [a05-7552_1ex10d6.htm#a7_3__222238]

 

Maintenance of Existence and Properties [a05-7552_1ex10d6.htm#a7_3__222238]

 

7.4. [a05-7552_1ex10d6.htm#a7_4__222241]

 

Inspection of Property; Books and Records; Discussions
[a05-7552_1ex10d6.htm#a7_4__222241]

 

7.5. [a05-7552_1ex10d6.htm#a7_5__222244]

 

Notices [a05-7552_1ex10d6.htm#a7_5__222244]

 

7.6. [a05-7552_1ex10d6.htm#a7_6__222250]

 

Expenses [a05-7552_1ex10d6.htm#a7_6__222250]

 

7.7. [a05-7552_1ex10d6.htm#a7_7__222255]

 

Payment of Indemnified Taxes and Other Taxes and Charges
[a05-7552_1ex10d6.htm#a7_7__222255]

 

7.8. [a05-7552_1ex10d6.htm#a7_8__222257]

 

Insurance [a05-7552_1ex10d6.htm#a7_8__222257]

 

7.9. [a05-7552_1ex10d6.htm#a7_9__222259]

 

Hazardous Materials [a05-7552_1ex10d6.htm#a7_9__222259]

 

7.10. [a05-7552_1ex10d6.htm#a7_10__222306]

 

Compliance with Laws and Contractual Obligations; Payment of Taxes
[a05-7552_1ex10d6.htm#a7_10__222306]

 

7.11. [a05-7552_1ex10d6.htm#a7_11__222309]

 

Further Assurances [a05-7552_1ex10d6.htm#a7_11__222309]

 

7.12. [a05-7552_1ex10d6.htm#a7_12__222311]

 

Single Purpose Entities [a05-7552_1ex10d6.htm#a7_12__222311]

 

7.13. [a05-7552_1ex10d6.htm#a7_13__222314]

 

REIT Status [a05-7552_1ex10d6.htm#a7_13__222314]

 

7.14. [a05-7552_1ex10d6.htm#a7_14__222319]

 

Use of Proceeds [a05-7552_1ex10d6.htm#a7_14__222319]

 

7.15. [a05-7552_1ex10d6.htm#a7_15__222323]

 

Management of Projects [a05-7552_1ex10d6.htm#a7_15__222323]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8. [a05-7552_1ex10d6.htm#Article8__222334]

 

Negative Covenants [a05-7552_1ex10d6.htm#Article8__222334]

 

 

 

 

 

8.1. [a05-7552_1ex10d6.htm#a8_1__222337]

 

Liens [a05-7552_1ex10d6.htm#a8_1__222337]

 

8.2. [a05-7552_1ex10d6.htm#a8_2__222344]

 

Indebtedness [a05-7552_1ex10d6.htm#a8_2__222344]

 

8.3. [a05-7552_1ex10d6.htm#a8_3__222348]

 

Fundamental Change [a05-7552_1ex10d6.htm#a8_3__222348]

 

8.4. [a05-7552_1ex10d6.htm#a8_4__222354]

 

Dispositions [a05-7552_1ex10d6.htm#a8_4__222354]

 

8.5. [a05-7552_1ex10d6.htm#a8_5__222402]

 

Investments [a05-7552_1ex10d6.htm#a8_5__222402]

 

8.6. [a05-7552_1ex10d6.htm#a8_6__222433]

 

Transactions with Partners and Affiliates [a05-7552_1ex10d6.htm#a8_6__222433]

 

8.7. [a05-7552_1ex10d6.htm#a8_7__222436]

 

Margin Regulations; Securities Laws [a05-7552_1ex10d6.htm#a8_7__222436]

 

8.8. [a05-7552_1ex10d6.htm#a8_8__222438]

 

Organizational Documents [a05-7552_1ex10d6.htm#a8_8__222438]

 

8.9. [a05-7552_1ex10d6.htm#a8_9__222441]

 

Fiscal Year [a05-7552_1ex10d6.htm#a8_9__222441]

 

8.10. [a05-7552_1ex10d6.htm#a8_10__222443]

 

Senior Management [a05-7552_1ex10d6.htm#a8_10__222443]

 

8.11. [a05-7552_1ex10d6.htm#a8_11__222446]

 

Distributions [a05-7552_1ex10d6.htm#a8_11__222446]

 

8.12. [a05-7552_1ex10d6.htm#a8_12__222453]

 

Financial Covenants of Borrower Parties [a05-7552_1ex10d6.htm#a8_12__222453]

 

 

 

 

 

ARTICLE 9. [a05-7552_1ex10d6.htm#Article9__222504]

 

Events of Default [a05-7552_1ex10d6.htm#Article9__222504]

 

 

 

 

 

ARTICLE 10. [a05-7552_1ex10d6.htm#Article10__222535]

 

The Agents [a05-7552_1ex10d6.htm#Article10__222535]

 

 

 

 

 

10.1. [a05-7552_1ex10d6.htm#a10_1__222538]

 

Appointment [a05-7552_1ex10d6.htm#a10_1__222538]

 

10.2. [a05-7552_1ex10d6.htm#a10_2__222541]

 

Delegation of Duties [a05-7552_1ex10d6.htm#a10_2__222541]

 

10.3. [a05-7552_1ex10d6.htm#a10_3__222546]

 

Exculpatory Provisions [a05-7552_1ex10d6.htm#a10_3__222546]

 

10.4. [a05-7552_1ex10d6.htm#a10_4__222549]

 

Reliance by the Agents [a05-7552_1ex10d6.htm#a10_4__222549]

 

10.5. [a05-7552_1ex10d6.htm#a10_5__222555]

 

Notice of Default [a05-7552_1ex10d6.htm#a10_5__222555]

 

10.6. [a05-7552_1ex10d6.htm#a10_6__222558]

 

Non-Reliance on Agents and Other Lenders [a05-7552_1ex10d6.htm#a10_6__222558]

 

10.7. [a05-7552_1ex10d6.htm#a10_7__222602]

 

Indemnification [a05-7552_1ex10d6.htm#a10_7__222602]

 

10.8. [a05-7552_1ex10d6.htm#a10_8__222605]

 

Agents in Their Individual Capacity [a05-7552_1ex10d6.htm#a10_8__222605]

 

10.9. [a05-7552_1ex10d6.htm#a10_9__222607]

 

Successor Administrative Agent [a05-7552_1ex10d6.htm#a10_9__222607]

 

10.10. [a05-7552_1ex10d6.htm#a10_10__222612]

 

Successor Collateral Agent [a05-7552_1ex10d6.htm#a10_10__222612]

 

10.11 [a05-7552_1ex10d6.htm#a10_11_222614]

 

Limitations on Agents Liability [a05-7552_1ex10d6.htm#a10_11_222614]

 

 

 

 

 

ARTICLE 11. [a05-7552_1ex10d6.htm#Article11__222620]

 

Miscellaneous Provisions [a05-7552_1ex10d6.htm#Article11__222620]

 

 

 

 

 

11.1. [a05-7552_1ex10d6.htm#a11_1__222622]

 

No Assignment by the Borrower [a05-7552_1ex10d6.htm#a11_1__222622]

 

11.2. [a05-7552_1ex10d6.htm#a11_2__222627]

 

Modification [a05-7552_1ex10d6.htm#a11_2__222627]

 

11.3. [a05-7552_1ex10d6.htm#a11_3__222630]

 

Cumulative Rights; No Waiver [a05-7552_1ex10d6.htm#a11_3__222630]

 

11.4. [a05-7552_1ex10d6.htm#a11_4__222632]

 

Entire Agreement [a05-7552_1ex10d6.htm#a11_4__222632]

 

11.5. [a05-7552_1ex10d6.htm#a11_5__222635]

 

Survival [a05-7552_1ex10d6.htm#a11_5__222635]

 

11.6. [a05-7552_1ex10d6.htm#a11_6__222638]

 

Notices [a05-7552_1ex10d6.htm#a11_6__222638]

 

11.7. [a05-7552_1ex10d6.htm#a11_7__222644]

 

Governing Law [a05-7552_1ex10d6.htm#a11_7__222644]

 

11.8. [a05-7552_1ex10d6.htm#a11_8__222647]

 

Assignments, Participations, Etc. [a05-7552_1ex10d6.htm#a11_8__222647]

 

11.9. [a05-7552_1ex10d6.htm#a11_9__222654]

 

Counterparts [a05-7552_1ex10d6.htm#a11_9__222654]

 

11.10. [a05-7552_1ex10d6.htm#a11_10__222656]

 

Sharing of Payments [a05-7552_1ex10d6.htm#a11_10__222656]

 

11.11. [a05-7552_1ex10d6.htm#a11_11__222701]

 

Confidentiality [a05-7552_1ex10d6.htm#a11_11__222701]

 

11.12. [a05-7552_1ex10d6.htm#a11_12__222703]

 

Consent to Jurisdiction [a05-7552_1ex10d6.htm#a11_12__222703]

 

11.13. [a05-7552_1ex10d6.htm#a11_13__222741]

 

Waiver of Jury Trial [a05-7552_1ex10d6.htm#a11_13__222741]

 

11.14. [a05-7552_1ex10d6.htm#a11_14__222744]

 

Indemnity [a05-7552_1ex10d6.htm#a11_14__222744]

 

 

iii

--------------------------------------------------------------------------------


 

11.15. [a05-7552_1ex10d6.htm#a11_15__222750]

 

Telephonic Instruction [a05-7552_1ex10d6.htm#a11_15__222750]

 

11.16. [a05-7552_1ex10d6.htm#a11_16__222754]

 

Marshalling; Payments Set Aside [a05-7552_1ex10d6.htm#a11_16__222754]

 

11.17. [a05-7552_1ex10d6.htm#a11_17__222757]

 

Set-off [a05-7552_1ex10d6.htm#a11_17__222757]

 

11.18. [a05-7552_1ex10d6.htm#a11_18__222809]

 

Severability [a05-7552_1ex10d6.htm#a11_18__222809]

 

11.19. [a05-7552_1ex10d6.htm#a11_19__222811]

 

No Third Parties Benefited [a05-7552_1ex10d6.htm#a11_19__222811]

 

11.20. [a05-7552_1ex10d6.htm#a11_20__222814]

 

Time [a05-7552_1ex10d6.htm#a11_20__222814]

 

11.21. [a05-7552_1ex10d6.htm#a11_21__222817]

 

Effectiveness of Agreement [a05-7552_1ex10d6.htm#a11_21__222817]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES:

 

 

 

 

 

Annex 1

 

Glossary

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 5.1(2)

 

Additional Closing Conditions

Schedule 6.6

 

Material Litigation

Schedule 6.9

 

Subsidiary Entities

Schedule 6.11

 

ERISA

Schedule 6.14

 

Consents

Schedule 6.15

 

Hazardous Materials

Schedule 6.19

 

Insurance

Schedule 6.21

 

Indebtedness

Schedule 6.22

 

Schedule of Properties

Schedule 7.15

 

Wholly-Owned Projects with Non-Standard Management Agreement

Schedule 8.1

 

Additional Permitted Liens

Schedule 8.6

 

Transactions with Affiliates

Schedule 11.6

 

Addresses for Notices, Etc.

Schedule G-1

 

Initial Commitments

Schedule G-2

 

Description of Guaranties

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Borrowing Request

Exhibit B

 

Form of Letter of Credit Request

Exhibit C

 

Form of Rate Request

Exhibit D

 

Form of Guaranty

Exhibit E

 

Form of Assignment and Acceptance Agreement

Exhibit F

 

Form of Closing Certificate

Exhibit G

 

Form of Compliance Certificate

Exhibit H-1

 

Form of Master Management Agreement

Exhibit H-2

 

Form of Rochester Management Agreement

Exhibit I

 

Form of Note

Exhibit J

 

Form of Pledge Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is made and dated
as of April 25, 2005, by and among THE MACERICH PARTNERSHIP, L.P., a limited
partnership organized under the laws of the state of Delaware (“Macerich
Partnership”), AS BORROWER; THE MACERICH COMPANY, a Maryland corporation
(“MAC”); MACERICH WRLP II CORP., a Delaware corporation (“Macerich WRLP II
Corp.”); MACERICH WRLP II LP, a Delaware limited partnership (“Macerich WRLP II
LP”); MACERICH WRLP CORP., a Delaware corporation (“Macerich WRLP Corp.”);
MACERICH WRLP LLC, a Delaware limited liability company (“Macerich WRLP LLC”);
MACERICH TWC II CORP., a Delaware corporation (“Macerich TWC Corp.”); MACERICH
TWC II LLC, a Delaware limited liability company (“Macerich TWC LLC”); MACERICH
WALLEYE LLC, a Delaware limited liability company (“Macerich Walleye LLC”); IMI
WALLEYE LLC, a Delaware limited liability company (“IMI Walleye LLC”); and
WALLEYE RETAIL INVESTMENTS LLC, a Delaware limited liability company (“Walleye
Investments LLC”), AS GUARANTORS; THE LENDERS FROM TIME TO TIME PARTY HERETO
(collectively and severally, the “Lenders”); and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and as collateral agent
for the Benefited Creditors.

 

RECITALS

 

A.                                   Pursuant to that certain Amended and
Restated Credit Agreement, dated as of July 30, 2004, as amended or otherwise
modified to date (the “Existing Credit Agreement”), by and among the Borrower,
MAC, the lenders from time to time party thereto (the “Existing Lenders”), and
DBTCA, as Administrative Agent, the Existing Lenders have made $1,000,000,000 of
revolving credit facilities available to the Borrower and certain subsidiaries
and affiliates of the Borrower.

 

B.                                     The Borrower has requested that the
Lenders continue the outstanding amount of such credit facilities as revolving
credit facilities hereunder in an aggregate amount of up to $1,000,000,000 at
any one time outstanding and DBTCA agrees to act as administrative agent for the
benefit of the Lenders with respect to such credit extension.

 

C.                                     The Lenders party hereto and the Borrower
have agreed to amend and restate such Existing Credit Agreement and DBTCA has
agreed to act as administrative agent on behalf of the Lenders and as collateral
agent on behalf of the Benefited Creditors on the terms and subject to the
conditions set forth herein and in the other Loan Documents.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

ARTICLE 1.                                The Credits. 

 

1.1.                              The Commitments.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make one or more
Loans to the Borrower during the Availability Period in an aggregate principal
amount that will not result in, after giving effect thereto, (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the sum of
the total Revolving Credit Exposures exceeding the total Commitments.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and re-borrow Loans.

 

1.2.                              Loans and Borrowings.

 

(1)                                  Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Type made by the
Lenders ratably in accordance with their respective Commitments.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(2)                                  Types of Loans.  Subject to Section 2.4,
each Borrowing shall be constituted entirely of Base Rate Loans or LIBO Rate
Loans as the Borrower may request in accordance herewith.

 

(3)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any LIBO Rate
Borrowing, such Borrowing shall be in an aggregate amount of $1,000,000 or a
larger multiple of $1,000,000.  At the time that each Base Rate Borrowing is
made, such Borrowing shall be in an aggregate amount equal to $1,000,000 or a
larger multiple of $1,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or in an amount that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 1.4(6).  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be LIBO Rate Loans outstanding having more than twelve (12) different
Interest Periods.

 

(4)                                  Limitations on Lengths of Interest
Periods.  Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert to or continue as a
LIBO Rate Borrowing, any Borrowing if the Interest Period requested therefore
would end after the Commitment Termination Date.

 

1.3.                              Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent in writing (which
notice may be by facsimile) (a) in the case of a LIBO Rate Borrowing, not later
than 1:00 p.m. (New York time), three Business Days before the date of the
proposed Borrowing or (b) in the case of a Base Rate Borrowing, not later than
1:00 p.m. (New York time) one Business Day before the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable, shall be signed by
a Responsible Officer and shall

 

2

--------------------------------------------------------------------------------


 

be in the form of Exhibit A hereto.  Each such Borrowing Request shall specify
the following information in compliance with Section 1.2:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be a Base Rate
Borrowing or a LIBO Rate Borrowing;

 

(iv)                              in the case of a LIBO Rate Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” as it relates to LIBO Rate Loans; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 1.5.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  If no Interest Period is specified
with respect to any requested LIBO Rate Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

1.4.                              Letters of Credit.

 

(1)                                  General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 1.1, the Borrower may request the Issuing Lender to issue Letters of
Credit for its own account or the account of any Macerich Entity in such form as
is acceptable to the Issuing Lender in its reasonable determination at any time
prior to the earlier of (i) the date that is thirty (30) days prior to the
Commitment Termination Date and (ii) the date of termination of the
Commitments.  Letters of Credit issued hereunder shall constitute utilization of
the Commitments.  All Letters of Credit issued pursuant to this Agreement must
be denominated in U.S. Dollars and must be standby letters of credit.  The only
drawings permitted on the Letters of Credit issued pursuant to this Agreement
shall be sight drawings.

 

(2)                                  Notice of Issuance, Amendment, Renewal or
Extension.  Whenever it requires that a Letter of Credit be issued, the Borrower
shall give the Administrative Agent and the Issuing Lender written notice
thereof at least three (3) Business Days (or such shorter period acceptable to
the Issuing Lender) in advance of the proposed date of issuance (which shall be
a Business Day), which notice shall be in the form of Exhibit B (each such
notice being a “Letter of Credit Request”).  Whenever the Borrower requires an
amendment, renewal or extension of any outstanding Letter of Credit, the
Borrower shall, on its letter head, give the Administrative Agent and the
Issuing Lender written notice thereof at least three (3) Business Days (or such
shorter period acceptable to the Issuing Lender) in advance of the proposed date
of the amendment (which shall be a Business Day).  Letter of Credit Requests and
amendment requests may be delivered by facsimile.  Promptly after the issuance
or amendment (including a renewal or extension) of a Letter of Credit, the
Issuing Lender shall notify the Borrower and the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent, in writing, of such issuance or amendment and such notice
will be accompanied by a copy of such issuance or amendment.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender of such
issuance or amendment and if requested to do so by any Lender, the
Administrative Agent shall provide such Lender with a copy of such issuance or
amendment.

 

(3)                                  Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the Issuing
Lender (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to Section 1.4(5) below) shall
not exceed $75,000,000 and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Commitments.  Each Letter of Credit shall be in an
amount of $200,000 or larger.

 

(4)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit or, in the
case of any renewal or extension thereof (which renewals or extensions, subject
to clause (ii) hereof, may be automatic pursuant to the terms of such Letter of
Credit), twelve months after the then-current expiration date of such Letter of
Credit and (ii) the Outside L/C Maturity Date.

 

(5)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) by the Issuing Lender, and without any further action on the part of
the Issuing Lender or the Lenders, the Issuing Lender hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Lender, an undivided
interest and participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this section in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Potential Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender promptly upon the request of the
Issuing Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 1.5 with respect to Loans made by such Lender (and Section 1.5 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Lender or, to

 

4

--------------------------------------------------------------------------------


 

the extent that the Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(6)                                  Reimbursement.  If the Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse the Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m. (New York time) on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 11:00 a.m.
(New York time) or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time; provided that, anything contained in this Agreement to the contrary
notwithstanding, (A) unless the Borrower shall have notified Administrative
Agent and such Issuing Lender prior to 1:00 P.M. (New York City time) on the
date on which the Borrower is obligated to reimburse such Issuing Lender in
respect of such LC Disbursement (the “Reimbursement Date”) that the Borrower
intends to reimburse such Issuing Lender for the amount of such payment with
funds other than the proceeds of a Base Rate Borrowing, the Borrower shall be
deemed to have delivered an irrevocable Borrowing Request to Administrative
Agent containing all of the representations set forth in Exhibit A requesting
Lenders to make Base Rate Loans on the Business Day following the Reimbursement
Date in an amount equal to the amount of the payment and (B) subject to
satisfaction or written waiver of the conditions specified in Section 1.1 and
5.3 in accordance with the terms thereof, Lenders shall, on the Reimbursement
Date, make Base Rate Loans in the amount of such payment, the proceeds of which
shall be applied directly by Administrative Agent to reimburse such Issuing
Lender for the amount of such payment; provided, further, that no Potential
Default or Event of Default shall be deemed to exist by reason of a failure of
the Borrower to reimburse such Issuing Lender pending the making of such Loans
in accordance with the terms hereof, including the prior satisfaction or written
waiver of the conditions specified in Section 1.1 and 5.3 in accordance with the
terms thereof; and provided, further that, if for any reason proceeds of Loans
are not received by such Issuing Lender on the Reimbursement Date in an amount
equal to the amount of such payment, the Borrower shall immediately reimburse
such Issuing Lender, on demand, in an amount in same day funds equal to the
excess of the amount of such payment over the aggregate amount of such Loans, if
any, which are so received.  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Lender’s Applicable Percentage thereof.  The Issuing Lender shall promptly
notify the Administrative Agent upon the making of each LC Disbursement.

 

(7)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 1.4(6) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Lender

 

5

--------------------------------------------------------------------------------


 

under a Letter of Credit against presentation of a draft or other document that
does not comply strictly with the terms of such Letter of Credit, and (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or amendment of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct (as determined by a
final and non-appealable judgment of a court of competent jurisdiction) when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that: 
(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; (ii) the Issuing Lender shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and (iii) this sentence shall establish the standard of care to be exercised by
the Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(8)                                  Disbursement Procedures.  The Issuing
Lender shall, within a reasonable time following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Lender shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

 

(9)                                  Interim Interest.  If the Issuing Lender
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date Borrower receives notice that such
LC Disbursement was made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse

 

6

--------------------------------------------------------------------------------


 

such LC Disbursement within three (3) days when due pursuant to Section 1.4(6),
then Section 9.1 shall apply.  Interest accrued pursuant to this section shall
be for account of the Issuing Lender, except that a pro rata portion of the
interest accrued on and after the date of payment by any Lender pursuant to
Section 1.4(5) of this Section to reimburse the Issuing Lender shall be for
account of such Lender to the extent of such payment.

 

(10)                            Replacement of the Issuing Lender.  The Issuing
Lender may be replaced at any time by written agreement between the Borrower,
the Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender.  From and after the effective date of any
such replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

 

(11)                            Cash Collateralization.

 

(A)                              ON THE COMMITMENT TERMINATION DATE, THE
BORROWER SHALL DEPOSIT INTO AN ACCOUNT (THE “LC COLLATERAL ACCOUNT”) ESTABLISHED
BY THE ADMINISTRATIVE AGENT AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE WITH
RESPECT TO THE BORROWER AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST
THEREON (THE “COMMITMENT TERMINATION LC EXPOSURE DEPOSIT”).  IN ADDITION, IF AN
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE BORROWER RECEIVES NOTICE
FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF
THE LOANS HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE REPRESENTING MORE THAN
50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT
TO THIS PARAGRAPH, THE BORROWER SHALL IMMEDIATELY DEPOSIT INTO THE LC COLLATERAL
ACCOUNT AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE WITH RESPECT TO THE BORROWER
AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH
RESPECT TO THE BORROWER OR ANY CONSOLIDATED ENTITIES DESCRIBED IN SECTION 9.7. 
SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN THE LC COLLATERAL
ACCOUNT AS COLLATERAL IN THE FIRST INSTANCE FOR THE LC EXPOSURE WITH RESPECT TO
THE BORROWER UNDER THIS AGREEMENT AND THEREAFTER FOR THE PAYMENT OF THE OTHER
OBLIGATIONS OF THE BORROWER.

 

(B)                                THE LC COLLATERAL ACCOUNT SHALL BE MAINTAINED
IN THE NAME OF THE ADMINISTRATIVE AGENT (ON BEHALF OF THE LENDERS) AND UNDER ITS
SOLE DOMINION AND CONTROL AT SUCH PLACE AS SHALL BE DESIGNATED BY THE
ADMINISTRATIVE AGENT.  INTEREST SHALL ACCRUE ON THE LC COLLATERAL ACCOUNT AT A
RATE EQUAL TO THE FEDERAL FUNDS RATE MINUS .15%.

 

(C)                                THE BORROWER HEREBY PLEDGES, ASSIGNS AND
GRANTS TO THE ADMINISTRATIVE AGENT, AS ADMINISTRATIVE AGENT FOR ITS BENEFIT AND
THE RATABLE BENEFIT OF THE

 

7

--------------------------------------------------------------------------------


 

Lenders a lien on and a security interest in, the following collateral (the
“Letter of Credit Collateral”):

 

(i)                                     the LC Collateral Account, all cash
deposited therein and all certificates and instruments, if any, from time to
time representing or evidencing the LC Collateral Account;

 

(ii)                                  all notes, certificates of deposit and
other cash-equivalent instruments from time to time hereafter delivered to or
otherwise possessed by the Administrative Agent for or on behalf of the Borrower
in substitution for or in respect of any or all of the then existing Letter of
Credit Collateral;

 

(iii)                               all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing
Letter of Credit Collateral; and

 

(iv)                              to the extent not covered by the above
clauses, all proceeds of any or all of the foregoing Letter of Credit
Collateral.

 

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(D)                               NEITHER THE BORROWER NOR ANY PERSON CLAIMING
OR ACTING ON BEHALF OF OR THROUGH THE BORROWER SHALL HAVE ANY RIGHT TO WITHDRAW
ANY OF THE FUNDS HELD IN THE LC COLLATERAL ACCOUNT, EXCEPT AS PROVIDED IN
SECTION 1.4(11)(G).

 

(E)                                 THE BORROWER AGREES THAT IT WILL NOT
(I) SELL OR OTHERWISE DISPOSE OF ANY INTEREST IN THE LETTER OF CREDIT COLLATERAL
OR (II) CREATE OR PERMIT TO EXIST ANY LIEN, SECURITY INTEREST OR OTHER CHARGE OR
ENCUMBRANCE UPON OR WITH RESPECT TO ANY OF THE LETTER OF CREDIT COLLATERAL,
EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS SECTION 1.4(11).

 

(F)                                 AT ANY TIME AN EVENT OF DEFAULT SHALL BE
CONTINUING:

 

(i)                                     The Administrative Agent may, in its
sole discretion, without notice to the Borrower except as required by law and at
any time from time to time, charge, set off or otherwise apply all or any part
of the LC Collateral Account to first, the aggregate amount of LC Disbursements
that have not been reimbursed by the Borrower and second, any other unpaid
Obligations then due and payable, in such order as the Administrative Agent
shall elect.  The rights of the Administrative Agent under this Section 1.4(11)
are in addition to any rights and remedies which any Lender may have.

 

(ii)                                  The Administrative Agent may also
exercise, in its sole discretion, in respect of the LC Collateral Account, in
addition to the other rights and remedies provided herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
in effect in the State of New York at that time.

 

8

--------------------------------------------------------------------------------


 

(G)                                AT SUCH TIME PRIOR TO THE COMMITMENT
TERMINATION DATE AS ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED IN WRITING
AND THERE ARE NO UNREIMBURSED LC DISBURSEMENTS OUTSTANDING, ALL AMOUNTS
REMAINING IN THE L/C COLLATERAL ACCOUNT SHALL BE PROMPTLY RETURNED TO THE
BORROWER.  FOR AVOIDANCE OF DOUBT, THE PRECEDING SENTENCE SHALL NOT AFFECT
BORROWER’S OBLIGATION TO MAKE THE COMMITMENT TERMINATION LC EXPOSURE DEPOSIT ON
THE COMMITMENT TERMINATION DATE AS OTHERWISE PROVIDED IN SECTION 1.4(11)(A). 
ANY SURPLUS OF THE FUNDS HELD IN THE L/C COLLATERAL ACCOUNT  REMAINING AFTER
PAYMENT IN FULL OF ALL OF THE OBLIGATIONS, THE TERMINATION OF THE COMMITMENTS
AND THE RETURN OF ALL OUTSTANDING LETTERS OF CREDIT SHALL BE PAID TO THE
BORROWER OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.

 

1.5                                 Funding of Borrowings.

 

(1)                                  Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent at the
Contact Office, ABA 021-001-033 for the Administrative Agent’s Account
No. 99-401-268, Ref:  Macerich Partnership, no later than 12:00 p.m. (New York
time).  The Administrative Agent will make such Loans available to the Borrower
pursuant to the terms and conditions hereof by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request; provided that Base Rate Borrowings made to finance
the reimbursement of an LC Disbursement as provided in Section 1.4(6) shall be
remitted by the Administrative Agent to the Issuing Lender.

 

(2)                                  Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 1.5(1) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Rate or (ii) in the case of the Borrower, the interest rate
applicable to Base Rate Loans (it being intended that such interest payment
shall be the only interest payment payable by the Borrower with respect to any
amount repaid by the Borrower to the Administrative Agent in accordance with
this paragraph, except that Section 2.12 shall apply if the Borrower fails to
make such repayment within three (3) days after the date of such payment as
required hereunder).  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

(3)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, including Section 11.2,
until a Defaulting Lender cures its failure to fund its Defaulted Advance:
(A) with respect to any payments to be allocated among the

 

9

--------------------------------------------------------------------------------


 

Lenders, the Applicable Percentage of the Lenders shall be reallocated by
deducting from Defaulting Lender’s Commitment (and the aggregate Commitments) an
amount equal to the Defaulted Advance; (B) all payments received by the
Administrative Agent from the Borrower in respect of sums owed to any Defaulting
Lender, shall be subordinated to the payment in full of all sums then due all
other Lenders and Agent; (C) for purposes of voting or consenting to matters
with respect to the Loan Documents and determining Applicable Percentages, such
Defaulting Lender shall be deemed not to be a “Lender” and there shall be
excluded from the determination of Required Lenders the Revolving Credit
Exposure and the Unused Commitment of such Defaulting Lender at such time;
(D) such Defaulting Lender shall not be entitled to any portion of the Unused
Line Fee; (E) the Unused Line Fee shall accrue in favor of the Lenders which
have funded their respective Applicable Percentages of such requested Borrowing
(including, to the extent it has funded a Loan in respect of the Defaulting
Lender as provided in Section 1.5(2) above, the Administrative Agent) and shall
be allocated among such performing Lenders (or, as applicable, the
Administrative Agent) ratably based upon their respective Commitments 
(including, as applicable, any Loan made by the Administrative Agent as provided
in Section 1.5(2) above); and (F) any Defaulted Advance shall not be deducted
from such Defaulting Lender’s Commitment for purpose of determining the
Applicable Percentage of the Lenders for purposes of determining the ratable
indemnification obligations of the Lenders pursuant to Section 10.7.  The terms
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, or relieve or excuse the performance by the Borrower
of its duties and obligations hereunder.

 

(4)                                  Removal of Defaulting Lender.  At the
Borrower’s request, the Administrative Agent or an Eligible Assignee reasonably
acceptable to the Administrative Agent shall have the right (but not the
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
shall, upon such request, sell and assign to the Administrative Agent or such
Eligible Assignee, all of the Defaulting Lender’s outstanding Commitments and
Loans hereunder.  Such sale shall be consummated promptly after the
Administrative Agent has arranged for a purchase by the Administrative Agent or
an Eligible Assignee pursuant to an Assignment and Acceptance, and at a price
equal to the outstanding principal balance of the Defaulting Lender’s Loans,
plus accrued interest (to the extent not subordinated pursuant to
Section 1.5(3) above), without premium or discount.

 

1.6                                 Interest Elections.

 

(1)                                  Elections by the Borrower for Borrowings. 
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request (which shall be a
period contemplated by the definition of the term “Interest Period”). 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section; provided,
however, any conversion or continuation of LIBO Rate Loans shall be subject to
the provisions of Sections 1.2(3) and (4).  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such

 

10

--------------------------------------------------------------------------------


 

Borrowing in accordance with such Lender’s Applicable Percentage and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(2)                                  Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent in
writing of such election (which notice may be by facsimile) by the time that a
Borrowing Request would be required under Section 1.3 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such Rate Request shall be
irrevocable, shall be  signed by a Responsible Officer and shall be in the form
of Exhibit C hereto.

 

(3)                                  Information in Interest Election Requests. 
Each Rate Request shall specify the following information in compliance with
Section 1.2:

 

(i)                                     the Borrowing to which such Rate Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this section shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Rate Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
Base Rate Borrowing or a LIBO Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBO Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Rate Request requests a LIBO Rate Borrowing but does not specify an
Interest Period, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(4)                                  Notice by the Administrative Agent to
Lenders.  Promptly following receipt of a Rate Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(5)                                  Failure to Elect; Potential Default and
Events of Default.  If the Borrower fails to deliver a timely Rate Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing.  Notwithstanding any contrary provision hereof, if a Potential
Default or an Event of Default has occurred and is continuing on the day
occurring three Eurodollar Business Days prior to the date of, or on the date
of, the requested funding, continuation or conversion, then, so long as a
Potential Default or an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a LIBO Rate Borrowing and
(ii) unless repaid, each LIBO Rate Borrowing shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto.

 

11

--------------------------------------------------------------------------------


 

1.7                                 Termination; Reduction and Extension of the
Commitments.

 

(1)                                  Scheduled Termination.  Unless previously
terminated, or extended pursuant to Section 1.7(5) below, the Commitments shall
terminate at 5:00 p.m., New York City time, on the Commitment Termination Date.

 

(2)                                  Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is $5,000,000 or a larger multiple of $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 1.9, the
total Revolving Credit Exposures would exceed the total Commitments.

 

(3)                                  Notice of Voluntary Termination or
Reduction.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under Section 1.7(2) above at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(4)                                  Effect of Termination or Reduction.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

(5)                                  Extension of Commitment Termination Date.

 

(A)                              PROVIDED THAT NO POTENTIAL DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER SHALL HAVE THE
OPTION, TO BE EXERCISED BY GIVING WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AT
LEAST THIRTY (30) DAYS (BUT NO MORE THAN NINETY (90) DAYS) PRIOR TO THE ORIGINAL
COMMITMENT TERMINATION DATE, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, TO EXTEND THE ORIGINAL COMMITMENT TERMINATION DATE BY TWELVE
(12) MONTHS TO JULY 30, 2008 (THE “EXTENDED COMMITMENT TERMINATION DATE”).  THE
REQUEST BY THE BORROWER FOR THE EXTENSION OF THE ORIGINAL COMMITMENT TERMINATION
DATE SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY THE BORROWER PARTIES THAT
NO POTENTIAL DEFAULT OR EVENT OF DEFAULT THEN EXISTS AND THAT ALL OF THE
CONDITIONS SET FORTH IN SECTION 1.7(5)(B) BELOW SHALL HAVE BEEN SATISFIED ON THE
ORIGINAL COMMITMENT TERMINATION DATE.

 

(B)                                THE OBLIGATIONS OF THE ADMINISTRATIVE AGENT
AND THE LENDERS TO EXTEND THE ORIGINAL COMMITMENT TERMINATION DATE AS PROVIDED
IN SECTION 1.7(5)(A) SHALL BE SUBJECT TO THE PRIOR SATISFACTION OF EACH OF THE
FOLLOWING CONDITIONS PRECEDENT AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS
GOOD FAITH JUDGMENT:  (A) ON THE ORIGINAL COMMITMENT TERMINATION DATE THERE
SHALL EXIST NO POTENTIAL DEFAULT OR EVENT OF DEFAULT; (B) THE BORROWER SHALL
HAVE PAID TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS AN

 

12

--------------------------------------------------------------------------------


 

extension fee (the “Extension Fee”) equal to one-quarter of one percent (0.25%)
of the total Commitments then outstanding (which fee the Borrower hereby agrees
shall be fully earned and nonrefundable under any circumstances when paid);
(C) the representations and warranties made by the Borrower Parties in the Loan
Documents shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Original
Commitment Termination Date (provided, however, that any factual matters
disclosed in the Schedules referenced in Article 6 shall be subject to update in
accordance with clause (D) below); (D) the Borrower Parties shall have delivered
updates to the Administrative Agent of all the Schedules set forth in Article 6
hereof and such updated Schedules shall be acceptable to Administrative Agent in
its reasonable judgment; (E) the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating that MAC and the
Borrower are in compliance with the covenants set forth in Article 8; (F) the
Borrower shall have paid all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and all reasonable fees and expenses paid
to third party consultants (including reasonable attorneys’ fees and expenses)
by Administrative Agent in connection with such extension; and (G) the
Guarantors shall have acknowledged and ratified that their obligations under the
Guaranties remain in full force and effect, and continue to guaranty the
Obligations under the Loan Documents, as extended.

 

(C)                                THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH OF
THE LENDERS IN THE EVENT THAT THE BORROWER REQUESTS THAT THE ORIGINAL COMMITMENT
TERMINATION DATE BE EXTENDED AS PROVIDED IN THIS SECTION 1.7(5) AND UPON ANY
SUCH EXTENSION.

 

1.8.                              Manner of Payment of Loans; Evidence of Debt.

 

(1)                                  Repayment.  Subject to any earlier
acceleration of the Loans following an Event of Default, the Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of the
Lenders the outstanding principal amount of the Loans on the Commitment
Termination Date.

 

(2)                                  Manner of Payment.  The Borrower shall
notify the Administrative Agent in writing (which notice may be by facsimile) of
any repayment or prepayment hereunder (i) in the case of repayment or prepayment
of a LIBO Rate Borrowing with an Interest Period not expiring on the date of
payment, not later than 1:00 p.m. (New York time) three Business Days before the
date of repayment or prepayment, or (ii) in the case of repayment or prepayment
of a LIBO Rate Borrowing with Interest Periods expiring on the date of repayment
or prepayment or a Base Rate Borrowing, not later than 1:00 p.m. (New York time)
one Business Day before the date of repayment or prepayment.  Each such notice
shall be irrevocable and shall specify the repayment or prepayment date and the
principal amount of each Borrowing or portion thereof to be repaid or prepaid;
provided that, if a notice of repayment or prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 1.7, then such notice of repayment or prepayment may be revoked if such
notice of termination is revoked in accordance with Section 1.7.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid or prepaid Borrowing.  Repayments and prepayments shall be accompanied by
(A) accrued interest to the extent required by Section 1.10 and (B) any

 

13

--------------------------------------------------------------------------------


 

payments due pursuant to Section 2.9.  If the Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding Base Rate Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).

 

(3)                                  Maintenance of Loan Accounts by Lenders. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(4)                                  Maintenance of Loan Accounts by the
Administrative Agent.  The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(5)                                  Effect of Entries.  The entries made in the
accounts maintained pursuant to Sections 1.8 (3) and (4) above shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(6)                                  Promissory Notes.  Upon the request of a
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
evidencing such Lender’s Commitment.

 

1.9.                              Optional Prepayment of Loans.  The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to the requirements of this Section; provided,
however, that voluntary prepayments (other than a prepayment in whole) shall be
in the minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof.

 

1.10.                        Interest.

 

(1)                                  Base Rate Loans.  The Loans comprising each
Base Rate Borrowing shall bear interest at a rate per annum equal to the
Applicable Base Rate.

 

(2)                                  LIBO Rate Loans.  The Loans constituting
each LIBO Rate Borrowing shall bear interest at a rate per annum equal to the
Applicable LIBO Rate for the Interest Period for such Borrowing.

 

14

--------------------------------------------------------------------------------


 

(3)                                  Payment of Interest.

 

(A)                              THE BORROWER SHALL PAY INTEREST ON BASE RATE
BORROWINGS MONTHLY, IN ARREARS, ON THE LAST BUSINESS DAY OF EACH CALENDAR MONTH,
AS SET FORTH ON AN INTEREST BILLING DELIVERED BY THE ADMINISTRATIVE AGENT TO THE
BORROWER (WHICH DELIVERY MAY BE BY FACSIMILE TRANSMISSION) NO LATER THAN
1:00 P.M. (NEW YORK TIME) ON A DATE AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE
SUCH INTEREST IS DUE.

 

(B)                                THE BORROWER SHALL PAY INTEREST ON THE LIBO
RATE BORROWINGS ON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD OR, IN THE
CASE OF LIBO RATE BORROWINGS WITH AN INTEREST PERIOD ENDING LATER THAN THREE
MONTHS AFTER THE DATE FUNDED, CONVERTED OR CONTINUED, AT THE END OF EACH THREE
MONTH PERIOD FROM THE DATE FUNDED, CONVERTED OR CONTINUED AND ON THE LAST DAY OF
THE APPLICABLE INTEREST PERIOD, AS SET FORTH ON AN INTEREST BILLING DELIVERED BY
THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH DELIVERY MAY BE BY FACSIMILE
TRANSMISSION) NO LATER THAN 1:00 P.M. (NEW YORK TIME) ON A DATE AT LEAST ONE
BUSINESS DAY PRIOR TO THE DATE SUCH INTEREST IS DUE.

 

1.11.                        Presumptions of Payment.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

 

ARTICLE 2.                                General Provisions Regarding Payments.

 

2.1                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest or fees or reimbursement of LC Disbursements, or under
Section 2.7, 2.9 or 2.10, or otherwise) or under any other Loan Document (except
to the extent otherwise provided therein) prior to 1:00 p.m. (New York time)
(unless otherwise specified in this Agreement), on the date when due, in
immediately available funds, without set-off or counterclaim; provided that if a
new Loan is to be made by any Lender on a date the Borrower is to repay any
principal of an outstanding Loan of such Lender, such Lender shall apply the
proceeds of such new Loan to the payment of the principal to be repaid and only
an amount equal to the difference between the principal to be borrowed and the
principal to be repaid shall be made available by such Lender to the
Administrative Agent as provided in Section 1.5 or paid by the Borrower to the
Administrative Agent pursuant to this paragraph, as the case may be.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be wired to the Administrative Agent at the Contact Office,
ABA 021-001-033 for the Administrative Agent’s Account No. 99-401-268, Ref: 
Macerich Partnership, except as otherwise expressly provided in the relevant
Loan Document, and except payments to be made directly to the Issuing Lender as
expressly

 

15

--------------------------------------------------------------------------------


 

provided herein and except that payments pursuant to Sections 2.7, 2.9, 2.10 and
11.14 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.

 

2.2                                 Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Borrowing shall be made from the Lenders,
each payment of the Unused Line Fee under Section 2.11 shall be made for account
of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 1.7 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of Loans)
or their respective Loans (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.

 

2.3.          RESERVED

 

2.4                                 Inability to Determine Rates.  In the event
that the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that by reason
of circumstances affecting the interbank market adequate and reasonable means do
not exist for ascertaining the LIBO Rate for any Interest Period, the
Administrative Agent shall forthwith give telephonic notice of such
determination to each Lender and to the Borrower.  If such notice is given: 
(1) no portion of the Loans may be funded as a LIBO Rate Borrowing, (2) any Base
Rate Borrowing that was to have been converted to a LIBO Rate Borrowing shall,
subject to the provisions hereof, be continued as a Base Rate Borrowing, and
(3) any outstanding LIBO Rate Borrowing shall be converted, on the last day of
the Interest Period applicable thereto, to a Base Rate Borrowing.  Until such
notice has been withdrawn by the Administrative Agent, the Borrower shall not
have the right to convert any Base Rate Borrowing to a LIBO Rate Borrowing or to
continue a LIBO Rate Borrowing as such.  The Administrative Agent shall withdraw
such notice in the event that the circumstances giving rise thereto no longer
pertain and that adequate and reasonable means exist for ascertaining the LIBO
Rate for the Interest Period requested by the Borrower, and, following
withdrawal of such notice by the Administrative Agent, the Borrower shall have
the right to convert any Base Rate Borrowing to a LIBO Rate Borrowing and to
continue any LIBO Rate Borrowing as such in accordance with the terms and
conditions of this Agreement.

 

2.5                                 Illegality.  Notwithstanding any other
provisions herein, if any law, regulation, treaty or directive issued by any
Governmental Authority or any change therein or in

 

16

--------------------------------------------------------------------------------


 

the interpretation or application thereof, shall make it unlawful for any Lender
to maintain LIBO Rate Loans as contemplated by this Agreement:  (1) the
commitment of such Lender hereunder to continue LIBO Rate Loans or to convert
Base Rate Loans to LIBO Rate Loans shall forthwith be cancelled, and (2) LIBO
Rate Loans held by such Lender then outstanding, if any, shall be converted
automatically to Base Rate Loans at the end of their respective Interest Periods
or within such earlier period as may be required by law.  In the event of a
conversion of any LIBO Rate Loan prior to the end of its applicable Interest
Period, the Borrower hereby agrees promptly to pay any Lender affected thereby,
upon demand, the amounts required pursuant to Section 2.9 below, it being agreed
and understood that such conversion shall constitute a prepayment for all
purposes of this Section 2.5.  The provisions hereof shall survive the
termination of this Agreement and payment of all other Obligations.

 

2.6.                              Funding.  Each Lender shall be entitled to
fund all or any portion of its Commitment to make Loans in any manner it may
determine in its sole discretion, including, without limitation, in the Grand
Cayman inter-bank market, the London inter-bank market and within the United
States, but all calculations and transactions hereunder shall be conducted as
though all Lenders actually fund all LIBO Rate Loans through the purchase of
offshore dollar deposits in the amount of such Lender’s Commitment of the
relevant LIBO Rate Loan with a maturity corresponding to the applicable Interest
Period.

 

2.7.                              Increased Costs.

 

(1)                                  SUBJECT TO THE PROVISIONS OF SECTION 2.10
(WHICH SHALL BE CONTROLLING WITH RESPECT TO THE MATTERS COVERED THEREBY), IN THE
EVENT THAT ANY APPLICABLE LAW, ORDER, REGULATION, TREATY OR DIRECTIVE ISSUED BY
ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY, AGENCY OR INSTRUMENTALITY OR
IN THE GOVERNMENTAL OR JUDICIAL INTERPRETATION OR APPLICATION THEREOF, OR
COMPLIANCE BY ANY LENDER OR THE ISSUING LENDER WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) ISSUED BY ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY, AGENCY OR INSTRUMENTALITY:

 

(A)                              DOES OR SHALL SUBJECT ANY LENDER OR THE ISSUING
LENDER TO ANY TAXES OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR ANY
LOAN, OR CHANGE THE BASIS OF DETERMINING THE TAXES IMPOSED ON PAYMENTS TO SUCH
LENDER OR THE ISSUING LENDER OF PRINCIPAL, FEE, INTEREST OR ANY OTHER AMOUNT
PAYABLE HEREUNDER (EXCEPT FOR CHANGE IN THE RATE OF TAX ON THE OVERALL NET
INCOME OF SUCH LENDER OR ISSUING LENDER);

 

(B)                                DOES OR SHALL IMPOSE, MODIFY OR HOLD
APPLICABLE ANY RESERVE, CAPITAL REQUIREMENT, SPECIAL DEPOSIT, COMPULSORY LOAN OR
SIMILAR REQUIREMENTS AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN
OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY
OTHER ACQUISITION OF FUNDS BY, ANY  OFFICE OF SUCH LENDER OR THE ISSUING LENDER
WHICH ARE NOT OTHERWISE INCLUDED IN THE DETERMINATION OF INTEREST PAYABLE ON THE
OBLIGATIONS; OR

 

(C)                                DOES OR SHALL IMPOSE ON SUCH LENDER OR
ISSUING LENDER ANY OTHER CONDITION;

 

17

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender of making, renewing or maintaining its Commitment or its
Revolving Credit Exposure or to increase the cost of such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit or to
reduce any amount receivable in respect thereof or the rate of return on the
capital of such Lender or the Issuing Lender or any corporation controlling such
Lender or the Issuing Lender, then, in any such case, the Borrower shall,
without duplication of amounts payable pursuant to Section 2.10, promptly pay to
such Lender or Issuing Lender, upon its written demand made through the
Administrative Agent, any additional amounts necessary to compensate such Lender
or the Issuing Lender for such additional cost or reduced amounts receivable or
rate of return as determined by such Lender or Issuing Lender with respect to
this Agreement or such Lender’s or Issuing Lender’s Commitment, its Revolving
Credit Exposure or Letter of Credit obligations, so long as such Lender or
Issuing Lender require substantially all obligors under other commitments of
this type made available by such Lender or Issuing Lender to similarly so
compensate such Lender or Issuing Lender.

 

(2)                                  IF A LENDER OR THE ISSUING LENDER BECOME
ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.7, IT SHALL
PROMPTLY NOTIFY THE BORROWER OF THE EVENT BY REASON OF WHICH IT HAS BECOME SO
ENTITLED.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS SO CLAIMED PAYABLE
CONTAINING THE CALCULATION THEREOF IN REASONABLE DETAIL SUBMITTED BY A LENDER OR
THE ISSUING LENDER TO THE BORROWER, ACCOMPANIED BY A CERTIFICATION THAT SUCH
LENDER OR ISSUING LENDER HAS REQUIRED SUBSTANTIALLY ALL OBLIGORS UNDER OTHER
COMMITMENTS OF THIS TYPE MADE AVAILABLE BY SUCH LENDER OR ISSUING LENDER TO
SIMILARLY SO COMPENSATE SUCH LENDER OR ISSUING LENDER, SHALL CONSTITUTE PRIMA
FACIE EVIDENCE THEREOF; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER OR THE ISSUING LENDER PURSUANT TO THIS SECTION 2.7 FOR ANY
INCREASED COST OR REDUCTION IN RESPECT OF A PERIOD OCCURRING MORE THAN SIX
MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING LENDER NOTIFIES THE
BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR UNLESS THE
CIRCUMSTANCES GIVING RISE TO SUCH INCREASED COST OR REDUCTION BECAME APPLICABLE
RETROACTIVELY, IN WHICH CASE NO SUCH TIME LIMITATION SHALL APPLY SO LONG AS SUCH
LENDER REQUESTS COMPENSATION WITHIN SIX MONTHS FROM THE DATE SUCH CIRCUMSTANCES
BECOME APPLICABLE.

 

(3)                                  OTHER THAN AS SET FORTH IN THIS
SECTION 2.7, THE FAILURE OR DELAY ON THE PART OF ANY LENDER OR ISSUING LENDER TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION 2.7 SHALL NOT CONSTITUTE A WAIVER
OF SUCH LENDER’S OR ISSUING LENDER’S RIGHT TO DEMAND SUCH COMPENSATION.  THE
PROVISIONS OF THIS SECTION 2.7 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND PAYMENT OF THE LOANS AND ALL OTHER OBLIGATIONS.

 

2.8.                              Obligation of Lenders to Mitigate; Replacement
of Lenders.  Each Lender agrees that:

 

(1)                                  AS PROMPTLY AS REASONABLY PRACTICABLE AFTER
THE OFFICER OF SUCH LENDER RESPONSIBLE FOR ADMINISTERING SUCH LENDER’S
COMMITMENT BECOMES AWARE OF ANY EVENT OR CONDITION THAT WOULD ENTITLE SUCH
LENDER TO RECEIVE PAYMENTS UNDER SECTION 2.7 ABOVE OR SECTION 2.10 BELOW OR TO
CEASE MAINTAINING LIBO RATE LOANS UNDER SECTION 2.5 ABOVE, SUCH LENDER WILL USE
REASONABLE EFFORTS:  (I) TO MAINTAIN ITS COMMITMENT AND REVOLVING CREDIT
EXPOSURE THROUGH ANOTHER LENDING OFFICE OF SUCH LENDER OR (II) TAKE SUCH OTHER
MEASURES AS SUCH LENDER MAY DEEM REASONABLE, IF AS A RESULT THEREOF THE
ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE

 

18

--------------------------------------------------------------------------------


 

paid to such Lender pursuant to Section 2.7 above or pursuant to Section 2.10
below would be materially reduced or eliminated or the conditions rendering such
Lender incapable of maintaining LIBO Rate Loans under Section 2.5 above no
longer would be applicable, and if, as determined by such Lender in its sole
discretion, the maintaining of such LIBO Rate Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such LIBO Rate Loans or the interests of
such Lender.

 

(2)                                  IF THE BORROWER RECEIVES A NOTICE PURSUANT
TO SECTION 2.7 ABOVE OR PURSUANT TO SECTION 2.10 BELOW OR A NOTICE PURSUANT TO
SECTION 2.5 ABOVE STATING THAT A LENDER IS UNABLE TO MAINTAIN LIBO RATE LOANS
(FOR REASONS NOT GENERALLY APPLICABLE TO THE REQUIRED LENDERS), SO LONG AS
(I) NO POTENTIAL DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (II) THE BORROWER HAS OBTAINED A COMMITMENT FROM ANOTHER LENDER OR
AN ELIGIBLE ASSIGNEE TO PURCHASE AT PAR SUCH LENDER’S COMMITMENT, ITS REVOLVING
LOAN EXPOSURE AT SUCH TIME AND ACCRUED INTEREST AND FEES AND TO ASSUME ALL
OBLIGATIONS OF THE LENDER TO BE REPLACED UNDER THE LOAN DOCUMENTS AND (III) SUCH
LENDER TO BE REPLACED IS UNWILLING TO WITHDRAW THE NOTICE DELIVERED TO THE
BORROWER, UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, THE BORROWER MAY REQUIRE, AT THE BORROWER’S EXPENSE, THE
LENDER GIVING SUCH NOTICE TO ASSIGN, WITHOUT RECOURSE, ALL OF ITS COMMITMENT,
REVOLVING LOAN EXPOSURE AND ACCRUED INTEREST AND FEES TO SUCH OTHER LENDER OR
ELIGIBLE ASSIGNEE PURSUANT TO THE PROVISIONS OF SECTION 11.8 BELOW.

 

2.9.                              Funding Indemnification.  In the event of
(a) the payment of any principal of any LIBO Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBO Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 1.8(2) and is revoked in accordance herewith), or (d) the
assignment of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.8(2), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a LIBO Rate Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of (i) the amount of interest that such Lender would have
accrued on the principal amount of such Loan for the period from the date of
such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Reserve Adjusted LIBO Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

19

--------------------------------------------------------------------------------


 

2.10.                        Taxes.

 

(1)                                  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR
OTHER TAXES; PROVIDED THAT IF THE BORROWER SHALL BE REQUIRED TO DEDUCT ANY
INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SECTION 2.10) THE ADMINISTRATIVE AGENT, LENDER OR ISSUING LENDER (AS THE CASE
MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE
BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

(2)                                  IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.

 

(3)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING LENDER, WITHIN TEN
(10) BUSINESS DAYS AFTER WRITTEN DEMAND THEREFORE, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 2.10) PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING
LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST (EXCEPT TO THE EXTENT
SUCH PENALTIES AND/OR INTEREST ARISE AS A RESULT OF A LENDER’S OR ISSUING
LENDER’S DELAY IN DEALING WITH ANY SUCH INDEMNIFIED TAX) AND REASONABLE EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES
OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER, THE ISSUING LENDER OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR ISSUING
LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(4)                                  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(5)                                  EACH FOREIGN LENDER SHALL DELIVER TO THE
BORROWER (WITH COPIES TO THE ADMINISTRATIVE AGENT) ON OR BEFORE THE DATE HEREOF
(OR IN THE CASE OF A FOREIGN LENDER WHO BECAME A LENDER BY WAY OF AN ASSIGNMENT,
ON OR BEFORE THE DATE OF THE ASSIGNMENT) OR AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE FIRST DATE FOR ANY PAYMENT HEREWITH TO SUCH LENDER, AND FROM TIME
TO TIME AS REQUIRED FOR RENEWAL UNDER APPLICABLE LAW, SUCH CERTIFICATES,
DOCUMENTS OR OTHER EVIDENCE, AS REQUIRED BY THE CODE OR TREASURY REGULATIONS
ISSUED PURSUANT THERETO, INCLUDING, WITHOUT LIMITATION, INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-ECI, AS APPROPRIATE, AND ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED BY SECTION 871(H) OR SECTION 881(C) OF THE CODE OR ANY
SUBSEQUENT VERSION THEREOF, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER
ESTABLISHING THAT PAYMENTS TO SUCH LENDER HEREUNDER ARE NOT SUBJECT TO
WITHHOLDING UNDER THE CODE (“EVIDENCE OF NO WITHHOLDING”).  EACH FOREIGN LENDER
SHALL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY CHANGE IN
ITS APPLICABLE LENDING OFFICE AND UPON WRITTEN

 

20

--------------------------------------------------------------------------------


 

request of the Borrower or the Administrative Agent shall, prior to the
immediately following due date of any payment by the Borrower hereunder or under
any other Loan Document, deliver Evidence of No Withholding to the Borrower and
the Administrative Agent.  The Borrower shall be entitled to rely on such forms
in their possession until receipt of any revised or successor form pursuant to
this Section 2.10(5).  If a Lender fails to provide Evidence of No Withholding
as required pursuant to this Section 2.10(5), then (i) the Borrower (or the
Administrative Agent) shall be entitled to deduct or withhold from payments to
Administrative Agent or such Lender as a result of such failure, as required by
law, and (ii) the Borrower shall not be required to make payments of additional
amounts with respect to such withheld Taxes pursuant to Section 2.10(1) to the
extent such withholding is required solely by reason of the failure of such
Lender to provide the necessary Evidence of No Withholding.

 

(6)                                  ANY FOREIGN LENDER THAT DOES NOT ACT OR
CEASES TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAID
OR PAYABLE TO SUCH LENDER UNDER ANY OF THE LOAN DOCUMENTS (FOR EXAMPLE, IN THE
CASE OF A TYPICAL PARTICIPATION BY SUCH LENDER) SHALL DELIVER TO THE BORROWER
(WITH COPIES TO THE ADMINISTRATIVE AGENT AND IN SUCH NUMBER OF COPIES AS SHALL
BE REQUESTED BY THE RECIPIENT), ON OR PRIOR TO THE DATE SUCH FOREIGN LENDER
BECOMES A LENDER, OR ON SUCH LATER DATE WHEN SUCH FOREIGN LENDER CEASES TO ACT
FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUCH SUMS PAID OR
PAYABLE, AND FROM TIME TO TIME THEREAFTER, REQUIRED FOR RENEWAL UNDER APPLICABLE
LAW:

 

(A)                              DULY EXECUTED AND PROPERLY COMPLETED COPIES OF
THE FORMS AND STATEMENTS REQUIRED TO BE PROVIDED BY SUCH FOREIGN LENDER UNDER
SECTION 2.10(5), TO ESTABLISH THE PORTION OF ANY SUCH SUMS PAID OR PAYABLE WITH
RESPECT TO WHICH SUCH LENDER ACTS FOR ITS OWN ACCOUNT AND IS PROVIDING EVIDENCE
OF NO WITHHOLDING, AND

 

(B)                                COPIES OF THE INTERNAL REVENUE SERVICE FORM W
8IMY (OR ANY SUCCESSOR FORMS) PROPERLY COMPLETED AND DULY EXECUTED BY SUCH
FOREIGN LENDER, TOGETHER WITH ANY INFORMATION, IF ANY, SUCH FOREIGN LENDER
CHOOSES TO TRANSMIT WITH SUCH FORM, AND ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED UNDER THE INTERNAL REVENUE CODE OR THE REGULATIONS
THEREUNDER, TO ESTABLISH THAT SUCH FOREIGN LENDER IS NOT ACTING FOR ITS OWN
ACCOUNT WITH RESPECT TO A PORTION OF ANY SUCH SUMS PAYABLE TO SUCH FOREIGN
LENDER.

 

(7)                                  ANY LENDER THAT IS NOT A FOREIGN LENDER AND
HAS NOT OTHERWISE ESTABLISHED TO THE REASONABLE SATISFACTION OF THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT IS AN EXEMPT RECIPIENT (AS DEFINED IN
SECTION 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE UNITED STATES TREASURY
REGULATIONS THEREUNDER) SHALL DELIVER TO THE BORROWER (WITH COPIES TO THE
ADMINISTRATIVE AGENT AND IN SUCH NUMBER OF COPIES AS SHALL BE REQUESTED BY THE
RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER BECOMES A LENDER UNDER
THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER AS PRESCRIBED BY APPLICABLE LAW
OR UPON THE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT), DULY EXECUTED
AND PROPERLY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W 9.

 

(8)                                  IF THE ADMINISTRATIVE AGENT OR ANY LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.10, IT SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO
SUCH

 

21

--------------------------------------------------------------------------------


 

refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 2.10 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

2.11                           Fees.

 

(1)                                  Unused Line Fee.  Until the Obligations
have been paid in full and the Agreement terminated, the Borrower agrees to pay,
on the first day of each month and on the Commitment Termination Date, to the
Administrative Agent, for the ratable account of the Lenders, an unused line fee
(the “Unused Line Fee”) equal to the Applicable Unused Line Fee Percentage per
annum on the average daily amount by which, during the immediately preceding
month or shorter period if calculated on the Commitment Termination Date, the
aggregate amount of the Lenders’ Commitments during such period exceeded the sum
of (i) the average daily outstanding amount of Loans and (ii) the undrawn face
amount of all outstanding Letters of Credit.  The  unused line fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

 

(2)                                  Letter of Credit Fees and Costs.

 

(A)                              THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH NON-DEFAULTING LENDER (BASED ON
THEIR RESPECTIVE APPLICABLE PERCENTAGE) IN U.S. DOLLARS, A FEE IN RESPECT OF
EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ANY MACERICH ENTITY (THE “LETTER
OF CREDIT FEE”), IN EACH CASE FOR THE PERIOD FROM AND INCLUDING THE DATE OF
ISSUANCE OF THE RESPECTIVE LETTER OF CREDIT TO AND INCLUDING THE DATE OF
TERMINATION OF SUCH LETTER OF CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE “LIBO SPREAD” AS LISTED IN THE DEFINITION OF APPLICABLE LIBO RATE ON
THE DAILY STATED AMOUNT OF SUCH LETTER OF CREDIT.  ACCRUED LETTER OF CREDIT FEES
SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS DAY OF EACH AUGUST, NOVEMBER,
FEBRUARY AND MAY COMMENCING WITH NOVEMBER OF 2004, AND ON THE COMMITMENT
TERMINATION DATE OR SUCH EARLIER DATE UPON WHICH THE COMMITMENTS ARE TERMINATED.

 

(B)                                THE BORROWER AGREES TO PAY THE ISSUING
LENDER, FOR ITS OWN ACCOUNT, IN U.S. DOLLARS, A FACING FEE IN RESPECT OF EACH
LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ANY MACERICH ENTITY BY SUCH ISSUING
LENDER (THE “FACING FEE”), FOR THE PERIOD FROM AND INCLUDING THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT TO AND INCLUDING THE DATE OF THE TERMINATION
OF SUCH LETTER OF CREDIT, COMPUTED AT A RATE EQUAL TO ONE-EIGHTH OF ONE PERCENT
(.125%) PER ANNUM OF THE DAILY STATED AMOUNT OF SUCH LETTER OF CREDIT; PROVIDED
THAT IN NO EVENT SHALL THE ANNUAL FACING FEE WITH RESPECT TO ANY LETTER OF
CREDIT BE LESS THAN $500.  ACCRUED FACING FEES SHALL BE DUE AND PAYABLE IN
ARREARS ON THE FIRST BUSINESS DAY OF EACH AUGUST,

 

22

--------------------------------------------------------------------------------


 

November, February and May commencing with November of 2004, and on the
Commitment Termination Date or such earlier date upon which the Commitments are
terminated.

 

(C)                                THE BORROWER SHALL PAY, UPON EACH PAYMENT
UNDER, ISSUANCE OF, OR AMENDMENT TO, ANY LETTER OF CREDIT, SUCH AMOUNT AS SHALL
AT THE TIME OF SUCH EVENT BE THE ADMINISTRATIVE CHARGE AND THE REASONABLE
EXPENSES WHICH THE APPLICABLE ISSUING LENDER IS GENERALLY IMPOSING FOR PAYMENT
UNDER, ISSUANCE OF, OR AMENDMENT TO, LETTERS OF CREDIT ISSUED BY IT, NOT TO
EXCEED $500 PER ISSUANCE OR AMENDMENT.

 

(3)                                  Administrative Agent Fee.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent in that certain Fee Letter dated as of the date hereof.

 

(4)                                  Payment of Fees.  All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (except the Facing Fee which shall be paid to the Issuing
Lender) for distribution, in the case of the Unused Line Fee and the Letter of
Credit Fee, to the Lenders entitled thereto.  Fees paid shall not be refundable
under any circumstances.

 

2.12.                        Default Interest.  During such time as there shall
have occurred and be continuing an Event of Default, all Obligations
outstanding, shall, at the election of the Administrative Agent, bear interest
at a per annum rate equal to two percent (2%) above the applicable rate of
interest in effect during the applicable calculation period.

 

2.13.                        Computation.  All computations of interest and fees
payable hereunder shall be based upon a year of 360 days for the actual number
of days elapsed (which results in more interest being paid than if computed on
the basis of a 365-day year).

 

2.14.                        Application of Insufficient Payments.  If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

2.15                           Release of Borrowers under Existing Credit
Agreement.  Upon the effectiveness of this Agreement, each borrower under the
Existing Credit Agreement, other than the Macerich Partnership, shall be
unconditionally and absolutely released as a borrower thereunder, without
further action by any Lender or any other Person.  Notwithstanding the
foregoing, the release of the borrowers thereunder is not intended to limit any
obligation of the Affiliate Guarantors under this Agreement.

 

ARTICLE 3.                                [RESERVED].

 

ARTICLE 4.                                Credit Support.

 

23

--------------------------------------------------------------------------------


 

4.1.                              REIT Guaranty.  As credit support for the
Obligations, on or before the Closing Date, MAC shall execute and deliver to the
Administrative Agent, for the benefit of the Lenders, the REIT Guaranty.

 

4.2.                              Guaranties.  As credit support for the
Obligations, on or before the Closing Date, the Westcor Guarantors, the
Wilmorite Guarantors and the Affiliate Guarantors shall each execute and deliver
to the Administrative Agent, for the benefit of the Lenders, a Subsidiary
Guaranty.  Upon the acquisition of any Project after the Closing Date by any
Borrower Party or Wholly-Owned Subsidiary thereof, in the event at the time of
acquisition the principal Property comprising such Project is unencumbered by
any Lien in respect of Borrowed Indebtedness (an “Unencumbered Property”), and
there is no Financing with respect to such Unencumbered Property within ninety
(90) days of its acquisition, such Person, if such Person is not already a
Guarantor (each a “Supplemental Guarantor”), shall: (a) execute and deliver to
the Administrative Agent, for the benefit of the Lenders, a Guaranty in the form
of Exhibit G hereto pursuant to which such Supplemental Guarantor will
unconditionally guarantee the Obligations from time to time owing to the
Lenders, (b) execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such other documents or legal opinions required by the
Administrative Agent confirming the authorization, execution and delivery and
enforceability (subject to customary exceptions) of the Guaranty by such
Supplemental Guarantor, and (c) deliver copies of its Organizational Documents,
certified by the Secretary or an Assistant Secretary of such Supplemental
Guarantor (or if such Person is a limited partnership or limited liability
company, an authorized representative of its general partner or manager) as of
the date delivered as being accurate and complete.  Upon the Disposition of any
Affiliate Guarantor or Supplemental Guarantor or the Disposition or Financing of
all Unencumbered Property owned by such Affiliate Guarantor or Supplemental
Guarantor, the Administrative Agent shall release the guaranty executed by such
Person pursuant to this Section 4.1.

 

4.3.                              Pledge Agreements.  As credit support for the
Aggregate Obligations, on or before the Closing Date, Macerich Partnership, MAC,
and the other Pledgors shall each execute and deliver to the Collateral Agent, a
Pledge Agreement, pursuant to which each of them shall pledge to the Collateral
Agent, for the ratable benefit of the Benefited Creditors, all of its direct and
indirect ownership interest in the Subsidiary Entities identified therein.  Upon
the Disposition of the pledged equity of any Affiliate Guarantor or Supplemental
Guarantor by any Pledgor in accordance with the provisions of this Agreement and
the Pledge Agreement, the Collateral Agent shall release the pledged equity of
the Person subject to such disposition.

 

4.4                                 Wilmorite Release.  On not less than five
(5) Business Days written notice from the Borrower to the Administrative Agent,
the Borrower may request a release of IMI Walleye LLC and Walleye Investments
LLC as Subsidiary Guarantors, and such release shall occur on the date requested
by the Borrower (such date, the “Wilmorite Release Date”) provided that the
following conditions are satisfied:

 

(1)                                  The Wilmorite JV Investment shall have
occurred on or prior to the Wilmorite Release Date; and

 

(2)                                  On the Wilmorite Release Date, no Potential
Default or Event of Default shall have occurred and be continuing.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 5.                                Conditions Precedent.

 

5.1                                 Conditions to Amendment and Restatement.  As
conditions precedent to the effectiveness of the amendment and restatement of
this Agreement:

 

(1)                                  THE BORROWER SHALL HAVE DELIVERED OR SHALL
HAVE CAUSED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDERS AND THEIR COUNSEL AND DULY EXECUTED BY THE
APPROPRIATE PERSONS (WITH SUFFICIENT COPIES FOR EACH OF THE LENDERS), EACH OF
THE FOLLOWING:

 

(A)                              THIS AGREEMENT;

 

(B)                                TO THE EXTENT REQUESTED BY ANY LENDER
PURSUANT TO SECTION 1.8(6) ABOVE AND NOT PREVIOUSLY DELIVERED, A NOTE PAYABLE TO
SUCH LENDER;

 

(C)                                TO THE EXTENT NOT PREVIOUSLY DELIVERED, THE
REIT GUARANTY AND THE SUBSIDIARY GUARANTIES;

 

(D)                               THE PLEDGE AGREEMENTS;

 

(E)                                 A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF THE GENERAL PARTNER OR MANAGING MEMBER OF THOSE BORROWER PARTIES
WHICH ARE PARTNERSHIPS OR LIMITED LIABILITY COMPANIES ATTACHING COPIES OF
RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH GENERAL PARTNER OR
MANAGING MEMBER APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS ON BEHALF OF SUCH BORROWER PARTIES AND CERTIFYING THE NAMES AND TRUE
SIGNATURES OF THE OFFICERS OF SUCH GENERAL PARTNER OR MANAGING MEMBER AUTHORIZED
TO SIGN THE LOAN DOCUMENTS TO WHICH SUCH BORROWER PARTIES ARE PARTY;

 

(F)                                 A CERTIFICATE OR CERTIFICATES OF THE
SECRETARY OR AN ASSISTANT SECRETARY OF THOSE BORROWER PARTIES WHICH ARE
CORPORATIONS ATTACHING COPIES OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF
DIRECTORS OF SUCH BORROWER PARTIES APPROVING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH SUCH BORROWER PARTIES ARE PARTY AND
CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF EACH OF SUCH
BORROWER PARTIES AUTHORIZED TO SIGN THE LOAN DOCUMENTS ON BEHALF OF SUCH
BORROWER PARTIES;

 

(G)                                (I) AN OPINION OF COUNSEL FOR THE BORROWER
PARTIES AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AND THE LENDERS; AND (II) AN OPINION OF COUNSEL FOR
MAC, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE LENDERS, REGARDING MAC’S STATUS AS A REIT;

 

(H)                               COPIES OF THE CERTIFICATE OF INCORPORATION,
CERTIFICATE OF FORMATION, OR CERTIFICATE OF LIMITED PARTNERSHIP OF EACH OF THE
BORROWER PARTIES, CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF FORMATION
OF SUCH PERSON AS OF A RECENT DATE; PROVIDED THAT IF THERE HAS BEEN NO AMENDMENT
OR MODIFICATION TO THE AFOREMENTIONED DOCUMENTS SINCE THEY WERE DELIVERED TO THE
ADMINISTRATIVE AGENT ON JULY 30, 2004, THEN EACH BORROWER PARTY MAY DELIVER A
CERTIFICATE FROM THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH BORROWER PARTY
(OR IF SUCH PERSON IS A LIMITED PARTNERSHIP, AN AUTHORIZED REPRESENTATIVE OF ITS
GENERAL PARTNER) AS OF THE DATE OF THIS

 

25

--------------------------------------------------------------------------------


 

Agreement certifying that the documents as previously delivered are true and
correct and that there have been no amendments or changes to such documents;

 

(I)                                    COPIES OF THE ORGANIZATIONAL DOCUMENTS OF
EACH OF THE BORROWER PARTIES (UNLESS DELIVERED PURSUANT TO CLAUSE (H) ABOVE)
CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH PERSON (OR IF SUCH
PERSON IS A LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY, AN AUTHORIZED
REPRESENTATIVE OF ITS GENERAL PARTNER OR MANAGER) AS OF THE DATE OF THIS
AGREEMENT AS BEING ACCURATE AND COMPLETE; PROVIDED THAT IF THERE HAS BEEN NO
AMENDMENT OR MODIFICATION TO THE AFOREMENTIONED DOCUMENTS SINCE THEY WERE
DELIVERED TO THE ADMINISTRATIVE AGENT ON JULY 30, 2004, THEN EACH BORROWER PARTY
MAY DELIVER A CERTIFICATE FROM THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH
BORROWER PARTY (OR IF SUCH PERSON IS A LIMITED PARTNERSHIP, AN AUTHORIZED
REPRESENTATIVE OF ITS GENERAL PARTNER) AS OF THE DATE OF THIS AGREEMENT
CERTIFYING THAT THE DOCUMENTS AS PREVIOUSLY DELIVERED ARE TRUE AND CORRECT AND
THAT THERE HAVE BEEN NO AMENDMENTS OR MODIFICATIONS TO SUCH DOCUMENTS;

 

(J)                                   A CERTIFICATE OF AUTHORITY AND GOOD
STANDING OR ANALOGOUS DOCUMENTATION AS OF A RECENT DATE FOR EACH OF THE BORROWER
PARTIES FOR THE STATE OF CALIFORNIA AND EACH STATE IN WHICH SUCH PERSON IS
ORGANIZED, FORMED OR INCORPORATED, AS APPLICABLE;

 

(K)                               FROM A RESPONSIBLE OFFICER OF THE BORROWER, A
CLOSING CERTIFICATE DATED AS OF THE CLOSING DATE;

 

(L)                                 CONFIRMATION FROM THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT (WHICH MAY BE ORAL) THAT ALL FEES REQUIRED TO BE PAID
BY THE BORROWER ON OR BEFORE THE CLOSING DATE HAVE BEEN, OR WILL UPON THE
INITIAL FUNDING OF THE LOANS BE, PAID IN FULL;

 

(M)                            EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT THAT ALL REASONABLE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION, FEES OF OUTSIDE COUNSEL AND
FEES OF THIRD PARTY CONSULTANTS AND APPRAISERS, REQUIRED TO BE PAID BY THE
BORROWER ON OR PRIOR TO THE CLOSING DATE HAVE BEEN, OR WILL UPON THE FUNDING OF
THE LOANS BE, PAID IN FULL; AND

 

(N)                               FROM A RESPONSIBLE FINANCIAL OFFICER OF MAC, A
COMPLIANCE CERTIFICATE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE LENDERS, EVIDENCING, AS APPLICABLE, MAC’S COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH UNDER SECTION 8.12 BELOW AT AND AS OF DECEMBER 31,
2004.

 

(2)                                  EACH OF THE REQUIREMENTS SET FORTH ON
SCHEDULE 5.1(2) ATTACHED HERETO SHALL HAVE BEEN MET TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT AND THE LENDERS.

 

(3)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
BORROWER PARTIES SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS IF MADE ON AND AS OF THE
CLOSING DATE (UNLESS ANY SUCH REPRESENTATION AND WARRANTY SPEAKS AS OF A
PARTICULAR DATE, IN WHICH CASE IT SHALL BE ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS AS OF SUCH DATE).

 

(4)                                  THERE SHALL NOT HAVE OCCURRED AND BE
CONTINUING AS OF THE CLOSING DATE ANY EVENT OF DEFAULT OR POTENTIAL DEFAULT.

 

26

--------------------------------------------------------------------------------


 

(5)                                  ALL ACTS AND CONDITIONS (INCLUDING, WITHOUT
LIMITATION, THE OBTAINING OF ANY THIRD PARTY CONSENTS AND NECESSARY REGULATORY
APPROVALS AND THE MAKING OF ANY REQUIRED FILINGS, RECORDINGS OR REGISTRATIONS)
REQUIRED TO BE DONE AND PERFORMED AND TO HAVE HAPPENED PRECEDENT TO THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS BY EACH OF THE
BORROWER PARTIES AND THE CONSUMMATION OF THE WILMORITE ACQUISITION SHALL HAVE
BEEN DONE AND PERFORMED.

 

(6)                                  THERE SHALL NOT HAVE OCCURRED ANY CHANGE,
OCCURRENCE OR DEVELOPMENT THAT COULD, IN THE GOOD FAITH OPINION OF THE LENDERS,
HAVE A MATERIAL ADVERSE EFFECT.

 

(7)                                  ALL DOCUMENTATION, INCLUDING, WITHOUT
LIMITATION, DOCUMENTATION FOR CORPORATE AND LEGAL PROCEEDINGS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS SHALL BE SATISFACTORY IN
FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, THE LENDERS AND THEIR COUNSEL.

 

5.2.                              Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any New Borrowing (and with respect to
subsection (2) below, any LIBO Rate Borrowing), and of the Issuing Lender to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(1)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER SET FORTH IN THIS AGREEMENT AND IN THE OTHER LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS (SUBJECT TO UPDATES AS APPROVED BY THE
ADMINISTRATIVE AGENT) ON AND AS OF THE DATE OF SUCH NEW BORROWING OR THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO
HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE);

 

(2)                                  AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO A NEW BORROWING OR ANY LIBO RATE BORROWING OR THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE, NO
POTENTIAL DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND

 

(3)                                  AT THE TIME OF EACH NEW BORROWING OR THE
DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, A RESPONSIBLE OFFICER SHALL CERTIFY THAT (I) NO POTENTIAL DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND (II) AFTER GIVING
EFFECT TO SUCH NEW BORROWING OR ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, THE BORROWER PARTIES REMAIN IN COMPLIANCE
WITH THE COVENANTS SET FORTH IN ARTICLE 8 AFTER GIVING EFFECT TO SUCH NEW
BORROWING OR ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT,
AS APPLICABLE, INCLUDING SUPPORTING DOCUMENTATION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

(4)                                  EACH NEW BORROWING AND EACH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT SHALL BE DEEMED TO
CONSTITUTE A REPRESENTATION AND WARRANTY BY THE BORROWER ON THE DATE THEREOF AS
TO THE MATTERS SPECIFIED IN THE PRECEDING SENTENCE.

 

ARTICLE 6.                                Representations and Warranties.  As an
inducement to the Administrative Agent, the Issuing Lender and each Lender to
enter into this Agreement, each of the Borrower and

 

27

--------------------------------------------------------------------------------


 

MAC, collectively and severally, represent and warrant as of the Closing Date
(or such later date as otherwise expressly provided in this Agreement), to the
Administrative Agent, the Issuing Lender and each Lender:

 

6.1                                 Financial Condition.  Complete and accurate
copies of the following financial statements and materials have been delivered
to the Administrative Agent: (i) audited financial statements of MAC for 2002,
2003 and 2004 and (ii) unaudited financial statements of MAC for each fiscal
quarter ending after December 31, 2004 and more than 45 days prior to the
Closing Date (the materials described in clauses (i) and (ii) are referred to as
the “Initial Financial Statements”) ; and (iii) a pro forma balance sheet and
income statement (“Pro Forma Statements”) dated December 31, 2004 reflecting the
pro forma combined performance of the Consolidated Entities and Wilmorite.  All
financial statements included in the Initial Financial Statements were prepared
in all material respects in conformity with GAAP, except as otherwise noted
therein, and fairly present in all material respects the respective consolidated
financial positions, and the consolidated results of operations and cash flows
for each of the periods covered thereby of MAC and its consolidated Subsidiaries
as at the respective dates thereof.  None of the Borrower Parties or any of
their Subsidiaries has any Contingent Obligation, contingent liability or
liability for any taxes, long-term leases or commitments, not reflected in its
audited financial statements delivered to the Administrative Agent on or prior
to the Closing Date or otherwise disclosed to the Administrative Agent and the
Lenders in writing, which will have or is reasonably likely to have a Material
Adverse Effect.  The Pro Forma Statements have been prepared in good faith based
upon reasonable assumptions.

 

6.2.                              No Material Adverse Effect.  Since the
Statement Date no event has occurred which has resulted in, or is reasonably
likely to have, a Material Adverse Effect.

 

6.3                                 Compliance with Laws and Agreements.  Each
of the Borrower Parties and the Macerich Core Entities is in compliance with all
Requirements of Law and Contractual Obligations, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

6.4                                 Organization, Powers; Authorization;
Enforceability.

 

(1)                                  MACERICH PARTNERSHIP (A) IS A LIMITED
PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE, (B) IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING UNDER THE LAWS OF EACH JURISDICTION IN WHICH FAILURE TO BE SO QUALIFIED
AND IN GOOD STANDING WILL HAVE OR IS REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT, (C) HAS ALL REQUISITE PARTNERSHIP POWER AND AUTHORITY TO OWN,
OPERATE AND ENCUMBER ITS PROPERTY AND TO CONDUCT ITS BUSINESS AS PRESENTLY
CONDUCTED AND AS PROPOSED TO BE CONDUCTED IN CONNECTION WITH AND FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND (D) IS A
PARTNERSHIP FOR PURPOSES OF FEDERAL INCOME TAXATION AND FOR PURPOSES OF THE TAX
LAWS OF ANY STATE OR LOCALITY IN WHICH MACERICH PARTNERSHIP IS SUBJECT TO
TAXATION BASED ON ITS INCOME.

 

(2)                                  MAC (A) IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND,
(B) IS DULY AUTHORIZED AND QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
UNDER THE LAWS OF EACH JURISDICTION IN WHICH FAILURE TO BE SO

 

28

--------------------------------------------------------------------------------


 

qualified and in good standing will have or is reasonably likely to have a
Material Adverse Effect, and (C) has all requisite corporate power and authority
to own, operate and encumber its Property and to conduct its business as
presently conducted.

 

(3)                                  EACH WESTCOR GUARANTOR, WILMORITE GUARANTOR
AND AFFILIATE GUARANTOR (A) IS EITHER A CORPORATION, A LIMITED PARTNERSHIP OR A
LIMITED LIABILITY COMPANY DULY INCORPORATED, FORMED OR ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION,
ORGANIZATION AND/OR FORMATION, (B) IS DULY QUALIFIED TO DO BUSINESS AND IS IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION IN WHICH FAILURE TO BE SO
QUALIFIED AND IN GOOD STANDING WILL HAVE OR IS REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND (C) HAS ALL REQUISITE CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO OWN, OPERATE AND ENCUMBER ITS
PROPERTY AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND AS PROPOSED TO
BE CONDUCTED IN CONNECTION WITH AND FOLLOWING THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(4)                                  TRUE, CORRECT AND COMPLETE COPIES OF THE
ORGANIZATIONAL DOCUMENTS DESCRIBED IN SECTION 5.1(1)(I) HAVE BEEN DELIVERED TO
THE ADMINISTRATIVE AGENT, EACH OF WHICH IS IN FULL FORCE AND EFFECT, HAS NOT
BEEN MODIFIED EXCEPT TO THE EXTENT INDICATED THEREIN AND, TO THE BEST KNOWLEDGE
OF EACH OF THE BORROWER PARTIES PARTY TO THIS AGREEMENT, THERE ARE NO DEFAULTS
UNDER SUCH ORGANIZATIONAL DOCUMENTS AND NO EVENTS WHICH, WITH THE PASSAGE OF
TIME OR GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER SUCH
ORGANIZATIONAL DOCUMENTS.

 

(5)                                  THE BORROWER PARTIES HAVE THE REQUISITE
PARTNERSHIP, COMPANY OR CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS WHICH ARE REQUIRED
TO BE EXECUTED ON THEIR BEHALF.  THE EXECUTION, DELIVERY AND PERFORMANCE OF EACH
OF THE LOAN DOCUMENTS WHICH MUST BE EXECUTED IN CONNECTION WITH THIS AGREEMENT
BY THE BORROWER PARTIES AND TO WHICH THE BORROWER PARTIES ARE A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY ARE WITHIN THEIR
PARTNERSHIP, COMPANY, OR CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY PARTNERSHIP, COMPANY, OR CORPORATE ACTION AND SUCH AUTHORIZATION HAS
NOT BEEN RESCINDED. NO OTHER PARTNERSHIP, COMPANY, OR CORPORATE ACTION OR
PROCEEDINGS ON THE PART OF THE BORROWER PARTIES IS NECESSARY TO CONSUMMATE SUCH
TRANSACTIONS.

 

(6)                                  EACH OF THE LOAN DOCUMENTS TO WHICH EACH
BORROWER PARTY IS A PARTY HAS BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH
BORROWER PARTY AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS (SUBJECT TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND TO PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW), IS IN FULL FORCE AND EFFECT AND ALL THE TERMS, PROVISIONS,
AGREEMENTS AND CONDITIONS SET FORTH THEREIN AND REQUIRED TO BE PERFORMED OR
COMPLIED WITH BY SUCH BORROWER PARTY ON OR BEFORE THE CLOSING DATE HAVE BEEN
PERFORMED OR COMPLIED WITH, AND NO POTENTIAL  DEFAULT OR EVENT OF DEFAULT EXISTS
THEREUNDER.

 

6.5                                 No Conflict.  The execution, delivery and
performance of the Loan Documents, the borrowing hereunder and the use of the
proceeds thereof, will not violate any material Requirement of Law or any
Organizational Document or any material Contractual Obligation of any of the
Borrower Parties or the Macerich Core Entities; or, except as

 

29

--------------------------------------------------------------------------------


 

contemplated by the Pledge Agreements, create or result in the creation of any
Lien on any material assets of any of the Borrower Parties.

 

6.6.          No Material Litigation.  Except as disclosed on Schedule 6.6
hereto, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Borrower
Parties party to this Agreement, threatened by or against the Borrower Parties
or the Macerich Core Entities or against any of such Persons’ Properties or
revenues which is likely to be adversely determined and which, if adversely
determined, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

6.7.          Taxes.  All tax returns, reports and similar statements or filings
of the Borrower Parties and the Macerich Core Entities have been timely filed. 
Except for Permitted Encumbrances, all taxes, assessments, fees and other
charges of Governmental Authorities upon such Persons and upon or relating to
their respective Properties, assets, receipts, sales, use, payroll, employment,
income, licenses and franchises which are shown in such returns or reports to be
due and payable have been paid, except to the extent (i) such taxes,
assessments, fees and other charges of Governmental Authorities are subject to a
Good Faith Contest; or (ii) the non-payment of such taxes, assessments, fees and
other charges of Governmental Authorities would not, individually or in the
aggregate, result in a Material Adverse Effect.  The Borrower Parties party to
this Agreement have no knowledge of any proposed tax assessment against the
Borrower Parties or the Macerich Core Entities that will have or is reasonably
likely to have a Material Adverse Effect.

 

6.8.          Investment Company Act.  Neither the Borrower nor any Borrower
Party, nor any Person controlling such entities is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940 (as amended from time to time).

 

6.9.          Subsidiary Entities.  Schedule 6.9 (A) contains charts and
diagrams reflecting the corporate structure of the Borrower Parties and their
respective Subsidiary Entities (after giving effect to the Wilmorite
Acquisition) indicating the nature of the corporate, partnership, limited
liability company or other equity interest in each Person included in such chart
or diagram; and (B) accurately sets forth (1) the correct legal name of such
Person, the type of organization, and the jurisdiction of its incorporation or
organization, and (2) the percentage thereof owned by the Borrower Parties and
their Subsidiaries.  None of such issued and outstanding Capital Stock or
Securities owned by any Borrower Entity is subject to any vesting, redemption,
or repurchase agreement, and there are no warrants or options outstanding with
respect to such Securities, except as noted on Schedule 6.9. The outstanding
Capital Stock of each Subsidiary Entity shown on Schedule 6.9 as being owned by
a Borrower Party or its Subsidiary is duly authorized, validly issued, fully
paid and nonassessable.  Except where failure may not have a Material Adverse
Effect, each Subsidiary Entity of the Borrower Parties:  (A) is a corporation,
limited liability company, or partnership, as indicated on Schedule 6.9, duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of its organization, (B) is duly qualified to do business
and, if applicable, is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing would limit its ability to
use the courts of such jurisdiction to enforce Contractual Obligations to which

 

30

--------------------------------------------------------------------------------


 

it is a party, and (C) has all requisite partnership, company or corporate power
and authority to own, operate and encumber its Property and to conduct its
business as presently conducted and as proposed to be conducted hereafter.

 

6.10.        Federal Reserve Board Regulations.  Neither the Borrower nor any
other Borrower Party is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of 
“purchasing” or “carrying” any “Margin Stock” within the respective meanings of
such terms under Regulations U, T and X.  No part of the proceeds of the Loans
will be used for “purchasing” or “carrying” “Margin Stock” as so defined or for
any purpose which violates, or which would be inconsistent with, the provisions
of, the Regulations of the Board of Governors of the Federal Reserve System.

 

6.11.        ERISA Compliance.  Except as disclosed on Schedule 6.11:

 

(1)           EACH PLAN IS IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF
ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW FAILURE TO COMPLY WITH WHICH
WOULD REASONABLY BE LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.  EACH PLAN
WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS AND TO THE BEST KNOWLEDGE OF THE
BORROWER PARTIES PARTY TO THIS AGREEMENT, NOTHING HAS OCCURRED WHICH WOULD CAUSE
THE LOSS OF SUCH QUALIFICATION.

 

(2)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF BORROWER PARTIES
PARTY TO THIS AGREEMENT, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY
ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN
NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(3)           NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR
WITH RESPECT TO ANY PENSION PLAN OR, TO THE BEST KNOWLEDGE OF THE BORROWER
PARTIES PARTY TO THIS AGREEMENT, ANY MULTIEMPLOYER PLAN, WHICH HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(4)           NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY, WHICH HAS
RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(5)           NONE OF THE BORROWER PARTIES OR THEIR RESPECTIVE SUBSIDIARIES, NOR
ANY ERISA AFFILIATE HAS INCURRED, NOR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS
DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA), WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(6)           NONE OF THE BORROWER PARTIES OR THEIR RESPECTIVE SUBSIDIARIES, NOR
ANY ERISA AFFILIATE HAS INCURRED NOR REASONABLY EXPECTS TO INCUR ANY LIABILITY
(AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219
OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA
WITH RESPECT TO A MULTIEMPLOYER PLAN, WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

31

--------------------------------------------------------------------------------


 

(7)           NONE OF THE BORROWER PARTIES OR THEIR RESPECTIVE SUBSIDIARIES, NOR
ANY ERISA AFFILIATE HAS TRANSFERRED ANY UNFUNDED PENSION LIABILITY TO ANY PERSON
OR OTHERWISE ENGAGED IN A TRANSACTION THAT IS SUBJECT TO SECTION 4069 OR
4212(C) OF ERISA, WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.

 

6.12.        Assets and Liens.  Each of the Borrower Parties and their
respective Subsidiary Entities has good and marketable fee or leasehold title to
all Property and assets reflected in the financial statements referred to in
Section 6.1 above, except Property and assets sold or otherwise disposed of in
the ordinary course of business subsequent to the respective dates thereof. 
None of the Borrower Parties, nor their respective Subsidiary Entities, has
outstanding Liens on any of its Properties or assets nor are there any security
agreements to which it is a party, except for Liens permitted in accordance with
Section 8.1.

 

6.13.        Securities Acts.  None of the Borrower Parties or their respective
Subsidiary Entities has issued any unregistered securities in violation of the
registration requirements of Section 5 of the Securities Act of 1933, (as
amended from time to time, the “Act”) or any other law, nor are they in
violation of any rule, regulation or requirement under the Act, or the
Securities Exchange Act of 1934, (as amended from time to time) other than
violations which could not reasonably be expected to have a Material Adverse
Effect.  None of the Borrower Parties is required to qualify an indenture under
the Trust Indenture Act of 1939, (as amended from time to time) in connection
with its execution and delivery of this Agreement or the incurrence of
Indebtedness hereunder.

 

6.14.        Consents, Etc.  Except as disclosed in Schedule 6.14, no consent,
approval or authorization of, or registration, declaration or filing with any
Governmental Authority or any other Person is required on the part of the
Borrower Parties or the Macerich Core Entities in connection with the Wilmorite
Acquisition, the execution and delivery of the Loan Documents by the Borrower
Parties, or the performance of or compliance with the terms, provisions and
conditions thereof by such Persons, other than those that have been obtained or
will be obtained by the legally required time.

 

6.15.        Hazardous Materials.  The Borrower Parties and the Macerich Core
Entities have caused Phase I and the other environmental assessments as set
forth in Schedule 6.15 to be conducted or have taken other steps to investigate
the past and present environmental condition and use of their regional Retail
Properties (as used in this Section 6.15 and Section 7.9, the “Designated
Environmental Properties”).  Based on such investigation, except as otherwise
disclosed in the reports listed on Schedule 6.15, to the best knowledge of the
Borrower and MAC:  (1) no Hazardous Materials have been discharged, disposed of,
or otherwise released on, under, or from the Designated Environmental Properties
so as to be reasonably expected to result in a violation of Hazardous Materials
Laws and a material adverse effect to such Designated Environmental Property or
the owner thereof; (2) the owners of the Designated Environmental Properties
have obtained all material environmental, health and safety permits and licenses
necessary for their respective operations, and all such permits are in good
standing and the holder of each such permit is currently in compliance with all
terms and conditions of such permits, except to the extent the failure to obtain
such permits or comply therewith is not reasonably expected to result in a
Material Adverse Effect or any material violation of Hazardous Materials Laws or
in a material adverse effect to such Designated Environmental Property or the
owner

 

32

--------------------------------------------------------------------------------


 

thereof; (3) none of the Designated Environmental Properties is listed or
proposed for listing on the National Priorities List (“NPL”) pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List (“CERCLIS”) or any similar applicable state list of
sites requiring remedial action under any Hazardous Materials Laws; (4) none of
the owners of the Designated Environmental Properties has sent or directly
arranged for the transport of any hazardous waste to any site listed or proposed
for listing on the NPL, CERCLIS or any similar state list; (5) there is not now
on or in any Designated Environmental Property:  (a) any landfill or surface
impoundment; (b) any underground storage tanks; (c) any asbestos-containing
material; or (d) any polychlorinated biphenyls (PCB), which in the case of any
of clauses (a) through (d) could reasonably result in a violation of any
Hazardous Materials Laws and a material adverse effect to such Designated
Environmental Property or the owner thereof; (6) no environmental Lien has
attached to any Designated Environmental Properties; and (7) no other event has
occurred with respect to the presence of Hazardous Materials on or under any of
the Properties of the Borrower Parties or the Macerich Core Entities, which
would reasonably be expected to result in a Material Adverse Effect. 
Notwithstanding the foregoing, on the Closing Date all of the representations
set forth above shall be true and correct with respect to all Properties of the
Borrower Parties and the Macerich Core Entities (and not only the Designated
Environmental Properties).

 

6.16.        Regulated Entities.  None of the Borrower Parties or the Macerich
Core Entities:  (1) is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute or regulation
limiting its ability to incur Indebtedness, or (2) is a “foreign person” within
the meaning of Section 1445 of the Code.

 

6.17.        Copyrights, Patents, Trademarks and Licenses, etc.  To the best
knowledge of the Borrower Parties party to this Agreement, the Borrower Parties
and the Macerich Core Entities own or are licensed or otherwise have the right
to use all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person.  To the best knowledge of the Borrower Parties party to
this Agreement, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower Parties or the Macerich Core Entities infringes upon
any rights held by any other Person, except for any infringements, individually
or in the aggregate, which would not result, or be expected to result, in a
Material Adverse Effect.

 

6.18.        REIT Status.  MAC:  (1) is a REIT, (2) has not revoked its election
to be a REIT, (3) has not engaged in any “prohibited transactions” as defined in
Section 856(b)(6)(iii) of the Code (or any successor provision thereto), and
(4) for its current “tax year” as defined in the Code is and for all prior tax
years subsequent to its election to be a REIT has been entitled to a dividends
paid deduction which meets the requirements of Section 857 of the Code.

 

6.19.        Insurance.  Schedule 6.19 accurately sets forth as of the Closing
Date all insurance policies currently in effect with respect to the respective
Property and assets and business of the Borrower Parties and the Macerich Core
Entities, specifying for each such policy, (i) the amount thereof, (ii) the
general risks insured against thereby, (iii) the name of the insurer

 

33

--------------------------------------------------------------------------------


 

and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof.  Such insurance policies
are currently in full force and effect, in compliance with the requirements of
Section 7.8 hereof.

 

6.20.        Full Disclosure.  None of the representations or warranties made by
the  Borrower Parties in the Loan Documents as of the date such representations
and warranties are made or deemed made contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading.

 

6.21.        Indebtedness.  Schedule 6.21 sets forth, as of December 31, 2004,
all Indebtedness for borrowed money of each of the Borrower Parties and the
Macerich Core Entities, and, except as set forth on such Schedule 6.21, there
are no defaults in the payment of principal or interest on any such
Indebtedness, and no payments thereunder have been deferred or extended beyond
their stated maturity, and there has been no material change in the type or
amount of such Indebtedness since December 31, 2004.

 

6.22.        Real Property.  Set forth on Schedule 6.22 is a list, as of the
date of this Agreement, of all of the Projects of the Borrower Parties and the
Macerich Core Entities, indicating in each case whether the respective property
is owned or ground leased by such Persons, the identity of the owner or lessee
and the location of the respective property.

 

6.23.        Brokers.  The Borrower Parties have not dealt with any broker or
finder with respect to the transactions embodied in this Agreement and the other
Loan Documents.

 

6.24.        No Default.  No Default or Potential Default has occurred and is
continuing.

 

6.25.        Solvency.  On the Closing Date and after giving effect to all loans
made on the Closing Date, each Borrowing and each issuance, amendment, renewal
or extension of any Letter of Credit, each Borrower Party is and shall be
Solvent.

 


6.26.        FOREIGN ASSETS CONTROL REGULATIONS, ETC.  NONE OF THE MACERICH
ENTITIES OR THEIR AFFILIATES: (I) IS OR WILL BE IN VIOLATION OF ANY LAWS
RELATING TO TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING
EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING PROPERTY AND PROHIBITING
TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM
(66 FED.  REG.  49079 (2001)) (THE “EXECUTIVE ORDER”), THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56 (“PATRIOT ACT”), OR ANY OTHER
APPLICABLE REQUIREMENTS CONTAINED IN THE RULES AND REGULATIONS OF THE OFFICE OF
FOREIGN ASSETS CONTROL, DEPARTMENT OF THE TREASURY (“OFAC”); (II) IS OR WILL
BECOME A “BLOCKED” PERSON LISTED IN OR SUBJECT TO THE ANNEX TO THE EXECUTIVE
ORDER; (III) HAS BEEN OR WILL BE DESIGNATED AS A SPECIALLY DESIGNATED NATIONAL
ON ANY PUBLICLY AVAILABLE LISTS MAINTAINED BY OFAC OR ANY OTHER PUBLICLY
AVAILABLE LIST OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO
THE PATRIOT ACT (ANY PERSON REGULATED PURSUANT TO CLAUSES (II) AND (III), A
“PROHIBITED PERSON”); OR (IV) CONDUCTS OR WILL CONDUCT ANY BUSINESS OR ENGAGES
OR WILL ENGAGE IN ANY TRANSACTIONS OR DEALINGS WITH ANY PROHIBITED PERSON,
INCLUDING THE MAKING OR RECEIVING OF ANY CONTRIBUTION OF FUNDS, GOODS OR


 


34

--------------------------------------------------------------------------------



 

services to or for the benefit of any Prohibited Person; or any transactions
involving any property or interests in property blocked pursuant to the
Executive Order.


 

ARTICLE 7.           Affirmative Covenants.  As an inducement to the
Administrative Agent, the Issuing Lender and each Lender to enter into this
Agreement, each of the Borrower and MAC, collectively and severally, hereby
covenants and agrees with the Administrative Agent, the Issuing Lender and each
Lender that, as long as any Obligations remain unpaid:

 

7.1.          Financial Statements.  The Borrower Parties shall maintain, for
themselves, and shall cause each of the Macerich Core Entities to maintain a
system of accounting established and administered in accordance with sound
business practices to permit preparation of  consolidated financial statements
in conformity with GAAP.  Each of the financial statements and reports
described  below shall be prepared from such system and records and in form
reasonably satisfactory to the Administrative Agent, and shall be provided to
Administrative Agent (and Administrative Agent shall provide a copy to each
requesting Lender):

 

(1)           AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE CLOSE OF EACH FISCAL YEAR OF MAC, THE CONSOLIDATED BALANCE SHEET OF
MAC AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW OF MAC AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE CONSOLIDATED OR COMBINED FIGURES, AS THE CASE MAY BE, FOR THE PREVIOUS
FISCAL YEAR, ALL IN REASONABLE DETAIL AND ACCOMPANIED BY A REPORT THEREON OF
PRICEWATERHOUSECOOPERS OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING SELECTED BY THE BORROWER AND REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, WHICH REPORT SHALL BE UNQUALIFIED
(EXCEPT FOR QUALIFICATIONS THAT THE REQUIRED LENDERS DO NOT, IN THEIR
DISCRETION, CONSIDER MATERIAL) AND SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS FAIRLY PRESENT THE FINANCIAL POSITION OF MAC AND ITS SUBSIDIARIES AS
AT THE DATE INDICATED AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOW FOR THE
PERIODS INDICATED IN CONFORMITY WITH GAAP (EXCEPT AS OTHERWISE STATED THEREIN)
AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH
CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS;

 

(2)           AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN FIFTY (50) DAYS
AFTER THE CLOSE OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR
OF MAC, FOR MAC AND ITS SUBSIDIARIES, UNAUDITED BALANCE SHEETS AS AT THE CLOSE
OF EACH SUCH PERIOD AND THE RELATED COMBINED STATEMENTS OF INCOME AND CASH FLOW
OF MAC AND ITS SUBSIDIARIES FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR
ENDED AT THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE CONSOLIDATED OR COMBINED FIGURES, AS THE CASE MAY BE, FOR THE CORRESPONDING
PERIODS OF THE PRIOR FISCAL YEAR, ALL IN REASONABLE DETAIL AND IN CONFORMITY
WITH GAAP (EXCEPT AS OTHERWISE STATED THEREIN), TOGETHER WITH A REPRESENTATION
BY A RESPONSIBLE FINANCIAL OFFICER, AS OF THE DATE OF SUCH FINANCIAL STATEMENTS,
THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
(PROVIDED, HOWEVER, THAT SUCH FINANCIAL STATEMENTS MAY NOT INCLUDE ALL OF THE
INFORMATION AND FOOTNOTES REQUIRED BY GAAP FOR COMPLETE FINANCIAL INFORMATION)
AND REFLECT ALL ADJUSTMENTS THAT ARE, IN THE OPINION OF MANAGEMENT, NECESSARY
FOR A FAIR PRESENTATION OF THE FINANCIAL INFORMATION CONTAINED THEREIN;

 

35

--------------------------------------------------------------------------------


 

(3)           TOGETHER WITH EACH DELIVERY OF ANY QUARTERLY OR ANNUAL REPORT
PURSUANT TO PARAGRAPHS (1) THROUGH (2) OF THIS SECTION 7.1, MAC SHALL DELIVER A
COMPLIANCE CERTIFICATE SIGNED BY MAC’S RESPONSIBLE FINANCIAL OFFICER
REPRESENTING AND CERTIFYING (1) THAT THE RESPONSIBLE FINANCIAL OFFICER SIGNATORY
THERETO HAS REVIEWED THE TERMS OF THE LOAN DOCUMENTS, AND HAS MADE, OR CAUSED TO
BE MADE UNDER HIS/HER SUPERVISION, A REVIEW IN REASONABLE DETAIL OF THE
TRANSACTIONS AND CONSOLIDATED FINANCIAL CONDITION OF MAC AND ITS SUBSIDIARIES,
DURING THE FISCAL QUARTER COVERED BY SUCH REPORTS, THAT SUCH REVIEW HAS NOT
DISCLOSED THE EXISTENCE DURING OR AT THE END OF SUCH FISCAL QUARTER, AND THAT
SUCH OFFICER DOES NOT HAVE KNOWLEDGE OF THE EXISTENCE AS AT THE DATE OF SUCH
COMPLIANCE CERTIFICATE, OF ANY CONDITION OR EVENT WHICH CONSTITUTES AN EVENT OF
DEFAULT OR POTENTIAL DEFAULT, OR, IF ANY SUCH CONDITION OR EVENT EXISTED OR
EXISTS, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION
THE BORROWER, MAC OR THEIR SUBSIDIARIES HAVE TAKEN, ARE TAKING AND PROPOSE TO
TAKE WITH RESPECT  THERETO, (2) THE CALCULATIONS (WITH SUCH SPECIFICITY AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST) FOR THE PERIOD THEN ENDED WHICH
DEMONSTRATE COMPLIANCE WITH THE COVENANTS AND FINANCIAL RATIOS SET FORTH IN
ARTICLE 8, (3) A SCHEDULE OF TOTAL LIABILITIES IN RESPECT OF BORROWED MONEY IN
THE LEVEL OF DETAIL DISCLOSED IN MAC’S FORM 10-Q FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION, AS WELL AS SUCH OTHER INFORMATION REGARDING SUCH
INDEBTEDNESS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, AND
(4) A SCHEDULE OF EBITDA.

 

(4)           TO THE EXTENT NOT OTHERWISE DELIVERED PURSUANT TO THIS
SECTION 7.1, COPIES OF ALL FINANCIAL STATEMENTS AND FINANCIAL INFORMATION
DELIVERED BY THE BORROWER AND MAC (OR, UPON ADMINISTRATIVE AGENT’S REQUEST, ANY
SUBSIDIARIES OF SUCH PERSONS) FROM TIME TO TIME TO THE HOLDERS OF ANY
INDEBTEDNESS FOR BORROWED MONEY OF SUCH PERSONS; AND

 

(5)           COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS, AND REPORTS
WHICH THE BORROWER OR MAC SEND TO THEIR RESPECTIVE STOCKHOLDERS OR LIMITED
PARTNERS, AND COPIES OF ALL REGULAR, PERIODIC AND SPECIAL REPORTS, AND ALL
REGISTRATION STATEMENTS UNDER THE ACT WHICH THE BORROWER OR MAC FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY WHICH MAY BE
SUBSTITUTED THEREFORE, OR WITH ANY NATIONAL SECURITIES EXCHANGE; PROVIDED,
HOWEVER, THAT THERE SHALL NOT BE REQUIRED TO BE DELIVERED HEREUNDER SUCH COPIES
FOR ANY LENDER OF PROSPECTUSES RELATING TO FUTURE SERIES OF OFFERINGS UNDER
REGISTRATION STATEMENTS FILED UNDER RULE 415 UNDER THE ACT OR OTHER ITEMS WHICH
SUCH LENDER HAS INDICATED IN WRITING TO THE BORROWER OR MAC FROM TIME TO TIME
NEED NOT BE DELIVERED TO SUCH LENDER.

 

(6)           NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD AND AGREED THAT TO
THE EXTENT MAC FILES DOCUMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION AND
SUCH DOCUMENTS CONTAIN THE SAME INFORMATION AS REQUIRED BY SUBSECTIONS (1), (2),
(3) (ONLY WITH RESPECT TO SUBCLAUSE (3)), (4) AND (5) ABOVE, THE BORROWER MAY
DELIVER COPIES, WHICH COPIES MAY BE DELIVERED ELECTRONICALLY, OF SUCH FORMS WITH
RESPECT TO THE RELEVANT TIME PERIODS IN LIEU OF THE DELIVERIES SPECIFIED IN SUCH
CLAUSES.

 

7.2.          Certificates; Reports; Other Information.  The Borrower Parties
shall furnish or cause to be furnished to the Administrative Agent, the Issuing
Lender and each of the Lenders directly:

 

(1)           FROM TIME TO TIME UPON REASONABLE REQUEST BY THE ADMINISTRATIVE
AGENT, A RENT ROLL, TENANT SALES REPORT AND INCOME STATEMENT WITH RESPECT TO ANY
PROJECT;

 

36

--------------------------------------------------------------------------------


 

(2)           AS SOON AS PRACTICABLE AND IN ANY EVENT BY JANUARY 1ST OF EACH
CALENDAR YEAR, (I) A REPORT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT OUTLINING ALL INSURANCE COVERAGE MAINTAINED AS OF THE DATE
OF SUCH REPORT BY THE BORROWER PARTIES AND THE MACERICH CORE ENTITIES AND THE
DURATION OF SUCH COVERAGE AND (II) EVIDENCE THAT ALL PREMIUMS WITH RESPECT TO
SUCH COVERAGE HAVE BEEN PAID WHEN DUE.

 

(3)           PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION,
INCLUDING, WITHOUT LIMITATION, INFORMATION REGARDING THE BORROWER PARTIES, THE
MACERICH CORE ENTITIES, ANY OF SUCH ENTITIES’ ASSETS AND PROPERTIES AND THE
WILMORITE ACQUISITION AS ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO
TIME REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, SUCH INFORMATION AS IS
NECESSARY FOR ANY LENDER TO PARTICIPATE OUT ANY OF ITS INTERESTS IN THE
OBLIGATIONS.

 

7.3.          Maintenance of Existence and Properties. The Borrower and MAC
shall, and shall cause each of the Macerich Core Entities to, and the other
Borrower Parties shall at all times: (1) maintain its corporate existence or
existence as a limited partnership or limited liability company, as applicable;
provided that a Macerich Core Entity (other than the Borrower, MAC, the Westcor
Principal Entities or prior to the Wilmorite Release Date, the Wilmorite
Principal Entity) (A) may change its form of organization from one type of legal
entity to another to the extent otherwise permitted in this Agreement; (B) may
effect a dissolution if such actions are taken subsequent to a Disposition of
substantially all of its assets as otherwise permitted under this Agreement
(including Section 8.4); and (C) may merge or consolidate with any Person as
otherwise not prohibited by this Agreement (including Section 8.3); (2) maintain
in full force and effect all rights, privileges, licenses, approvals,
franchises, Properties and assets material to the conduct of its business;
(3) remain qualified to do business and maintain its good standing in each
jurisdiction in which failure to be so qualified and in good standing will have
a Material Adverse Effect; and (4) not permit, commit or suffer any waste or
abandonment of any Project that will have a Material Adverse Effect.

 

7.4.          Inspection of Property; Books and Records; Discussions. The
Borrower and MAC shall, and shall cause each of the Macerich Core Entities to,
and the other Borrower Parties shall keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, and shall permit representatives of the
Administrative Agent, the Issuing Lender or any Lender to visit and inspect any
of its properties and examine and make copies or abstracts from any of its books
and records at any reasonable time during normal business hours and as often as
may reasonably be desired by the Administrative Agent, the Issuing Lender or any
Lender, and to discuss the business, operations, properties and financial and
other condition of Borrower Parties and the Macerich Core Entities with officers
and employees of such Persons, and with their independent certified public
accountants (provided that representatives of such Persons may be present at and
participate in any such discussion).

 

7.5.          Notices. The Borrower shall promptly, but in any event within five
Business Days after obtaining knowledge thereof, give written notice to the
Administrative Agent, the Issuing Lender and each Lender directly of:

 

37

--------------------------------------------------------------------------------


 

(1)           THE OCCURRENCE OF ANY POTENTIAL DEFAULT OR EVENT OF DEFAULT AND
WHAT ACTION THE BORROWER HAS TAKEN, IS TAKING, OR IS PROPOSING TO TAKE IN
RESPONSE THERETO;

 

(2)           THE INSTITUTION OF, OR WRITTEN THREAT OF, ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AGAINST OR AFFECTING THE
BORROWER PARTIES OR THE MACERICH CORE ENTITIES AND NOT PREVIOUSLY DISCLOSED,
WHICH ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION
(I) EXPOSES, OR IN THE CASE OF MULTIPLE ACTIONS, SUITS, PROCEEDINGS,
GOVERNMENTAL INVESTIGATIONS OR ARBITRATIONS ARISING OUT OF THE SAME GENERAL
ALLEGATIONS OR CIRCUMSTANCES EXPOSE, SUCH PERSONS, IN THE BORROWER’S REASONABLE
JUDGMENT, TO LIABILITY IN AN AMOUNT AGGREGATING $10,000,000 OR MORE AND IS OR
ARE NOT COVERED BY INSURANCE, OR (II) SEEKS INJUNCTIVE OR OTHER RELIEF WHICH, IF
OBTAINED, MAY HAVE A MATERIAL ADVERSE EFFECT PROVIDING SUCH OTHER INFORMATION AS
MAY BE REASONABLY AVAILABLE TO ENABLE ADMINISTRATIVE AGENT AND ITS COUNSEL TO
EVALUATE SUCH MATTERS.  THE BORROWER, UPON REQUEST OF THE ADMINISTRATIVE AGENT,
SHALL PROMPTLY GIVE WRITTEN NOTICE OF THE STATUS OF ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION;

 

(3)           ANY LABOR DISPUTE TO WHICH THE BORROWER PARTIES OR ANY OF THE
MACERICH CORE ENTITIES MAY BECOME A PARTY (INCLUDING, WITHOUT LIMITATION, ANY
STRIKES, LOCKOUTS OR OTHER DISPUTES RELATING TO ANY PROPERTY OF SUCH PERSONS’
AND OTHER FACILITIES) WHICH COULD RESULT IN A MATERIAL ADVERSE EFFECT;

 

(4)           THE BANKRUPTCY OR CESSATION OF OPERATIONS OF ANY TENANT TO WHICH
GREATER THAN 5% OF EITHER THE MACERICH PARTNERSHIP’S OR MAC’S SHARE OF
CONSOLIDATED MINIMUM RENT IS ATTRIBUTABLE; OR

 

(5)           ANY EVENT NOT DISCLOSED PURSUANT TO PARAGRAPHS (1) THROUGH
(4) ABOVE WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

7.6.          Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses (including reasonable fees and disbursements of outside counsel): 
(1) of the Administrative Agent incident to the preparation, negotiation and
administration of the Loan Documents, including any proposed Modifications or
waivers with respect thereto, the syndication of the Commitments (but such
expenses shall not include any fees paid to the syndicate members), and the
preservation and protection of the rights of the Lenders, the Issuing Lender and
the Administrative Agent under the Loan Documents, and (2) of the Administrative
Agent, the Issuing Lender and each of the Lenders incident to the enforcement of
payment of the Obligations, whether by judicial proceedings or otherwise,
including, without limitation, in connection with bankruptcy, insolvency,
liquidation, reorganization, moratorium or other similar proceedings involving
any Borrower Party or a “workout” of the Obligations; provided that only one
property inspection or site visit performed pursuant to Section 7.4 shall be
paid for by the Borrower each year, unless a Potential Default or Event of
Default has occurred and is continuing, in which case there shall be no limit to
property inspections or site visits performed pursuant to Section 7.4, and the
Borrower shall pay the costs associated with each such inspection and visit
performed during such periods.  The obligations of the Borrower under this
Section 7.6 shall survive payment of all other Obligations.

 

38

--------------------------------------------------------------------------------


 

7.7.          Payment of Indemnified Taxes and Other Taxes and Charges.  The
Borrower Parties shall, and shall cause each of the Macerich Core Entities to,
file all tax returns required to be filed in any jurisdiction and, if
applicable, and except with respect to taxes subject to any Good Faith Contest,
pay and discharge all Indemnified Taxes and Other Taxes imposed upon it or any
of its Properties or in respect of any of its franchises, business, income or
property before any material penalty shall be incurred with respect to such
Indemnified Taxes and Other Taxes.

 

7.8.          Insurance.  The Borrower Parties shall, and shall cause each of
the Macerich Core Entities, to maintain, to the extent commercially available,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks (including, without limitation, fire,
extended coverage, vandalism, malicious mischief, flood, earthquake, public
liability, product liability, business interruption and terrorism) as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower Parties or the Macerich Core
Entities engage in business or own properties.

 

7.9.          Hazardous Materials. The Borrower Parties shall, and shall cause
each of the Macerich Core Entities to, do the following:

 

(1)           KEEP AND MAINTAIN ALL DESIGNATED ENVIRONMENTAL PROPERTIES IN
MATERIAL COMPLIANCE WITH ANY HAZARDOUS MATERIALS LAWS UNLESS THE FAILURE TO SO
COMPLY WOULD NOT BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
TO SUCH DESIGNATED ENVIRONMENTAL PROPERTY OR THE OWNER THEREOF.

 

(2)           PROMPTLY CAUSE THE REMOVAL OF ANY HAZARDOUS MATERIALS DISCHARGED,
DISPOSED OF, OR OTHERWISE RELEASED IN, ON OR UNDER ANY DESIGNATED ENVIRONMENTAL
PROPERTIES THAT ARE IN VIOLATION OF ANY HAZARDOUS MATERIALS LAWS AND WHICH WOULD
BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT TO SUCH DESIGNATED
ENVIRONMENTAL PROPERTY OR THE OWNER THEREOF, AND CAUSE ANY REMEDIATION REQUIRED
BY ANY HAZARDOUS MATERIAL LAWS OR GOVERNMENTAL AUTHORITY TO BE PERFORMED, THOUGH
NO SUCH ACTION SHALL BE REQUIRED IF ANY ACTION IS SUBJECT TO A GOOD FAITH
CONTEST.  IN THE COURSE OF CARRYING OUT SUCH ACTIONS, THE BORROWER SHALL PROVIDE
THE ADMINISTRATIVE AGENT WITH SUCH PERIODIC INFORMATION AND NOTICES REGARDING
THE STATUS OF INVESTIGATION, REMOVAL, AND REMEDIATION, AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUIRE.

 

(3)           PROMPTLY ADVISE THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
EACH LENDER IN WRITING OF ANY OF THE FOLLOWING:  (I) ANY HAZARDOUS MATERIAL
CLAIMS KNOWN TO THE BORROWER WHICH WOULD BE REASONABLY EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT TO AN ENVIRONMENTAL PROPERTY OR THE OWNER THEREOF;
(II) THE RECEIPT OF ANY NOTICE OF ANY ALLEGED VIOLATION OF HAZARDOUS MATERIALS
LAWS WITH RESPECT TO AN ENVIRONMENTAL PROPERTY (AND THE BORROWER SHALL PROMPTLY
PROVIDE THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND LENDERS WITH A COPY OF
SUCH NOTICE OF VIOLATION), PROVIDED THAT SUCH ALLEGED VIOLATION, IF TRUE (AND IF
ANY RELEASE OF THE HAZARDOUS MATERIALS ALLEGED THEREIN WERE NOT PROMPTLY
REMEDIATED), WOULD RESULT IN A BREACH OF SUBSECTIONS (1) OR (2) ABOVE; AND
(III) THE DISCOVERY OF ANY OCCURRENCE OR CONDITION ON ANY DESIGNATED
ENVIRONMENTAL PROPERTIES THAT COULD CAUSE SUCH DESIGNATED ENVIRONMENTAL
PROPERTIES OR ANY PART THEREOF TO BE IN VIOLATION OF CLAUSES (1) OR, IF NOT
PROMPTLY REMEDIATED, (2) ABOVE.  IF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER
AND/OR ANY LENDER SHALL BE JOINED IN ANY

 

39

--------------------------------------------------------------------------------


 

legal proceedings or actions initiated in connection with any Hazardous
Materials Claims, each Borrower Party shall indemnify, defend, and hold harmless
such Person with respect to any liabilities and out-of-pocket expenses arising
with respect thereto, including reasonable attorneys’ fees and disbursements.

 

(4)           COMPLY WITH EACH OF THE COVENANTS SET FORTH IN SUBSECTIONS (1),
(2) AND (3) OF THIS SECTION 7.9 WITH RESPECT TO ALL OTHER PROPERTIES OF THE
BORROWER AND MACERICH CORE ENTITIES UNLESS THE FAILURE TO SO COMPLY WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

7.10.        Compliance with Laws and Contractual Obligations; Payment of
Taxes.  The Borrower Parties shall, and shall cause each of the Macerich Core
Entities to:  (1) comply, in all material respects, with all material
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business, and (2) comply, in all material respects, with all material
Contractual Obligations.

 

7.11.        Further Assurances.  The Borrower Parties shall, and shall cause
each of their respective Subsidiaries to, promptly upon request by the
Administrative Agent, the Issuing Lender or any Lender, do any acts or, execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further deeds, conveyances, security agreements,
mortgages, assignments, estoppel certificates, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments the Administrative Agent, the
Issuing Lender or such Lender, as the case may be, may reasonably require from
time to time in order (i) to carry out more effectively the purposes of this
Agreement or any other Loan Document, and (ii) to assure, convey, grant, assign,
transfer, preserve, protect and confirm to the Administrative Agent, the Issuing
Lender and Lenders the rights granted or now or hereafter intended to be granted
to the Issuing Lender or Lenders under any Loan Document or under any other
document executed in connection therewith.

 

7.12.        Single Purpose Entities.  The Westcor Guarantors shall maintain
themselves as Single Purpose Entities.  The Wilmorite Guarantors shall maintain
themselves as Single Purpose Entities.

 

7.13.        REIT Status.  MAC shall maintain its status as a REIT and (i) all
of the representations and warranties set forth in clauses (1), (2) and (4) of
Section 6.18 shall remain true and correct at all times and (ii) all of the
representations and warranties set forth in clause (3) of Section 6.18 shall
remain true and correct in all material respects.  MAC will do or cause to be
done all things necessary to maintain the listing of its Capital Stock on the
New York Stock Exchange, the American Stock Exchange or the Nasdaq National
Market System (or any successor thereof), and the Macerich Partnership will do
or cause to be done all things necessary to cause it to be treated as a
partnership for purposes of federal income taxation and the tax laws of any
state or locality in which the Macerich Partnership is subject to taxation based
on its income.

 

7.14.        Use of Proceeds.  The proceeds of the Loans will be used (i) to
re-finance the Existing Credit Facility, (ii) to be available for general
corporate purposes, (iii) to repay amounts outstanding under the Existing Term
Loan, and (iv) to finance working capital needs.

 

40

--------------------------------------------------------------------------------


 

7.15.        Management of Projects.  Except as set forth on Schedule 7.15, all
Wholly-Owned Projects shall be managed by Subsidiaries of MAC pursuant to Master
Management Agreements or, with respect to Wholly-Owned Projects of Westcor or
Wilmorite, pursuant to agreements in place on the date hereof; provided that the
Rochester Properties may be managed by the Rochester Manager pursuant to the
Rochester Management Agreement.

 

ARTICLE 8.           Negative Covenants.  As an inducement to the Administrative
Agent, the Issuing Lender and each Lender to enter into this Agreement, each of
the Borrower  and MAC, jointly and severally, hereby covenants and agrees with
the Administrative Agent, the Issuing Lender and each Lender that, as long as
any Obligations remain unpaid:

 

8.1.          Liens.

 

(1)           The Borrower Parties shall not, and shall not permit any of the
Macerich Core Entities to, create, incur, assume or suffer to exist, any Lien
upon any of its Property except:

 

(A)          Liens that secure Secured Indebtedness otherwise permitted under
this Agreement;

 

(B)           Permitted Encumbrances;

 

(C)           Other Liens which are the subject of a Good Faith Contest; and

 

(D)          Liens listed on Schedule 8.1.

 

(2)           No Liens on the Capital Stock held by MAC or any other Pledgor in
any of the Borrower Parties shall be created or suffered to exist (other than
Liens pursuant to the Pledge Agreements).  If any of the Borrower Parties or any
of the Macerich Core Entities creates or suffers to exist any Lien upon the
Capital Stock of any other Subsidiary Entity (other than Liens pursuant to the
Pledge Agreements), as a condition to creating or permitting such Lien, the
Borrower shall:  (i) cause the Obligations to be secured by a Lien that is equal
and ratable with any and all other Indebtedness thereby secured, (ii) enter into
valid and binding security agreements and execute and deliver such other
documents (including UCC-1 financing statements) and instruments as the
Administrative Agent deems appropriate in its sole good faith judgment to effect
the rights set forth in subpart (i) above, and (iii) cause the holder of such
Indebtedness secured by such Lien to enter into intercreditor arrangements with
the Administrative Agent, for the benefit of the Lenders, in a form satisfactory
to the Administrative Agent in its sole good faith judgment, to effect the
rights set forth in subpart (i) above; provided that, notwithstanding the
foregoing, this covenant shall not be construed as a consent by the
Administrative Agent or any Lender to any creation or assumption of any such
Lien not permitted by the provisions of Section 8.1(1) above.

 

8.2.          Indebtedness.  The Borrower Parties may only incur, and permit the
Macerich Core Entities to incur Indebtedness to the extent such Borrower Parties
maintain compliance with the financial covenants set forth in Sections 8.12
below.  Without limiting the foregoing, the Borrower Parties shall not incur
Secured Recourse Indebtedness in excess of 10% of Gross Asset Value at any time;
provided, however that the Property at Queens Development

 

41

--------------------------------------------------------------------------------


 

Project shall be excluded from such calculation.  The terms and conditions of
any unsecured Indebtedness that is recourse to any Borrower Party may not be
more restrictive in any material respect than the terms and conditions under
this Agreement and the other Loan Documents.

 

8.3.          Fundamental Change.

 

(1)           NONE OF MAC, THE BORROWER, THE WESTCOR PRINCIPAL ENTITIES OR PRIOR
TO THE WILMORITE RELEASE DATE, THE WILMORITE PRINCIPAL ENTITY SHALL DO ANY OR
ALL OF THE FOLLOWING: MERGE OR CONSOLIDATE WITH ANY PERSON, OR SELL, ASSIGN,
LEASE OR OTHERWISE EFFECT A DISPOSITION, WHETHER IN ONE TRANSACTION OR IN A
SERIES OF TRANSACTIONS, OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES AND
ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ENTER INTO ANY AGREEMENT TO
DO ANY OF THE FOREGOING, UNLESS, IN THE CASE OF (I) A WESTCOR PRINCIPAL ENTITY
OR THE WILMORITE PRINCIPAL ENTITY, A MACERICH CORE ENTITY IS THE SURVIVING
ENTITY OR THE ACQUIRER IN ANY SUCH MERGER, CONSOLIDATION OR SALE OF ASSETS, AND
(II) MAC OR THE BORROWER IS THE SURVIVING PERSON IN ANY SUCH MERGER OR
CONSOLIDATION; PROVIDED THAT THE ROCHESTER DISTRIBUTION SHALL NOT BE PROHIBITED
BY THIS SECTION 8.3(1).

 

(2)           NONE OF THE BORROWER PARTIES SHALL, NOR SHALL THEY PERMIT ANY
MACERICH CORE ENTITIES TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER
THAN SUCH PERSON’S BUSINESS AS CONDUCTED ON THE DATE HEREOF AND BUSINESSES WHICH
ARE SUBSTANTIALLY SIMILAR, RELATED OR INCIDENTAL THERETO OR OTHER ADDITIONAL
BUSINESSES THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 

8.4.          Dispositions.  The Borrower Parties shall not permit any of the
following to occur:

 

(1)           ANY DISPOSITION BY MAC OF ANY OF THE CAPITAL STOCK OF MACERICH
PARTNERSHIP OR ANY OF THE WESTCOR GUARANTORS OR THE WILMORITE GUARANTORS;
PROVIDED THAT THE FORGOING SHALL NOT PROHIBIT MACERICH PARTNERSHIP FROM ISSUING
(I) PARTNERSHIP UNITS AS CONSIDERATION FOR THE ACQUISITION OF A PROJECT
OTHERWISE PERMITTED UNDER THIS AGREEMENT OR (II) PROFIT PARTICIPATION UNITS IN
CONNECTION WITH AN EMPLOYEE OWNERSHIP OR SIMILAR PLAN;

 

(2)           ANY DISPOSITION BY MACERICH PARTNERSHIP OF ANY OF THE CAPITAL
STOCK OF ANY WESTCOR GUARANTOR OR A WILMORITE GUARANTOR;

 

(3)           ANY DISPOSITION BY ANY WESTCOR GUARANTOR OF ANY OF THE CAPITAL
STOCK OF ANY WESTCOR PRINCIPAL ENTITY;

 

(4)           Prior to the Wilmorite Release Date, any Disposition by any
Wilmorite Guarantor of any of the Capital Stock of the Wilmorite Principal
Entity; provided that (i) WHLP may consummate the Rochester Distribution in
accordance with the provisions of the WHLP Partnership Agreement, and (ii) so
long as no Potential Default or Event of Default shall have occurred and be
continuing, WHLP may make cash distributions in accordance with Article 8 of the
WHLP Partnership Agreement, provided that the Borrower Parties would be in
compliance with the covenants in Section 8.12, calculated as of the last day of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1(1) or 7.1(2) and on a pro forma basis as if
such cash distribution had occurred, and any Indebtedness

 

42

--------------------------------------------------------------------------------


 

incurred in connection therewith had been incurred, on the last day of such
fiscal quarter (any distribution under this clause (ii), a “Permitted WHLP Cash
Distribution”); and

 

(5)           ANY DISPOSITION BY ANY BORROWER PARTY OR ITS SUBSIDIARY ENTITIES
OF ANY OF ITS RESPECTIVE PROPERTIES IF SUCH DISPOSITION WOULD CAUSE THE BORROWER
PARTIES TO BE IN VIOLATION OF ANY OF (A) THE COVENANTS SET FORTH IN SECTION 8.12
OR (B) THE LIMITATIONS ON INVESTMENTS SET FORTH IN SECTION 8.5; PROVIDED THAT
THE ROCHESTER DISTRIBUTION SHALL NOT VIOLATE THIS SECTION 8.4(5).

 

8.5.          Investments.  The Borrower Parties shall not, and shall not permit
any of the Macerich Core Entities to, directly or indirectly make any
Investment, except that such Persons may make the Wilmorite Acquisition and also
may make an Investment in the following, subject to the limitations set forth
below: 

 

Permitted Investment

 

Limitations

Wholly-Owned Raw Land

 

No Wholly-Owned Raw Land shall be acquired if the Aggregate Investment Value of
such Wholly-Owned Raw Land, together with all Wholly-Owned Raw Land then owned
by the Borrower Parties and their Subsidiary Entities, exceeds 5% of the Gross
Asset Value

 

 

 

Individual Projects

 

No individual Project or Capital Stock in a Person owning an individual Project
shall be acquired without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Project exceeds 10%
of the Gross Asset Value

 

 

 

Portfolio of Projects

 

Multiple Projects or Capital Stock in Persons owning multiple Projects shall not
be acquired in a single transaction or series of related transactions without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Projects exceeds 25% of the Gross Asset Value

 

 

 

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any

 

No such Capital Stock shall be acquired without the consent of the

 

43

--------------------------------------------------------------------------------


 

Permitted Investment

 

Limitations

Wholly-Owned Subsidiary is not a general partner or a managing member

 

Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Capital Stock and all other such Capital Stock then owned by the
Borrower Parties and their Subsidiary Entities exceeds 5% of the Gross Asset
Value

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is a general partner or a managing member

 

No such Capital Stock shall be acquired without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Capital Stock and all other such Capital Stock then owned by the
Borrower Parties and their Subsidiary Entities exceeds 50% of Gross Asset Value

 

 

 

Real Property Under Construction

 

The Aggregate Investment Value of all Real Property Under Construction shall not
exceed 15% of the Gross Asset Value

 

 

 

MAC’s redemption of partnership units in Macerich Partnership in accordance with
its Organizational Documents

 

Unlimited

 

 

 

First lien priority Mortgage Loans acquired by Macerich Partnership, MAC or any
Wholly-Owned Subsidiary

 

The Aggregate Investment Value of all such Mortgage Loans shall not exceed 10%
of the Gross Asset Value

 

 

 

Capital Stock of Management Companies

 

The Aggregate Investment Value of such Capital Stock shall not exceed 5% of
Gross Asset Value

 

 

 

Cash and Cash Equivalents

 

Unlimited

 

 

 

Other Investments (exclusive of the other permitted Investment categories set
forth in this Section 8.5)

 

The Aggregate Investment Value of such other Investments shall not exceed 1% of
Gross Asset Value

 

44

--------------------------------------------------------------------------------


 

8.6.          Transactions with Partners and Affiliates.  The Borrower Parties
shall not, and shall not permit any of the Macerich Core Entities to directly or
indirectly enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with a holder or holders of more than five percent
(5%) of any class of equity Securities of MAC, or with any Affiliate of MAC
which is not its Subsidiary (a “Transactional Affiliate”), except as set forth
on Schedule 8.6 or except, as reasonably determined by the Administrative Agent,
upon fair and reasonable terms no less favorable to the Borrower Parties than
would be obtained in a comparable arm’s-length transaction with a Person not a
Transactional Affiliate; provided that any management agreement substantially in
the form of the Master Management Agreements shall be deemed to satisfy the
criteria set forth in this Section 8.6.

 

8.7.          Margin Regulations; Securities Laws.  Neither the Borrower nor any
Macerich Core Entities shall use all or any portion of the proceeds of any
credit extended under this Agreement to purchase or carry Margin Stock.

 

8.8.          Organizational Documents.  Without the prior written consent of
Administrative Agent, which shall not be unreasonably withheld, MAC and the
Borrower shall not, and shall not permit the Westcor Principal Entities or,
prior to the Wilmorite Release Date, the Wilmorite Principal Entity to, Modify
any of the terms or provisions in any of their respective Organizational
Documents as in effect as of the Closing Date which would change in any material
manner the rights and obligations of the parties to such Organizational
Documents, except (a) any Modifications necessary for Macerich Partnership or
MAC to issue more Capital Stock (provided such issuance does not otherwise
violate the terms of this Agreement); (b) any Modifications which would not have
an adverse effect on the Borrower Parties or their Subsidiaries or
(c) Modifications which would have no adverse, substantive effect on the rights
or interests of the Lenders in conjunction with the Loans or under the Loan
Documents.

 

8.9.          Fiscal Year.  None of the Borrower Parties shall change its Fiscal
Year for accounting or tax purposes from a period consisting of the 12-month
period ending on December 31 of each calendar year.

 

8.10.        Senior Management.  The Macerich Partnership and MAC shall cause
Art Coppola and either Ed Coppola or Thomas E. O’Hern to remain part of their
senior management until the indefeasible payment in full of the Obligations.  In
the event of death, incapacitation, retirement, or dismissal of any of these
individuals, Macerich Partnership and MAC shall have 180 calendar days
thereafter in which to retain a senior management replacement reasonably
acceptable to the Required Lenders.

 

8.11.        Distributions.

 

(1)           MAC and Macerich Partnership shall not make (i) Distributions in
any Fiscal Year in excess of the sum of (x) 95% of FFO plus (y) any realized
gain resulting from Dispositions in such Fiscal Year; (ii) Distributions to
acquire the Capital Stock of MAC to the extent such Distributions, individually
or in the aggregate, exceed $75,000,000; (iii) Distributions during any period
while an Event of Default under Section 9.1 has occurred and is continuing as a
result of the Borrower’s failure to pay any principal or interest due under this

 

45

--------------------------------------------------------------------------------


 

Agreement; or (iv) Distributions during any period that any other material
non-monetary Event of Default, has occurred and is continuing, unless after
taking into account all available funds of MAC from all other sources, such
Distributions are required in order to enable MAC to continue to qualify as a
REIT

 

(2)           Prior to the Wilmorite Release Date, WHLP shall not make
Distributions in any Fiscal Year other than distributions of Available Cash (as
defined in the WHLP Partnership Agreement) under and in accordance with the
provisions of the WHLP Partnership Agreement except for (i) the Rochester
Distribution and (ii) any Permitted WHLP Cash Distribution.

 

8.12.        Financial Covenants of Borrower Parties.

 

(1)           MINIMUM TANGIBLE NET WORTH. AS OF THE LAST DAY OF ANY FISCAL
QUARTER, TANGIBLE NET WORTH SHALL NOT BE LESS THAN THE SUM OF (A) $750,000,000,
MINUS (B) 100% OF THE CUMULATIVE DEPRECIATION AND AMORTIZATION EXPENSE DEDUCTED
IN DETERMINING NET INCOME FOR ALL FISCAL QUARTERS ENDING AFTER JUNE 30, 2004,
PLUS (C) 90% OF THE SUM, WITHOUT DUPLICATION, OF (I) CUMULATIVE NET CASH
PROCEEDS RECEIVED FROM ISSUANCE OF CAPITAL STOCK OF MAC OR BORROWER AFTER
JUNE 30, 2004, (II) THE VALUE OF ASSETS ACQUIRED (NET OF INDEBTEDNESS AND
EXCLUDING ANY ASSETS ACQUIRED IN A CARRY OVER BASIS TRANSACTION (SUCH ASSETS,
THE “CARRY OVER BASIS ASSETS”)) THROUGH THE ISSUANCE OF CAPITAL STOCK OF MAC OR
THE BORROWER AFTER JUNE 30, 2004 AND (III) THE INCREASE IN NET WORTH THAT OCCURS
IN CONNECTION WITH THE CARRY OVER BASIS ASSETS ACQUIRED IN ALL CARRY OVER BASIS
TRANSACTIONS THAT ARE CONSUMMATED THROUGH THE ISSUANCE OF CAPITAL STOCK OF MAC
OR BORROWER AFTER JUNE 30, 2004.  FOR PURPOSES OF CLAUSE (C), “NET” MEANS NET OF
UNDERWRITERS’ DISCOUNTS, COMMISSIONS AND OTHER REASONABLE OUT-OF-POCKET EXPENSES
OF ISSUANCE ACTUALLY PAID TO ANY PERSON (OTHER THAN A BORROWER PARTY OR ANY
AFFILIATE OF A BORROWER PARTY).

 

(2)           MAXIMUM TOTAL LIABILITIES TO GROSS ASSET VALUE. THE RATIO OF TOTAL
LIABILITIES TO GROSS ASSET VALUE (EXPRESSED AS A PERCENTAGE) SHALL NOT AT ANY
TIME BE MORE THAN 65.0%.

 

(3)           MINIMUM INTEREST COVERAGE RATIO. AS OF THE LAST DAY OF ANY FISCAL
QUARTER, THE INTEREST COVERAGE RATIO SHALL NOT BE LESS THAN

 

At any time on or prior to October 31, 2006

 

1.70 to 1.

 

 

 

 

 

At any time after October 31, 2006

 

1.80 to 1.

 

 

(4)           MINIMUM FIXED CHARGE COVERAGE RATIO. AS OF THE LAST DAY OF ANY
FISCAL QUARTER, THE FIXED CHARGE COVERAGE RATIO SHALL NOT BE LESS THAN 1.50 TO
1.

 

(5)           SECURED DEBT TO GROSS ASSET VALUE.  AT ANY TIME THROUGH JULY 31,
2006, THE SECURED INDEBTEDNESS RATIO (EXPRESSED AS A PERCENTAGE) SHALL NOT
EXCEED 55%.  AT ANY TIME THEREAFTER, THE SECURED INDEBTEDNESS RATIO (EXPRESSED
AS A PERCENTAGE) SHALL NOT EXCEED 52.5%.

 

(6)           [RESERVED]

 

46

--------------------------------------------------------------------------------


 

(7)           MAXIMUM FLOATING RATE DEBT.  THE BORROWER PARTIES SHALL MAINTAIN
HEDGING OBLIGATIONS ON A NOTIONAL AMOUNT OF TOTAL LIABILITIES IN RESPECT OF
BORROWED INDEBTEDNESS SO THAT SUCH NOTIONAL AMOUNT, WHEN ADDED TO THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH TOTAL LIABILITIES WHICH BEARS INTEREST AT A FIXED RATE,
EQUALS OR EXCEEDS 65% OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TOTAL LIABILITIES
IN RESPECT OF BORROWED INDEBTEDNESS.

 

ARTICLE 9.           Events of Default.  Upon the occurrence of any of the
following events (an “Event of Default”):

 

9.1.          The Borrower shall fail to make any payment of principal or
interest on the  Loans or pay any reimbursement obligation in respect of any LC
Disbursement on the date when due or shall fail to pay any other Obligation
within three days of the date when due; or

 

9.2.          Any representation or warranty made by the Borrower Parties in any
Loan Document or in connection with any Loan Document shall be inaccurate or
incomplete in any material respect on or as of the date made or deemed made; or

 

9.3.          Any of the Borrower Parties shall default in the observance or
performance of any covenant or agreement contained in Section 1.4(11), Article 8
or Sections 7.3(1), 7.5(1), 7.13, and 7.14; or

 

9.4.          Any of the Borrower Parties shall fail to observe or perform any
other term or provision contained in the Loan Documents and such failure shall
continue for thirty (30) days following the date a Responsible Officer of such
Borrower Party knew of such failure or Borrower Party received notice thereof
from Administrative Agent; or

 

9.5.          Any of the Borrower Parties, or any Macerich Core Entities, shall
default in any payment of principal of or interest on any recourse Indebtedness
(other than the Obligations) in an aggregate unpaid amount for all such Persons
in excess of $15,000,000, and, prior to the election of the Lenders to
accelerate the Obligations hereunder, such recourse Indebtedness is not paid or
the payment thereof waived or cured in accordance with the terms of the
documents, instruments and agreements evidencing the same; or

 

9.6.          Any of the Borrower Parties, or any of the Macerich Core Entities,
shall default in any payment of principal of or interest on any non-recourse
Indebtedness in an aggregate amount for all such Persons in excess of
$100,000,000, and, prior to the election of the Lenders to accelerate the
Obligations hereunder, such non-recourse Indebtedness is not paid or the payment
thereof waived or cured in accordance with the terms of the documents,
instruments and agreements evidencing the same; or

 

9.7.          (1) Any of the Borrower Parties or any Consolidated Entities
(other than a De Minimis Subsidiary), shall commence any case, proceeding or
other action (i) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or making a general assignment for the benefit
of

 

47

--------------------------------------------------------------------------------


 

its creditors; or (2) there shall be commenced against any of the Borrower
Parties or any Consolidated Entities (other than a De Minimis Subsidiary) any
case, proceeding or other action of a nature referred to in clause (1) above
which (i) results in the entry of an order for relief or any such adjudication
or appointment, or (ii) remains undismissed, undischarged or unbonded for a
period of ninety (90) days; or (3) there shall be commenced against any of the
Borrower Parties or any Consolidated Entities (other than a De Minimis
Subsidiary)  any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or
substantially all of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed, satisfied or
bonded pending appeal within ninety (90) days from the entry thereof; or (4) any
of the Borrower Parties or any Consolidated Entities (other than a De Minimis
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in (other than in connection with a final
settlement), any of the acts set forth in clause (1), (2) or (3) above; or
(5) any of the Borrower Parties or any Consolidated Entities (other than a De
Minimis Subsidiary) shall generally not, or shall be unable to, or shall admit
in writing its inability to pay its debts as they become due; or

 

9.8.          (1) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any of the Borrower Parties under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$20,000,000, (2) the commencement or increase of contributions to, or the
adoption of or the amendment of a Pension Plan by any of the Borrower Parties or
an ERISA Affiliate which has resulted or could reasonably be expected to result
in an increase in Unfunded Pension Liability among all Pension Plans in an
aggregate amount in excess of $50,000,000 or (3) any of the Borrower Parties or
an ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or

 

9.9.          One or more judgments or decrees in an aggregate amount in excess
of $10,000,000 (excluding judgments and decrees covered by insurance, without
giving effect to self-insurance or deductibles) shall be entered and be
outstanding at any date against any of the Borrower Parties or any Consolidated
Entities (other than a De Minimis Subsidiary) and all such judgments or decrees
shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal (or otherwise secured in a manner satisfactory to Administrative Agent in
its reasonable judgment) within sixty (60) days from the entry thereof or in any
event later than five days prior to the date of any proposed sale thereunder; or

 

9.10.        Any Guarantor shall attempt to rescind or revoke its Guaranty, with
respect to future transactions or otherwise, or shall fail to observe or perform
any term or provision of the Guaranties; or

 

9.11.        MAC shall fail to maintain its status as a REIT; or

 

9.12.        The Capital Stock of MAC is no longer listed on the NYSE or Nasdaq
National Market System; or

 

48

--------------------------------------------------------------------------------


 

9.13.        There shall occur an Event of Default under the Existing Term
Facility or the New Term and Interim Loan Facility; or

 

9.14.        Any Event of Default shall occur under any of the other Loan
Documents; or

 

9.15.        There shall occur a Change of Control;

 

THEN,

 

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases at the option of the Administrative Agent or at
the request or with the consent of the Required Lenders:  (i) the Commitments
shall terminate; (ii) the Administrative Agent may exercise, on behalf of the
Lenders, all rights and remedies under the Guaranties and any other collateral
documents entered into with respect to the Loans; (iii) the outstanding
principal balance of the Loans and interest accrued but unpaid thereon and all
other Obligations shall become immediately due and payable, without demand upon
or presentment to any of the Borrower Parties, which are expressly waived by the
Borrower Parties, and (iv) the Administrative Agent and the Lenders may
immediately exercise all rights, powers and remedies available to them at law,
in equity or otherwise, including, without limitation, under the other Loan
Documents, all of which rights, powers and remedies are cumulative and not
exclusive.

 

ARTICLE 10.         The Agents.

 

10.1.        Appointment.  Each of the Lenders and the Issuing Lender hereby
irrevocably designates and appoints the Administrative Agent and the Collateral
Agent as the agents of such Lender under the Loan Documents and each such Lender
hereby irrevocably authorizes the Administrative Agent and the Collateral Agent,
as the agents for such Lender, to take such action on its behalf under the
provisions of the Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to each such Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in the Loan
Documents, neither the Administrative Agent nor the Collateral Agent shall have
any duties or responsibilities, except those expressly set forth herein or
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Loan Documents or otherwise exist against any of the Agents. 
Each Lender acknowledges and agrees that it shall be bound by all terms and
conditions of the Pledge Agreements and the Guaranties.  No modifications of any
provision of the Loan Documents relating to the Collateral Agent shall be
effective without the written consent of the Collateral Agent.

 

10.2.        Delegation of Duties.  The Administrative Agent and the Collateral
Agent may execute any of  their respective duties under the Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Neither the Administrative
Agent nor the Collateral Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

49

--------------------------------------------------------------------------------


 

10.3.        Exculpatory Provisions.  None of the Administrative Agent, the
other Agents, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (1) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its or such Person’s own gross
negligence or willful misconduct), or (2) responsible in any manner to any of
the Lenders or the Issuing Lender for any recitals, statements, representations
or warranties made by the Borrower Parties or any officer thereof contained in
the Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or the
Collateral Agent under or in connection with the Loan Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Loan Documents or for any failure of the Borrower Parties to perform their
obligations hereunder.  The Administrative Agent and all other Agents shall not
be under any obligation to any Lender or the Issuing Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, the Loan Documents or to inspect the properties, books or
records of the Borrower Parties.

 

10.4.        Reliance by the Agents.  Each of the Agents shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certification, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower), independent accountants and other experts selected by such
Agent.  As to the Lenders and the Issuing Lender:  (1) the Administrative Agent
shall be fully justified in failing or refusing to take any action under the
Loan Documents unless it shall first receive such advice or concurrence of one
hundred percent (100%) of the Lenders and the Issuing Lender (or, if a provision
of this Agreement expressly provides that a lesser number of the Lenders may
direct the action of the Administrative Agent, such lesser number of Lenders) or
it shall first be indemnified to its satisfaction by the Lenders and the Issuing
Lender ratably in accordance with their respective Applicable Percentage against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any action (except for liabilities and expenses
resulting from the Administrative Agent’s gross negligence or willful
misconduct); (2) the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under the Loan Documents in accordance
with a request of one hundred percent (100%) of the Lenders (or, if a provision
of this Agreement expressly provides that the Administrative Agent shall be
required to act or refrain from acting at the request of a lesser number of the
Lenders, such lesser number of Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
(3) the Collateral Agent shall be fully justified in failing or refusing to take
any action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Benefited Creditors (or, if a provision of any Loan
Document expressly provides that a greater percentage of Benefited Creditors are
required to direct the action of the Collateral Agent, such greater number of
Benefited Creditors) or it shall first be indemnified to its satisfaction by the
Benefited Creditors against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any action (except for
liabilities and expenses resulting from the Collateral Agent’s gross negligence
or willful misconduct), and (4) the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under the Loan Documents in
accordance with a request of the Required

 

50

--------------------------------------------------------------------------------


 

Benefited Creditors (or, if a provision of any Loan Document expressly provides
that a greater percentage of Benefited Creditors are required to direct the
action of the Collateral Agent, such greater number of Benefited Creditors), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Benefited Creditors.

 

10.5.        Notice of Default.  Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Potential Default or Event of Default hereunder unless the Administrative
Agent or the Collateral Agent, as the case may be, has received notice from a
Lender or the Borrower referring to the Loan Documents, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”  In the event that the Administrative Agent receives such a notice
and a Potential Default has occurred, the Administrative Agent shall promptly
give notice thereof to the Collateral Agent and the Lenders.  The Administrative
Agent shall take such action with respect to such Potential Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Potential Default or
Event of Default as it shall deem advisable in the best interest of the Lenders
(except to the extent that this Agreement, the Pledge Agreements or the
Guaranties expressly require that such action be taken or not taken by the
Administrative Agent with the consent or upon the authorization of the Required
Lenders or such other group of Lenders or Benefited Creditors, in which case
such action will be taken or not taken as directed by the Required Lenders or
such other group of Lenders or Benefited Creditors).  The Collateral Agent shall
take such action with respect to such Potential Default or Event of Default as
shall be reasonably directed by the Required Benefited Creditors; provided that,
unless and until the Collateral Agent shall have received such directions, the
Collateral Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Potential Default or Event
of Default as it shall deem advisable in the best interest of the Benefited
Creditors (except to the extent that this Agreement, the Pledge Agreements or
the Guaranties expressly require that such action be taken or not taken by the
Collateral Agent with the consent or upon the authorization of the Required
Benefited Creditors, in which case such action will be taken or not taken as
directed by the Required Benefited Creditors).

 

10.6.        Non-Reliance on Agents and Other Lenders.  Each of the Lenders and
the Issuing Lender expressly acknowledges that none of the Administrative Agent,
the other Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or the other Agents
hereinafter taken, including any review of the affairs of the Borrower Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the other Agents to any Lender or the Issuing Lender. 
Each of the Lenders and the Issuing Lender represents to the Administrative
Agent and the other Agents that it has, independently and without reliance upon
the Administrative Agent, the other Agents or any other Lender or the Issuing
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower Parties and made its own decision to make its loans hereunder and enter
into this Agreement.  Each Lender and the Issuing Lender also represents that it
will, independently and without reliance upon the Administrative Agent, the

 

51

--------------------------------------------------------------------------------


 

other Agents or any other Lender or the Issuing Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Issuing Lender by the Administrative Agent hereunder, the
Administrative Agent, the other Agents shall not have any duty or responsibility
to provide any Lender or the Issuing Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower or other Borrower Parties which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

10.7.        Indemnification.  The Lenders and the Issuing Lender agree to
indemnify the Administrative Agent and the other Agents in their respective
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to its
Applicable Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or the other Agents in
any way relating to or arising out of the Loan Documents or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Administrative Agent or the other Agents
under or in connection with any of the foregoing; provided that no Lender, nor
the Issuing Lender, shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s or
any other Agent’s gross negligence or willful misconduct, respectively.  The
provisions of this Section 10.7 shall survive the indefeasible payment of the
Obligations, the Commitment Termination Date and the termination of this
Agreement.

 

10.8.        Agents in Their Individual Capacity.  The Administrative Agent, the
other Agents and their affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any of the Borrower Parties or any
of their respective Subsidiary Entities and Affiliates as though the
Administrative Agent and the other Agents were not, respectively, the
Administrative Agent, the Collateral Agent, a Syndication Agent or an Agent
hereunder.  With respect to such loans made or renewed by them and any Note
issued to them, the Administrative Agent and the other Agents shall have the
same rights and powers under the Loan Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, the Collateral Agent, a
Syndication Agent or an Agent, respectively, and the terms “Lender” and
“Lenders” shall include the Administrative Agent, the Collateral Agent, each
Syndication Agent and each other Agent in its individual capacity.

 

10.9.        Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent under the Loan Documents upon thirty (30) days’
notice to the Lenders.  If the Administrative Agent shall resign, then the
Lenders and the Issuing Lender (other than the Lender resigning as
Administrative Agent) shall (with, so long as there shall not exist and be
continuing an Event of Default, the consent of the Borrower, such consent not to
be

 

52

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed) appoint from among the Lenders a successor
agent or, if the Lenders and the Issuing Lender are unable to agree on the
appointment of a successor agent, the Administrative Agent shall appoint a
successor agent for the Lenders and the Issuing Lender whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon its appointment, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any of the Loan Documents or successors
thereto.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of the Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.

 

10.10.      Successor Collateral Agent.  The Collateral Agent may resign as
Collateral Agent under the Loan Documents upon thirty (30) days’ notice to the
Lenders.  If the Collateral Agent shall resign, then the Required Benefited
Creditors (as determined by excluding the Benefited Creditor resigning as the
Collateral Agent) shall (with, so long as there shall not exist and be
continuing an Event of Default, the consent of the Borrower, such consent not to
be unreasonably withheld or delayed) appoint a successor agent or, if such
Required Benefited Creditors are unable to agree on the appointment of a
successor agent, the Collateral Agent shall appoint a successor agent for the
Benefited Creditors whereupon such successor agent shall succeed to the rights,
powers and duties of the Collateral Agent, and the term “Collateral Agent” shall
mean such successor agent effective upon its appointment, and the former
Collateral Agent’s rights, powers and duties as Collateral Agent shall be
terminated, without any other or further act or deed on the part of such former
Collateral Agent or any of the parties to this Agreement or any of the Loan
Documents or successors thereto.  After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of the Loan Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Agent under the Loan Documents.

 

10.11       Limitations on Agents’ Liability.  None of the Co-Syndication
Agents, the Co-Documentation Agent, the Senior Managing Agents, or the Co-Lead
Arrangers, in such capacities, shall have any right, power, obligation,
liability, responsibility or duty under this Agreement.

 

ARTICLE 11.         Miscellaneous Provisions.

 

11.1.        No Assignment by the Borrower.  None of the Borrower Parties may
assign its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of the Administrative Agent and one
hundred percent (100%) of the Lenders and the Issuing Lender.  Subject to the
foregoing, all provisions contained in this Agreement and the other Loan
Documents and in any document or agreement referred to herein or therein or
relating hereto or thereto shall inure to the benefit of the Administrative
Agent, the Issuing Lender and each Lender, their respective successors and
assigns, and shall be binding upon each of the Borrower Parties and such
Person’s successors and assigns.

 

53

--------------------------------------------------------------------------------


 

11.2.        Modification.  Neither this Agreement nor any other Loan Document
may be Modified or waived unless such Modification or waiver is in writing and
signed by the Administrative Agent, the Guarantor, the Borrower and, except with
respect to the Modifications and waivers described in the next sentence
requiring unanimous approval of the Lenders, the Required Lenders. 
Notwithstanding the foregoing, no such Modification or waiver shall, without the
prior written consent of one hundred percent (100%) of the Lenders and the
Issuing Lender:  (1) reduce the principal of, or rate of interest on, any Loan
or any LC Disbursement or fees payable hereunder, (2) except as expressly
contemplated by this Section 11.2 and Section 11.8 below, modify the Commitment
of any Lender or the Issuing Lender, (3) Modify the definition of “Required
Lenders”, (4) extend or waive any scheduled payment date for any principal,
interest or fees, (5) release MAC from its obligations under the REIT Guaranty,
or release the Macerich Partnership from its obligation to repay the Loans and
LC Disbursements hereunder, (6) Modify this Section 11.2, or (7) Modify any
provision of the Loan Documents which by its terms requires the consent or
approval of one hundred percent (100%) of the Lenders and the Issuing Lender. 
Further, it is expressly agreed and understood that the failure by the Required
Lenders to elect to accelerate amounts outstanding hereunder and/or to terminate
the Commitments of the Lenders and the Issuing Lender hereunder shall not
constitute a Modification or waiver of any term or provision of this Agreement. 
No Modification of any provision of the Loan Documents relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent.

 

11.3.        Cumulative Rights; No Waiver.  The rights, powers and remedies of
the Administrative Agent, the Issuing Lender and the Lenders hereunder and under
the other Loan Documents are cumulative and in addition to all rights, power and
remedies provided under any and all agreements among the Borrower Parties, the
Administrative Agent, the Issuing Lender and the Lenders relating hereto, at
law, in equity or otherwise.  Any delay or failure by Administrative Agent, the
Issuing Lender and the Lenders to exercise any right, power or remedy shall not
constitute a waiver thereof by the Administrative Agent, the Issuing Lender or
the Lenders, and no single or partial exercise by the Administrative Agent, the
Issuing Lender or the Lenders of any right, power or remedy shall preclude other
or further exercise thereof or any exercise of any other rights, powers or
remedies.

 

11.4.        Entire Agreement.  This Agreement, the other Loan Documents and the
schedules, appendices, documents and agreements referred to herein and therein
embody the entire agreement and understanding between the parties hereto and
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof.

 

11.5.        Survival.  All representations, warranties, covenants and
agreements contained in this Agreement and the other Loan Documents on the part
of the Borrower Parties shall survive the termination of this Agreement and
shall be effective until the Obligations are paid and performed in full or
longer as expressly provided herein.

 

11.6.        Notices.  All notices given by any party to the others under this
Agreement and the other Loan Documents shall be in writing unless otherwise
provided for herein, and any such notice shall become effective (i) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (ii) four (4) days after it shall have been mailed by
United States mail, first class, certified or registered, with postage prepaid,
or (iii) in

 

54

--------------------------------------------------------------------------------


 

the case of notice by a telecommunications device, when properly transmitted, in
each case addressed to the party at the address set forth on Schedule 11.6
attached hereto.  Any party may change the address to which notices are to be
sent by notice of such change to each other party given as provided herein. 
Such notices shall be effective on the date received or, if mailed, on the third
Business Day following the date mailed.

 

11.7.        Governing Law.  This Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to its choice of law rules.

 

11.8.        Assignments, Participations, Etc.

 

(1)           WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND,
BUT ONLY IF THERE HAS NOT OCCURRED AND IS CONTINUING AN EVENT OF DEFAULT OR
POTENTIAL DEFAULT, MAC, IN EACH CASE SUCH CONSENTS NOT TO BE UNREASONABLY
WITHHELD OR DELAYED, ANY LENDER MAY AT ANY TIME ASSIGN AND DELEGATE TO ONE OR
MORE ELIGIBLE ASSIGNEES (PROVIDED THAT NO WRITTEN CONSENT OF MAC OR THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED IN CONNECTION WITH ANY ASSIGNMENT AND
DELEGATION BY A LENDER TO AN AFFILIATE OF SUCH LENDER OR TO ANOTHER LENDER OR
ITS AFFILIATE) (EACH AN “ASSIGNEE”) ALL OR ANY PART OF SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) AND THE OTHER OBLIGATIONS HELD BY SUCH
LENDER HEREUNDER, IN A MINIMUM AMOUNT OF $5 MILLION (OR (A) IF SUCH ASSIGNEE IS
ANOTHER LENDER OR AN AFFILIATE OF A LENDER, $1 MILLION, OR SUCH LESSER AMOUNT AS
AGREED BY THE ADMINISTRATIVE AGENT; AND (B) IF SUCH LENDER’S COMMITMENT IS LESS
THAN $5 MILLION, ONE HUNDRED PERCENT (100%) THEREOF); PROVIDED, HOWEVER, THAT
MAC, THE BORROWER, THE ISSUING LENDER AND THE ADMINISTRATIVE AGENT MAY CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTEREST SO
ASSIGNED TO AN ASSIGNEE UNTIL (I) WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER
WITH PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED INFORMATION WITH RESPECT TO THE
ASSIGNEE, SHALL HAVE BEEN GIVEN TO THE BORROWER, THE ISSUING LENDER AND THE
ADMINISTRATIVE AGENT BY SUCH LENDER AND THE ASSIGNEE; (II) SUCH LENDER AND ITS
ASSIGNEE SHALL HAVE DELIVERED TO THE BORROWER AND THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ACCEPTANCE AGREEMENT AND (III) THE ASSIGNEE HAS PAID TO THE
ADMINISTRATIVE AGENT A PROCESSING FEE IN THE AMOUNT OF $3,500.

 

(A)          FROM AND AFTER THE DATE THAT THE ADMINISTRATIVE AGENT NOTIFIES THE
ASSIGNOR LENDER AND THE BORROWER THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND
ACCEPTANCE AGREEMENT AND PAYMENT OF THE ABOVE-REFERENCED PROCESSING FEE: 
(I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT
RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN
ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AGREEMENT, SHALL HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, (II) THE
ASSIGNOR LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE AGREEMENT, RELINQUISH ITS RIGHTS AND BE RELEASED FROM
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS (BUT SHALL BE ENTITLED TO
INDEMNIFICATION AS OTHERWISE PROVIDED IN THIS AGREEMENT WITH RESPECT TO ANY
EVENTS OCCURRING PRIOR TO THE ASSIGNMENT) AND (III) THIS AGREEMENT SHALL BE
DEEMED TO BE AMENDED TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT
THE ADDITION OF THE ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE COMMITMENTS
RESULTING THEREFROM.

 

55

--------------------------------------------------------------------------------


 

(2)           WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF NOTICE BY THE
ADMINISTRATIVE AGENT THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE
AGREEMENT AND PAYMENT OF THE PROCESSING FEE (WHICH NOTICE SHALL ALSO BE SENT BY
THE ADMINISTRATIVE AGENT TO EACH LENDER), THE BORROWER SHALL, IF REQUESTED BY
THE ASSIGNEE, EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, A NEW NOTE
EVIDENCING SUCH ASSIGNEE’S APPLICABLE PERCENTAGE OF THE COMMITMENTS.

 

(3)           ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS OR
OTHER PERSONS NOT AFFILIATES OF THE BORROWER (A “PARTICIPANT”) PARTICIPATING
INTERESTS IN ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING ALL OR A PORTION OF ITS
COMMITMENTS AND THE LOANS OWING TO IT) (THE “ORIGINATING LENDER”); PROVIDED,
HOWEVER, THAT (I) THE ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY
RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND (III) THE BORROWER, THE
ISSUING LENDER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH THE ORIGINATING LENDER IN CONNECTION WITH THE ORIGINATING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN
THE CASE OF ANY SUCH PARTICIPATION, THE PARTICIPANT SHALL BE ENTITLED TO THE
BENEFIT OF SECTIONS 2.5, 2.6 AND 2.7 (AND SUBJECT TO THE BURDENS OF SECTIONS 2.8
AND 11.8 ABOVE) AS THOUGH IT WERE ALSO A LENDER THEREUNDER, AND IF AMOUNTS
OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED
OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT
AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A
LENDER UNDER THIS AGREEMENT, AND SECTION 11.10 OF THIS AGREEMENT SHALL APPLY TO
SUCH PARTICIPANT AS IF IT WERE A LENDER PARTY HERETO.

 

(4)           NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT TO THE CONTRARY, ANY LENDER MAY ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO
IT) TO ANY FEDERAL RESERVE LENDER OR THE UNITED STATES TREASURY AS COLLATERAL
SECURITY PURSUANT TO REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AND ANY OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE LENDER,
PROVIDED THAT ANY PAYMENT IN RESPECT OF SUCH ASSIGNED INTERESTS MADE BY THE
BORROWER TO OR FOR THE ACCOUNT OF THE ASSIGNING AND/OR PLEDGING LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL SATISFY THE BORROWER’S
OBLIGATIONS HEREUNDER IN RESPECT TO SUCH ASSIGNED INTERESTS TO THE EXTENT OF
SUCH PAYMENT.  NO SUCH ASSIGNMENT SHALL RELEASE THE ASSIGNING LENDER FROM ITS
OBLIGATIONS HEREUNDER.

 

11.9.        Counterparts.  This Agreement and the other Loan Documents may be
executed in any number of counterparts, all of which together shall constitute
one agreement.

 

11.10.      Sharing of Payments.  If any Lender or the Issuing Lender shall
receive and retain any payment, whether by setoff, application of deposit
balance or security, or otherwise, in respect of the Obligations in excess of
such Lender’s or the Issuing Lender’s Applicable Percentage, then such Lender or
Issuing Lender shall purchase from the other Lenders for cash and at face value
and without recourse, such participation in the Obligations held by them as
shall be necessary to cause such excess payment to be shared ratably as

 

56

--------------------------------------------------------------------------------


 

aforesaid with each of them; provided, that if such excess payment or part
thereof is thereafter recovered from such purchasing Lender or Issuing Lender,
the related purchases from the other Lenders shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest.  Each Lender and the Issuing Lender are hereby authorized
by the Borrower Parties to exercise any and all rights of setoff, counterclaim
or bankers’ lien against the full amount of the Obligations, whether or not held
by such Lender or the Issuing Lender.  Each of the Lenders and the Issuing
Lender hereby agree to exercise any such rights first against the Obligations
and only then to any other Indebtedness of the Borrower to such Lender or
Issuing Lender.

 

11.11.      Confidentiality.  Each Lender and the Issuing Lender agree to take
normal and reasonable precautions and exercise due care to maintain the
confidentiality of all information provided to it by any of the Borrower Parties
or by the Administrative Agent on the Borrower Parties’ behalf, in connection
with this Agreement or any other Loan Document, and neither it nor any of its
Affiliates shall use any such information for any purpose or in any manner other
than pursuant to the terms contemplated by this Agreement, except to the extent
such information:  (1) was or becomes generally available to the public other
than as a result of a disclosure by any Lender or the Issuing Lender or any
prospective Lender, or (2) was or becomes available from a source other than the
Borrower Parties not known to the Lenders or the Issuing Lender to be in breach
of an obligation of confidentiality to the Borrower Parties in the disclosure of
such information.  Nothing contained herein shall restrict any Lender or the
Issuing Lender from disclosing such information (i) at the request or pursuant
to any requirement of any Governmental Authority; (ii) pursuant to subpoena or
other court process; (iii) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (iv) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, the Issuing Lender, any Lender or their respective
Affiliates may be party; (v) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(vi) to such Lender’s or Issuing Lender’s independent auditors and other
professional advisors; and (vii) to any Participant or Assignee and to any
prospective Participant or Assignee, provided that each Participant and Assignee
or prospective Participant or Assignee first agrees to be bound by the
provisions of this Section 11.11.

 

11.12.      Consent to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS CREDIT AGREEMENT, EACH OF THE BORROWER, MAC, THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
BORROWER, MAC, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE BORROWER, MAC,
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS

 

57

--------------------------------------------------------------------------------


 

EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

11.13.      Waiver of Jury Trial.  EACH OF THE BORROWER, MAC, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER AND THE LENDERS EACH WAIVE THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  EACH OF THE BORROWER, MAC, THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND THE LENDERS EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, EACH
OF SUCH PARTIES FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

11.14.      Indemnity.  Whether or not the transactions contemplated hereby are
consummated, each of the Borrower Parties shall, jointly and severally,
indemnify and hold the Administrative Agent, the other Agents, the Issuing
Lender and each Lender and each of their respective officers, directors,
employees, counsel, agents and attorneys-in-fact (each, an “Indemnified Person”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable attorney’s fees and expenses) of any kind or nature
whatsoever which may at any time (including at any time following the Commitment
Termination Date and the termination, resignation or replacement of the
Administrative Agent, the Issuing Lender or replacement of any Lender) be
imposed on, incurred by or asserted against any such Person in any way relating
to or arising out of this Agreement or any document contemplated by or referred
to herein, or the transactions contemplated hereby, or any action taken or
omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
any insolvency proceeding or appellate proceeding) related to or arising out of
this Agreement or the Loans or Letters of Credit (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or the use of the proceeds thereof, whether
or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that the
Borrower Parties shall have no obligation hereunder to any Indemnified Person
with respect to Indemnified Liabilities resulting solely from the gross
negligence or willful misconduct of such Indemnified Person.  The agreements in
this Section 11.14 shall survive payment of all other Obligations.

 

58

--------------------------------------------------------------------------------


 

11.15.      Telephonic Instruction.  Any agreement of the Administrative Agent,
the Issuing Lender and the Lenders herein to receive certain notices by
telephone is solely for the convenience and at the request of the Borrower.  The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Lender
and the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Lender or the Lenders in reliance upon such telephonic notice.  The
obligation of the Borrower to repay the Loans and the LC Disbursements shall not
be affected in any way or to any extent by any failure by the Administrative
Agent, the Issuing Lender and the Lenders to receive written confirmation of any
telephonic notice or the receipt by the Administrative Agent, the Issuing Lender
and the Lenders of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Lender and the Lenders to be contained
in the telephonic notice.

 

11.16.      Marshalling; Payments Set Aside.  Neither the Administrative Agent,
the Collateral Agent, the Issuing Lender nor the Lenders shall be under any
obligation to marshal any assets in favor of any of the Borrower Parties or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that any of the Borrower Parties makes a payment or payments to the
Administrative Agent, the Issuing Lender or the Lenders, or the Administrative
Agent, the Collateral Agent, the Issuing Lender or the Lenders enforce their
Liens or exercise their rights of set-off, and such payment or payments or the
proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
in its discretion) to be repaid to a trustee, receiver or any other party in
connection with any insolvency proceeding, or otherwise, then (1) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred, and
(2) each Lender and the Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its ratable share of the total amount so
recovered from or repaid by the Administrative Agent.

 

11.17.      Set-off.  In addition to any rights and remedies of the Lenders and
the Issuing Lender provided by law, if an Event of Default exists, each Lender
and the Issuing Lender is authorized at any time and from time to time, without
prior notice to the Borrower Parties, any such notice being waived by the
Borrower Parties to the fullest extent permitted by law, to set off and apply in
favor of the Benefited Creditors any and all deposits (general or special, time
or demand, provisional or final) at any time held by, and other indebtedness at
any time owing to, such Lender or the Issuing Lender to or for the credit or the
account of the Borrower Parties against any and all Aggregate Obligations owing
to the Benefited Creditors, now or hereafter existing, irrespective of whether
or not the Administrative Agent, the Collateral Agent or such Lender or Issuing
Lender shall have made demand under this Agreement or any Loan Document and
although such Aggregate Obligations may be contingent or unmatured.  Each Lender
and Issuing Lender agrees promptly to (i) notify the Borrower Parties, the
Administrative Agent and the Collateral Agent after any such set-off and
application made by such Lender or Issuing Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application and (ii) pay such amounts that are set-off to the Collateral Agent
for the ratable benefit of the Benefited Creditors.

 

59

--------------------------------------------------------------------------------


 

11.18.      Severability.  The illegality or unenforceability of any provision
of this Agreement or any other Loan Document or any instrument or agreement
required hereunder or thereunder shall not in any way affect or impair the
legality or enforceability of the remaining provisions hereof or thereof.

 

11.19.      No Third Parties Benefited.  This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower Parties, the Lenders, the Issuing Lender, the Agents, and the other
Benefited Parties, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

 

11.20.      Time.  Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

 

11.21.      Effectiveness of Agreement.  This Agreement shall become effective
upon the execution of a counterpart hereof by the Borrower, MAC, the other
Borrower Parties party to this Agreement, the Required Lenders, the Collateral
Agent and the Administrative Agent and receipt by the Borrower and the
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

11.22.      References to “Credit Agreement”.  All references in the Notes and
other Loan Documents to the “Credit Agreement” shall refer to this
$1,000,000,000 Amended and Restated Revolving Loan Facility Credit Agreement, as
the same may be Modified.

 

 

[Signature Pages Follow]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

 

 

 

By:

The Macerich Company,
a Maryland corporation,
Its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Richard A. Bayer

 

 

 

 

Title:

Executive Vice President, Secretary
and General Counsel

 

GUARANTOR:

 

 

 

 

THE MACERICH COMPANY,
a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice President, Secretary and
General Counsel

 

S-1

--------------------------------------------------------------------------------


 

LENDERS AND AGENTS:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and a Lender

 

 

 

By:

 

 

 

 

Name:

James Rolison

 

 

Title:

Director

 

 

 

 

 

By:

 

 

 

 

Name:

Linda Wang

 

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

EUROHYPO AG, NEW YORK BRANCH

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-4

--------------------------------------------------------------------------------


 

 

ING REAL ESTATE FINANCE (USA) LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK and
GRAND CAYMAN BRANCHES

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-8

--------------------------------------------------------------------------------


 

 

KEY BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-9

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
a national banking association

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-10

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-11

--------------------------------------------------------------------------------


 

 

HYPO REAL ESTATE CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-12

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-13

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-14

--------------------------------------------------------------------------------


 

 

DEKABANK DEUTSCHE GIROZENTRALE

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-15

--------------------------------------------------------------------------------


 

 

CALIFORNIA BANK & TRUST, a California banking
corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-16

--------------------------------------------------------------------------------


 

 

CALYON

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-17

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-18

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-19

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-20

--------------------------------------------------------------------------------


 

 

ERSTE BANK

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-21

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-22

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANK

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-23

--------------------------------------------------------------------------------


 

 

 

 

SOVEREIGN BANK

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-24

--------------------------------------------------------------------------------


 

 

SENIOR DEBT PORTFOLIO

 

 

 

By: Boston Management and Research, as Investment
Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GRAYSON & CO

 

 

 

By: Boston Management and Research, as Investment
Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EATON VANCE SENIOR INSTITUTIONAL LOAN
FUND

 

 

 

By: Eaton Vance Management, as Investment Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

S-25

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK

 

 

 

By:

 

 

Name:

 

 

Title:

 

S-26

--------------------------------------------------------------------------------


 

Revolver Facility

 

ANNEX I:  GLOSSARY

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ANNEX I:  GLOSSARY

 

THIS GLOSSARY is attached to and made a part of that certain Amended and
Restated Credit Agreement (the “Credit Agreement”) made and dated as of April
25, 2005, by and among THE MACERICH PARTNERSHIP, L.P., a limited partnership
organized under the laws of the state of Delaware (“Macerich Partnership”), AS
BORROWER; THE MACERICH COMPANY, a Maryland corporation (“MAC”); MACERICH WRLP II
CORP., a Delaware corporation (“Macerich WRLP II Corp.”); MACERICH WRLP II, a
Delaware limited partnership (“Macerich WRLP II LP”); MACERICH WRLP CORP., a
Delaware corporation (“Macerich WRLP Corp.”); MACERICH WRLP LLC, a Delaware
limited liability company (“Macerich WRLP LLC”); MACERICH TWC II CORP., a
Delaware corporation (“Macerich TWC Corp.”); MACERICH TWC II LLC, a Delaware
limited liability company (“Macerich TWC LLC”); MACERICH WALLEYE LLC, a Delaware
limited liability company (“Macerich Walleye LLC”); IMI WALLEYE LLC, a Delaware
limited liability company (“IMI Walleye LLC”); and WALLEYE RETAIL INVESTMENTS
LLC, a Delaware limited liability company (“Walleye Investments LLC”), AS
GUARANTORS; THE LENDERS FROM TIME TO TIME PARTY HERETO (collectively and
severally, the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent for the Benefited
Creditors.  For purposes of the Credit Agreement and the other Loan Documents,
the terms set forth below shall have the following meanings:

 

 “Act” shall have the meaning given such term in Section 6.13 of the Credit
Agreement.

 

“Administrative Agent” shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to DBTCA as the initial “Administrative Agent” thereunder.

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person.  “Control” as used herein means the power to direct the
management and policies of such Person.  In the case of a Lender which is a fund
that invests in loans, any other fund that invests in loans which is managed by
the same investment advisor as such Lender, or by another Affiliate of such
Lender or such investment advisor, shall be deemed an Affiliate of such Lender.

 

“Affiliate Guarantors” shall mean, jointly and severally, Macerich Great Falls
Limited Partnership, a California limited partnership, Macerich Oklahoma Limited
Partnership, a California limited partnership, Macerich Westside Adjacent
Limited Partnership, a California limited partnership, Macerich Sassafras
Limited Partnership, a California limited partnership, Northgate Mall
Associates, a California general

 

1

--------------------------------------------------------------------------------


 

partnership, and any other guarantors executing Supplemental Guaranties in
accordance with Section 4.1 of the Credit Agreement.

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the Joint
Lead Arrangers, the Syndication Agent, the Joint Bookrunning Managers, the
Co-Documentation Agents, the Senior Managing Agents and any other Persons acting
in the capacity of an agent for the Lenders or the Benefited Creditors under the
Credit Agreement, together with their permitted successors and assigns.

 

 “Aggregate Investment Value” shall mean for each permitted Investment
identified in Section 8.5 of the Credit Agreement (and any related Property
referred to in such Section), the greater of (i) the purchase price of such
Investment (and related Property); or (ii) that portion of the Gross Asset Value
represented by the relevant Investment (and related Property) as calculated in
the most recent Measuring Period; provided, however, that all Real Property
Under Construction shall be valued at the out-of-pocket costs incurred by the
applicable Borrower Parties or their Subsidiary Entities in respect of such Real
Property Under Construction.

 

“Aggregate Obligations” shall have the meaning given such term in the Pledge
Agreements.

 

“Anti-Terrorism Laws” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Applicable Base Rate” shall mean, with respect to any Base Rate Loan for the
Interest Period applicable to such Base Rate Loan, the floating rate per annum
equal to the daily average Base Rate in effect during the applicable calculation
period plus the percentage (per annum) set forth below which corresponds to the
applicable ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities
to Gross Asset Value

 

Base Rate Spread

 

 

 

Less than 50%

 

.15%

 

 

 

Greater than or equal to 50%
but less than 55%

 

.35%

 

 

 

Greater than or equal to 55% but
less than 60%

 

.50%

 

 

 

Greater than or equal to 60%

 

.70%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross

 

2

--------------------------------------------------------------------------------


 

Asset Value (or if such calculation cannot be made for any other reason), then
the “Base Spread” above shall be .70%.  Any change in the Applicable Base Rate
resulting from a change in the ratio of Total Liabilities to Gross Asset Value
shall not take effect until the fifth Business Day after the Compliance
Certificate with respect to a Fiscal Quarter is (or is required to be)
delivered.

 

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate equal to
the Reserve Adjusted LIBO Rate plus the percentage (per annum) set forth below
which corresponds to the applicable ratio of Total Liabilities to Gross Asset
Value (expressed as a percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities
to Gross Asset Value

 

LIBO Spread

 

 

 

Less than 50%

 

1.15%

 

 

 

Greater than or equal to 50% but less than 55%

 

1.35%

 

 

 

Greater than or equal to 55% but less than 60%

 

1.50%

 

 

 

Greater than or equal to 60%

 

1.70%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “LIBO Spread” above shall be 1.70%.  Any change in the
Applicable LIBO Rate resulting from a change in the ratio of Total Liabilities
to Gross Asset Value shall not take effect until the fifth Business Day after
the Compliance Certificate with respect to a Fiscal Quarter is (or is required
to be) delivered.

 

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments in accordance with Section 11.8.

 

“Applicable Unused Line Fee Percentage” means, for any day, with respect to the
unused line fee payable under Section 2.11 of the Credit Agreement, the
applicable rate per annum set forth below under the caption “Unused Line Fee
Rate” based upon the average daily Usage Percentage during the immediately
preceding month or shorter period if calculated on the Commitment Termination
Date:

 

3

--------------------------------------------------------------------------------


 

Usage
Percentage

 

Unused Line Fee Rate

Less than 33%

 

0.35%

Greater than or equal to 33% but less than or equal to 66%

 

0.25%

Greater than 66% but less than and not including  100%

 

0.15%

 

“Assignee” shall have the meaning given such term in Section 11.8 of the Credit
Agreement.

 

“Assignment and Acceptance Agreement” shall mean an agreement in the form of
that attached to the Credit Agreement as Exhibit E.

 

“Availability Period” shall mean the period from and including the Original
Closing Date to but excluding the earlier of the Commitment Termination Date and
the date of termination of the Commitments.

 

“Base Rate” shall mean on any day the higher of:  (a) the Prime Rate in effect
on such day, and (b) the sum of the Federal Funds Rate in effect on such day
plus one half of one percent (0.50%).

 

“Base Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable Base Rate.

 

“Base Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable Base Rate.

 

“Benefited Creditors” shall have the meaning given such term in the Pledge
Agreements.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the

 

4

--------------------------------------------------------------------------------


 

Board of Directors of the general partner of such person and (iv) in any other
case, the functional equivalent of the foregoing.

 

 “Book Value” shall mean the book value of such asset or property, without
regard to any related Indebtedness.

 

“Borrowed Indebtedness”  of any Person means, without duplication, (A) all
obligations for borrowed money of such Person, (B) all liabilities and
obligations, contingent or otherwise, evidenced by a letter of credit or a
reimbursement obligation of such Person with respect to any letter of credit,
(C) all obligations payable in cash (excluding obligations payable in cash or
Capital Stock, at the option of a Borrower Party) for the deferred purchase
price of real property acquired by such Person (excluding obligations arising in
the ordinary course of business but including all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to any real property acquired by such Person), (D) all obligations
for borrowed money secured by any Lien upon or in any real property owned by
such Person whether or not such Person has assumed or become liable for the
payment of such obligations for borrowed money and (E) all obligations of the
type described in any of clauses (A) through (D) above which are guaranteed,
directly or indirectly, or endorsed (otherwise than for collection or deposit in
the ordinary course of business) or discounted with recourse by such Person. 
Borrowed Indebtedness shall not include (i) Indebtedness set forth on Schedule
6.21 to the Credit Agreement, (ii) Indebtedness incurred for the purpose of
acquiring one or more items of personal property, or (iii) guaranties or
indemnities executed by the Borrower Parties in respect of Indebtedness secured
by a Permitted Mortgage to the extent either: (A) such guaranty or indemnity has
been incurred in respect of customary exclusions from the non-recourse
provisions of the applicable Permitted Mortgage (including any customary
exclusion in respect of environmental liabilities); or (B) such Indebtedness has
been incurred for the purpose of financing the construction or development of
Real Property owned by any Subsidiary of the Borrower Parties.

 

“Borrower” shall mean the Macerich Partnership.

 

“Borrower Parties” shall mean, jointly and severally, each of the Borrower and
the Guarantors.

 

“Borrowing” shall mean (a) all Base Rate Loans made, converted or continued on
the same date, or (b) all LIBO Rate Loans of the same Interest Period.  For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 1.3 of the Credit Agreement.

 

“Broadway Plaza Property” shall mean Real Property and improvements located at
1275 Broadway Plaza, Walnut Creek, CA 94596, commonly referred to as “Broadway

 

5

--------------------------------------------------------------------------------


 

Plaza” and owned by Macerich Northwestern Associates, a California general
partnership.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully amortized over its term.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Los Angeles, California or New York, New York are authorized or
obligated to close their regular banking business; provided that the term
“Business Day” as used with respect to the Letter of Credit provisions of the
Credit Agreement (including, without limitation, Section 1.4 of the Credit
Agreement) shall be defined as otherwise set forth above but shall not include
the reference to “Los Angeles, California”; provided, further, when the term
“Business Day” is used in connection with a LIBO Rate Loan or LIBO Rate
Borrowing (including the definition of “Interest Period” as it relates to LIBO
Rate Loans), the term “Business Day” shall also exclude any day on which
commercial banks in London, England and Frankfurt, Germany are not open for
domestic and international business.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Capitalized Loan Fees” shall mean, with respect to the Macerich Entities, and
with respect to any period, any upfront, closing or similar fees paid by such
Person in connection with the incurrence or refinancing of Indebtedness during
such period that are capitalized on the balance sheet of such Person.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including, without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

 

“Carry Over Basis Transaction”  shall mean any transaction in which the acquired
assets have a carry over basis and are not marked to market at the time of such
acquisition.

 

“Cash Equivalents” shall mean, with respect to any Person:  (a) securities
issued, guaranteed or insured by the United States of America or any of its
agencies with maturities of not more than one year from the date acquired;
(b) certificates of deposit with maturities of not more than one year from the
date acquired by a United States

 

6

--------------------------------------------------------------------------------


 

federal or state chartered commercial bank of recognized standing, which has
capital and unimpaired surplus in excess of $500,000,000 and which bank or its
holding company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof of
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“CERCLIS” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of the Credit Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of the Credit Agreement or (c) compliance by any Lender or the
Issuing Lender (or by any lending office of such Lender or Issuing Lender or by
such Lender’s or Issuing Lender’s holding company, if any) with any guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of the Credit Agreement; provided, however, that
(i) no Change in Law shall be deemed to have occurred with respect to any
Assignee or Participant until after the date on which such Assignee or
Participant acquired its interest as an Assignee or Participant under this
Agreement and (ii) clause (i) of this proviso shall not apply to any Change in
Law with respect to (x) any Assignee to the extent such Change in Law was
applicable to the assignor Lender on the effective date of the Assignment and
Assumption Agreement pursuant to which such Assignee became a Lender or (y) any
Participant to the extent such Change in Law was applicable to the Originating
Lender on the effective date of the agreement pursuant to which such Participant
became a Participant.

 

“Change of Control” shall mean, with respect to MAC, the occurrence of either of
the following:  (i) a change in the beneficial ownership within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 of more than twenty-five percent (25%) of the Capital Stock
of MAC having general voting rights so that such Capital Stock is held by a
Person, or two (2) or more Persons acting in concert, unless the Administrative
Agent and the Required Lenders have approved in advance in writing the identity
of such Person or Persons or (ii) the resignation or removal from the Board of
Directors of fifty percent (50%) or more of the members of MAC’s Board of
Directors during any twelve (12) month period for any reason other than death,
disability or voluntary retirement or personal reasons, unless otherwise
approved in advance in writing by the Required Lenders.

 

7

--------------------------------------------------------------------------------


 

“Closing Certificate” shall mean a certificate in the form of that attached to
the Credit Agreement as Exhibit F.

 

“Closing Date” shall mean the date as of which all conditions set forth in
Section 5.1 of the Credit Agreement shall have been satisfied or waived.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder, as from time to time in effect.

 

“Co-Documentation Agents” shall mean Commerzbank AG, New York, Eurohypo AG and
Wells Fargo Bank, National Association in their respective capacities as
co-documentation agents for the credit facility evidenced by the Credit
Agreement, together with their permitted successors and assigns.

 

“Collateral Agent” shall mean DBTCA in its capacity as collateral agent for the
benefit of the Benefited Creditors, together with its permitted successors and
assigns.

 

“Commencement of Construction” shall mean with respect to any Real Property, the
commencement of material on-site work (including grading) or the commencement of
a work of improvement of such property.

 

“Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make Loans and to acquire participations in Letters of Credit,
expressed as an amount representing the maximum aggregate amount that such
Lender’s Revolving Credit Exposure could be at any time hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 1.7 of the
Credit Agreement or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.8 of the Credit
Agreement.  The initial amount of each Lender’s Commitment is set forth on
Schedule G-1, or in the Assignment and Acceptance Agreement pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $1,000,000,000.

 

“Commitment Termination Date” shall mean initially the Original Commitment
Termination Date; provided that the “Commitment Termination Date” shall mean the
Extended Commitment Termination Date if the Borrower extends the Original
Commitment Termination Date in accordance with the terms and conditions of
Section 1.7(5) of the Credit Agreement.  The Commitment Termination Date shall
be subject to acceleration upon an Event of Default as otherwise provided in the
Credit Agreement.

 

“Commitment Termination LC Exposure Deposit” shall have the meaning given such
term in Section 1.4(11)(A) of the Credit Agreement.

 

“Compliance Certificate” shall mean a certificate in the form of that attached
to the Credit Agreement as Exhibit G.

 

8

--------------------------------------------------------------------------------


 

“Construction-in-Process” means, with respect to any Real Property Under
Construction, the aggregate amount of expenditures classified as
“construction-in-process” on the balance sheet of the Consolidated Entities,
with respect thereto.

 

“Consolidated Entities” means, collectively, (i) the Borrower Parties, (ii)
MAC’s Subsidiaries and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

 

“Contact Office” shall mean the office of DBTCA located at Deutsche Bank Trust
Company Americas, 90 Hudson Street Mail Stop:  JCY05-0511 Jersey City, NJ 07302
Attn:  Joseph Adamo, or such other offices in New York, New York as the
Administrative Agent may notify the Borrower, the Lenders and the Issuing Lender
from time to time in writing.

 

“Contingent Obligation” as to any Person shall mean, without duplication, (i)
any contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets), of such Person
or of any other Person.  The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated at the interest rate applicable to such Indebtedness,
through (1) in the case of an interest or interest and principal guaranty, the
stated date of maturity of the obligation (and commencing on the date interest
could first be payable thereunder), or (2) in the case of an operating income
guaranty, the date through which such guaranty will remain in effect, and (b)
with respect to all guarantees not covered by the preceding clause (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as recorded on the balance sheet and on the
footnotes to the most recent financial statements of the applicable Person
required to be delivered pursuant hereto.  Notwithstanding anything contained
herein to the contrary, guarantees of completion and non-recourse carve outs in
secured loans shall not be deemed to be Contingent Obligations unless and until
a claim for payment has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim.  Subject to the preceding sentence, (i) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the applicable
Borrower Party or their respective Subsidiaries), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that (X) such
other Person has delivered cash or Cash Equivalents to secure all or any part of
such Person’s guaranteed obligations or (Y) such other Person holds an
Investment Grade Credit Rating from either Moody’s or S&P, and (ii) in the case
of a

 

9

--------------------------------------------------------------------------------


 

guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.  Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.

 

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Agreement” shall mean the Credit Agreement defined in the introductory
paragraph of this Glossary, as the same may be Modified, extended or replaced
from time to time.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas.

 

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Loan required to be made by such Lender to the Borrower pursuant to
Section 1.5 at or prior to such time which has not been made by such Lender or
by the Administrative Agent for the account of such Lender pursuant to Section
1.5(2) as of such time.

 

“Defaulting Lender” means, at any time, any Lender that, at such time owes a
Defaulted Advance.

 

“De Minimus Subsidiary” shall mean any Subsidiary or Subsidiaries which in the
aggregate represents less than one percent of Gross Asset Value of the
Consolidated Entities.

 

“Depreciation and Amortization Expense” shall mean (without duplication), for
any period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures. For purposes of this definition, MAC’s pro rata share of
depreciation and amortization expense of any Joint Venture shall be deemed equal
to the product of (i) the depreciation and amortization expense of such Joint
Venture, multiplied by (ii) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Designated Environmental Properties” shall have the meaning given such term in
Section 6.15 of the Credit Agreement.

 

“Disposition” shall mean the sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
at any tier, of any ownership

 

10

--------------------------------------------------------------------------------


 

interest in any Macerich Entity; provided, however, that Disposition shall not
include any Permitted Encumbrances or any Distributions to another Macerich
Entity; provided further that such exclusion of Permitted Encumbrances shall not
apply to the Dispositions described in Sections 8.4(1), 8.4(2), and 8.4(3) of
the Credit Agreement.  “Disposition” shall not include the sale of any ancillary
building pad site within a Project provided that the consideration received for
such transaction does not exceed $1,000,000 for any Project and $5,000,000 in
the aggregate for all Projects and shall not include any ground lease.

 

“Disposition Promissory Note” shall mean any promissory note received as
consideration for the Disposition of a Property subject to Section 3.3 of the
Credit Agreement.

 

 “Disqualified Capital Stock” shall mean with respect to any Person any Capital
Stock of such Person (other than preferred stock of MAC issued and outstanding
on the Closing Date) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“Distribution” shall mean with respect to MAC, Macerich Partnership or, prior to
the Wilmorite Release Date, WHLP: (i) any distribution of cash or Cash
Equivalent, directly or indirectly, to the partners or holders of Capital Stock
of such Persons, or any other distribution on or in respect of any partnership,
company or equity interests of such Persons; and (ii) the declaration or payment
of any dividend on or in respect of any shares of any class of Capital Stock of
such Persons, other than: (1) dividends payable solely in shares of common stock
by MAC; or (2) the purchase, redemption, exchange, or other retirement of any
shares of any class of Capital Stock of such Persons, directly or indirectly
through a Subsidiary of MAC or otherwise, (A) to the extent such purchase,
redemption, exchange, or other retirement occurs in exchange for the issuance of
Capital Stock of MAC or Macerich Partnership or (B) with respect to WHLP, to the
extent such purchase, redemption, or other retirement occurs in exchange for the
issuance of Capital Stock of WHLP, MAC or Macerich Partnership in accordance
with the provisions of the WHLP Partnership Agreement.

 

“Dollar” shall mean lawful currency of the United States of America.

 

“EBITDA” shall mean, for the twelve months then most recently ended, solely with
respect to the Consolidated Entities, Net Income, plus (without duplication)
(A) Interest Expense, (B) Tax Expense, (C) Depreciation and Amortization Expense
and (D) noncash charges for stock options, in each case for such period.

 

11

--------------------------------------------------------------------------------


 

 “Eligible Assignee” shall mean any of the following:

 

(a)           A commercial bank organized under the laws of the United States,
or any state thereof, and having a combined capital and surplus of at least
$100,000,000;

 

(b)           A commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000 (provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD);

 

(c)           A Person that is engaged in the business of commercial banking and
that is:  (1) an Affiliate of a Lender or the Issuing Lender, (2) an Affiliate
of a Person of which a Lender or the Issuing Lender is an Affiliate, or (3) a
Person of which a Lender or the Issuing Lender is a Subsidiary;

 

(d)           An insurance company, mutual fund or other financial institution
organized under the laws of the United States, any state thereof, any other
country which is a member of the OECD or a political subdivision of any such
country which in vests in bank loans and has a net worth of $500,000,000; or

 

(e)           Any fund (other than a mutual fund) which invests in bank loans
and whose assets exceed $100,000,000;

 

provided, however, that no Person shall be an “Eligible Assignee” unless at the
time of the proposed assignment to such Person:  (i) such Person is able to make
its Applicable Percentage of the Commitments in U.S. dollars, and (ii) such
Person is exempt from withholding of tax on interest and is able to deliver the
documents related thereto pursuant to Section 2.10(5) of the Credit Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
Modified, and the rules and regulations promulgated thereunder as from time to
time in effect.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with any Consolidated Entity within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan
or a Multiemployer Plan; (b) a withdrawal by any Consolidated Entity or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations which is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by any Consolidated Entity or any ERISA Affiliate from a Multiemployer Plan or
notification that a multiemployer is in

 

12

--------------------------------------------------------------------------------


 

reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) a failure by any Consolidated Entity to make required
contributions to a Pension Plan, Multiemployer Plan or other Plan subject to
Section 412 of the Code; (f) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (g) the imposition of any liability under Title IV of ERISA,
other than PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Consolidated Entity or any ERISA Affiliate; or (h) an application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

 

“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England and Frankfurt, Germany are open for domestic and international
business.

 

“Event of Default” shall have the meaning given such term in Section 9 of the
Credit Agreement.

 

“Evidence of No Withholding” shall have the meaning given such term in
Section 2.10(5) of the Credit Agreement.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by any
state, locality or foreign jurisdiction under the laws of which such recipient
is organized or in which it maintains an office or permanent establishment,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) any withholding tax (in the case of a Foreign Lender) or backup
withholding tax (in the case of any Lender), that is imposed on amounts payable
to such Lender at the time such Lender becomes a party to the Credit Agreement
(or designates a new lending office) or is attributable to such Lender’s failure
to comply with Section 2.10(5) or Section 2.10(6) of the Credit Agreement,
except to the extent any such withholding taxes were imposed on the Lender’s
predecessor in interest (or former lending office); provided, however, Excluded
Taxes shall not include any withholding tax resulting from any inability to
comply with Section 2.10(5) or Section 2.10(6) of the Credit Agreement solely by
reason of there having occurred a Change in Law.

 

“Executive Order” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“Existing Credit Agreement” shall have the meaning set forth in Recital A of the
Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

“Existing Lender” shall have the meaning set forth in Recital A of the Credit
Agreement.

 

“Existing Term Credit Agreement” shall mean that certain Credit Agreement
evidencing the Existing Term Facility, amended and restated as of April 25,
2005, by and among the Borrower, as borrower, MAC and the other guarantors
signatory thereto, the lenders signatory thereto and DBTCA, as administrative
agent and collateral agent.

 

“Existing Term Facility” shall mean that certain credit facility evidenced by
the Existing Term Credit Agreement, which provides for the funding of a term
loan to the Macerich Partnership in the aggregate commitment amount of, as of
the date hereof, $250 million.

 

“Extended Commitment Termination Date” shall have the meaning given such term in
Section 1.7(5) of the Credit Agreement.

 

“Extension Fee” shall have the meaning given such term in Section 1.7(5)(B) of
the Credit Agreement.

 

“Facing Fee” shall have the meaning given such term in Section 2.11(2)(B) of the
Credit Agreement.

 

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 1:00 p.m. (New York time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Fee Letter” shall mean that certain Fee Letter dated as of the date of the
Existing Credit Agreement entered into by the Borrower and the Administrative
Agent.

 

“FFO” shall mean net income (loss) (computed in accordance with GAAP) excluding
gains (or losses) from debt restructurings and sales of property, plus real
estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the Closing
Date, but in any case excluding any write down due to impairment of assets.

 

“Financing” shall mean any transaction pursuant to which new Indebtedness is
incurred and secured by a Property.

 

14

--------------------------------------------------------------------------------


 

“Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” shall mean the 12-month period ending on
December 31 in each year or such other period as MAC may designate and the
Administrative Agent may approve in writing.

 

“Fixed Charge Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA
for the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Fixed
Charges for such period (except that, with respect to any Project that has not
achieved Stabilization, Fixed Charges for such Project shall be calculated for
the most recent fiscal quarter and annualized).

 

“Fixed Charges” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment, including any Bullet Payment under the Interim Loan or Term
Loan), (ii) the Consolidated Entities’ pro rata share of scheduled payments of
principal of Indebtedness of Joint Ventures (other than any Bullet Payment) that
does not otherwise constitute Indebtedness of and is not otherwise recourse to
the Consolidated Entities or their assets, (iii) Interest Expense, (iv) payments
of dividends in respect of Disqualified Capital Stock; and (v) to the extent not
otherwise included in Interest Expense, dividends and other distributions paid
during such period by the Borrower or MAC with respect to preferred stock or
preferred operating units (excluding distributions on convertible preferred
units of WHLP in accordance with the WHLP Partnership Agreement).  For purposes
of clauses (ii) and (v), the Consolidated Entities’ pro rata share of payments
by any Joint Venture shall be deemed equal to the product of (a) the payments
made by such Joint Venture, multiplied by (b) the percentage of the total
outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.12 of the Credit Agreement,
GAAP shall mean generally accepted accounting principles in the United States of
America in effect as of the Closing Date.

 

“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted,
(2) adequate reserves are established if required by, and in accordance with,
GAAP with respect to the contested item, (3) during the period of such contest,
the enforcement of any contested

 

15

--------------------------------------------------------------------------------


 

item is effectively stayed and (4) the failure to pay or comply with the
contested item during the period of the contest is not likely to result in a
Material Adverse Effect.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Gross Asset Value” shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

 

(i) for Retail Properties that are Wholly-Owned the sum of, for each such
property, (a) such property’s Property NOI for the Measuring Period, divided by
(b) (1) 7.00% (expressed as a decimal), in the case of regional Retail
Properties or (2) 9.00% (expressed as a decimal) in the case of Retail
Properties that are not regional Retail Properties; plus

 

(ii) for Retail Properties that are not Wholly-Owned, the sum of, for each such
property, (a) the Gross Asset Value of each such Retail Property at such time,
as calculated pursuant to the foregoing clause (i), multiplied by (b) the
percentage of the total outstanding Capital Stock held by Consolidated Entities
in the owner of the subject Retail Property, expressed as a decimal; provided,
notwithstanding anything to the contrary in this definition, so long as 100% of
the Indebtedness and other liabilities of the owner of the Broadway Plaza
Property reflected in the financial statements of such owner or disclosed in the
notes thereto (to the extent the same would constitute a Contingent Obligation)
is counted in the calculation of Total Liabilities pursuant to
subsection (ii) of the definition of “Total Liabilities”, the Broadway Plaza
Property, and the cash and Cash Equivalents and “Other GAV Assets” (as defined
below) with respect thereto, shall be deemed to be Wholly-Owned and the Gross
Asset Value with respect to the Broadway Plaza Property shall be calculated in
accordance with clause (i) of this definition; plus

 

(iii) all cash and Cash Equivalents (other than, in either case, Restricted
Cash) held by the Consolidated Entity at such time, and, in the case of cash and
Cash Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
the Consolidated Entity holding title to such cash and Cash Equivalents; plus

 

(iv) all Mortgage Loans acquired for the purpose of acquiring the underlying
real property, valued by the book value of each such Mortgage Loan when
measured; plus

 

(v)(a) 100% of the Book Value of Construction-in-Process with respect to Retail
Properties Under Construction that are Wholly-Owned and (b) the product of
(1) 100% of the Book Value of Construction-in-Process with respect to Retail
Properties Under Construction that are not Wholly-Owned multiplied by (2) a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Capital Stock held by the Consolidated Entity holding title to such
Retail Properties Under Construction; plus

 

16

--------------------------------------------------------------------------------


 

(vi) to the extent not otherwise included in the foregoing clauses, (a) the Book
Value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are Wholly-Owned and (b) the product of (1) the Book Value
of tenant receivables, deferred charges and other assets with respect to Real
Properties that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total outstanding Capital Stock
held by a Consolidated Entity holding title to such Real Property (collectively,
“Other GAV Assets”), provided that the aggregate value of Other GAV Assets shall
not exceed five percent (5%) of the aggregate Gross Asset Value of all the
assets of the Consolidated Entities;

 

(vii) the Book Value of land and other Properties not constituting Retail
Properties; plus

 

(viii) the Book Value of the Investment in Northpark Mall.

 

provided, however, that (A)(i) the determination of Gross Asset Value for any
period shall not include any Retail Property (or any Property NOI relating to
any Retail Property) that has been sold or otherwise disposed of at any time
prior to or during such period; and (ii) any Retail Property (whether acquired
before or after the Closing Date) shall be valued at Book Value for 18 months
after acquisition thereof; and (B) upon the sale, conveyance, or transfer of all
of a Real Property to a Person other than a Macerich Entity, the Gross Asset
Value with respect to such Real Property shall no longer be considered.

 

“Gross Leasable Area” shall mean the total leasable square footage of buildings
situated on Real Properties, excluding the square footage of any department
stores.

 

“Guarantors” shall mean, jointly and severally (i) any Initial Guarantor and
(ii) any Supplemental Guarantor.

 

“Guaranty” shall mean any unconditional guaranty executed by any Person in favor
of DBTCA (or a successor) in its capacity as Administrative Agent for the
Lenders pursuant to the terms of the Credit Agreement, in a form approved by the
Administrative Agent.  “Guaranty” shall include all Subsidiary Guaranties and
the REIT Guaranty.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” or “toxic substances” under any applicable federal, state, or local
laws or regulations.

 

“Hazardous Materials Claims” shall mean any enforcement, cleanup, removal or
other governmental or regulatory action or order with respect to the Property,
pursuant to any Hazardous Materials Laws, and/or any claim asserted in writing
by any

 

17

--------------------------------------------------------------------------------


 

third party relating to damage, contribution, cost recovery compensation, loss
or injury resulting from any Hazardous Materials.

 

“Hazardous Materials Laws” shall mean any applicable federal, state or local
laws, ordinances or regulations relating to Hazardous Materials.

 

“Hedging Obligations” of a Person means any and all obligations of such Person
or any of its Subsidiaries, whether absolute or contingent and howsoever and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

 

“IMI Walleye LLC” shall mean IMI Walleye LLC, a Delaware limited liability
company.

 

“Indebtedness” of any Person shall mean without duplication, (a) all liabilities
and obligations of such Person, whether consolidated or representing the
proportionate interest in any other Person, (i) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof, and including construction loans),
(ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of its
business that would constitute a trade payable to trade creditors (but
specifically excluding from such exception the deferred purchase price of real
property), (iv) evidenced by bankers’ acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person (in an amount equal to the lesser of the obligation so secured and the
fair market value of such property), (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a letter of credit
or a reimbursement obligation of such Person with respect to any letter of
credit, or (ix) consisting of Net Hedging Obligations; or (b) all Contingent
Obligations and liabilities and obligations of others of the kind described in
the preceding clause (a) that such Person has guaranteed or that is otherwise
its legal liability and all obligations to purchase, redeem or acquire for cash
or non-cash consideration any Capital Stock or other equity interests and
(c) obligations of such Person to purchase for cash or non-cash consideration
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property.  For the avoidance of
doubt, Indebtedness of any water, sewer, or other improvement district that is
payable from assessments or taxes on property located within such district shall
not be deemed to be Indebtedness of any

 

18

--------------------------------------------------------------------------------


 

Person owning property located within such district; provided that such Person
has not otherwise obligated itself in respect of the repayment of such
Indebtedness.

 

“Indemnified Liabilities” shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

 

“Indemnified Person” shall have the meaning given such term in Section 11.14 of
the Credit Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Financial Statements” shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

 

“Initial Guarantors” shall mean MAC, the Westcor Guarantors, the Wilmorite
Guarantors and the Affiliate Guarantors who enter into Guaranties on or as of
the date hereof.

 

“Intangible Assets” shall mean (i) all unamortized debt discount and expense,
unamortized deferred charges, goodwill and other intangible assets and (ii) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to December 31, 1994, in the Book
Value of any asset owned by the Consolidated Entities.

 

“Interest Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA for
the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Interest
Expense for such period (except that, with respect to any Project that has not
achieved Stabilization, Interest Expense for such Project shall be calculated
for the most recent fiscal quarter and annualized).

 

“Interest Expense” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum (without duplication) for such period of: 
(i) total interest expense, whether paid or accrued, of the Consolidated
Entities, including fees payable in connection with the Credit Agreement,
charges in respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities’
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause
(ii) below), (ii) amortization of costs related to interest rate protection
contracts and rate buydowns (other than the costs associated with the interest
rate buydowns completed in connection with the initial public offering of MAC),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility; or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof does not exceed $20,000,000, (iv) for purposes of determining Interest
Expense

 

19

--------------------------------------------------------------------------------


 

as used in the Fixed Charge Coverage Ratio (both numerator and denominator)
only, amortization of Capitalized Loan Fees, (v) to the extent not included in
clauses (i), (ii), (iii) and (iv), any Consolidated Entities’ pro rata share of
interest expense and other amounts of the type referred to in such clauses of
the Joint Ventures, and (vi) interest incurred on any liability or obligation
that constitutes a Contingent Obligation of any Consolidated Entity.  For
purposes of clause (v), any Consolidated Entities’ pro rata share of interest
expense or other amount of any Joint Venture shall be deemed equal to the
product of (a) the interest expense or other relevant amount of such Joint
Venture, multiplied by (b) the percentage of the total outstanding Capital Stock
of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Interest Period” shall mean:

 

(a)  for any Base Rate Borrowing, the period commencing on the date of such
borrowing and ending on the last day of the calendar month in which made;
provided, that if any Base Rate Borrowing is converted to a LIBO Rate Borrowing,
the applicable Base Rate Interest Period shall end on such date; and

 

(b)  for any LIBO Rate Loan, the period commencing on the date of such Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as specified in the applicable Borrowing
Request or Rate Request;

 

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBO Rate Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBO Rate Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.

 

“Interim Loan” shall mean the “Interim Loan” under and as defined in the New
Term and Interim Loan Credit Agreement.

 

“Investment” shall mean, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.

 

20

--------------------------------------------------------------------------------


 

“Investment” shall not include (a) any promissory notes or other consideration
paid to it or by a tenant in connection with Project leasing activities or
(b) any purchase or other acquisition of Securities of, or a loan, advance or
capital contribution to, MAC or any Subsidiary of MAC by MAC or any other
Subsidiary of MAC.  The amount of any Investment shall be the original cost of
such Investment, plus the cost of all additions thereto less the amount of any
return of capital or principal to the extent such return is in cash with respect
to such Investment without any adjustments for increases or decreases in value
or write-ups, write-downs or write-offs with respect to such Investment. 
Notwithstanding the foregoing, Investments shall not include any promissory
notes received by a Person in connection with a Disposition.

 

“IRS” shall mean the Internal Revenue Service or any entity succeeding to any of
its principal functions under the Code.

 

“Issuing Lender” shall mean DBTCA, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.4(10) of the Credit Agreement.

 

“Joint Lead Arrangers” shall mean Deutsche Bank Securities, Inc. and J.P. Morgan
Securities Inc., in their respective capacities as joint lead arrangers and
joint book runners for the credit facility evidenced by the Credit Agreement,
together with their permitted successors and assigns.

 

“Joint Venture” shall mean, as to any Person:  (i) any corporation fifty percent
(50%) or less of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent (50%)
or less of the ownership interests having ordinary voting power of which shall
at the time be so owned or controlled.  Notwithstanding the foregoing, a Joint
Venture of MAC shall include each Person, other than a Subsidiary, in which MAC
owns a direct or indirect equity interest.  Unless otherwise expressly provided,
all references in the Loan Documents to a “Joint Venture” shall mean a Joint
Venture of MAC.

 

“Lakewood Center Property” shall mean The Lakewood Center, a Retail Property
located in Lakewood, California.

 

“LC Collateral Account” shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

 

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of

 

21

--------------------------------------------------------------------------------


 

all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” shall mean each of the lenders from time to time party to the Credit
Agreement, including any Assignee permitted pursuant to Section 11.8 of the
Credit Agreement.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
the Credit Agreement.

 

“Letter of Credit Collateral” shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

 

“Letter of Credit Fee” shall have the meaning given such term in
Section 2.11(2)(A) of the Credit Agreement.

 

“Letter of Credit Request” shall have the meaning given such term in
Section 1.4(2) of the Credit Agreement.

 

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the Interest
Period applicable to such LIBO Rate Loan, the per annum rate for such Interest
Period and for an amount equal to the amount of such LIBO Rate Loan shown on Dow
Jones Telerate Page 3750 (or any equivalent successor page) at approximately
11:00 (London time) two Eurodollar Business Days prior to the first day of such
Interest Period or if such rate is not quoted, the arithmetic average as
determined by the Administrative Agent of the rates at which deposits in
immediately available U.S. dollars in an amount equal to the amount of such LIBO
Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the Administrative Agent
in the London interbank market, at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the first day of such Interest Period.

 

“LIBO Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable LIBO Rate.

 

“LIBO Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable LIBO Rate.

 

“LIBO Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

 

22

--------------------------------------------------------------------------------


 

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and any agreement to give
any security interest.

 

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
Section 1.1 of the Credit Agreement.

 

“Loan Documents” shall mean the Credit Agreement, the Notes and each of the
following (but only to the extent evidencing, guaranteeing, supporting or
securing the obligations under the foregoing instruments and agreements), the
REIT Guaranty, each of the Subsidiary Guaranties, any Guaranty executed by any
other Guarantor, the Pledge Agreements, and each other instrument, certificate
or agreement executed by the Borrower, MAC or the other Borrower Parties in
connection herewith, as any of the same may be Modified from time to time.

 

“Loan Month” shall mean any full calendar month during the term of the Revolving
Credit Facility, with the first Loan Month being August, 2004, which first Loan
Month shall be deemed to include the partial month commencing on the Closing
Date.

 

“MAC” shall have the meaning given such term in the preamble to the Credit
Agreement.

 

“Macerich Core Entities” shall mean collectively, (i) the Consolidated Entities,
and (ii) any Joint Venture in which any Consolidated Entity is a general partner
or in which any Consolidated Entity owns more than 50% of the Capital Stock.

 

“Macerich Entities” shall mean the Borrower Parties, and all Subsidiary Entities
of the Borrower Parties.  “Macerich Entity” shall mean any one of the Macerich
Entities.

 

 “Macerich Partnership” shall have the meaning given such term in the preamble
to the Credit Agreement.

 

“Macerich TWC Corp.” shall mean Macerich TWC II Corp., a Delaware corporation.

 

“Macerich TWC LLC” shall mean Macerich TWC II LLC, a Delaware limited liability
company.

 

“Macerich Walleye LLC” shall mean Macerich Walleye LLC, a Delaware limited
liability company.

 

“Macerich WRLP Corp.” shall mean Macerich WRLP Corp., a Delaware corporation.

 

23

--------------------------------------------------------------------------------


 

“Macerich WRLP LLC” shall mean Macerich WRLP LLC, a Delaware limited liability
company.

 

“Macerich WRLP II Corp.” shall mean Macerich WRLP II Corp., a Delaware
corporation.

 

“Macerich WRLP II LP” shall mean Macerich WRLP II LP, a Delaware limited
partnership.

 

“Management Companies” shall mean (a) Macerich Property Management Company, a
Delaware limited liability company, Macerich Management Company, a California
corporation, Westcor Partners LLC, an Arizona limited liability company, Westcor
Partners of Colorado LLC, a Colorado limited liability company, Macerich Westcor
Management LLC, a Delaware limited liability company, Wilmorite Property
Management, LLC, a Delaware limited liability company, and includes their
respective successors, and (b) with respect to the Rochester Properties, the
Rochester Manager and it successors and assigns pursuant to the Rochester
Management Agreement.

 

“Management Contracts” shall mean any contract between any Management Company,
on the one hand, and any other Macerich Entity, on the other hand, relating to
the management of any Macerich Entity or any Joint Venture or any of the
properties of such Person, as the same may be amended from time to time.

 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

“Master Management Agreements” shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly Owned Subsidiary in the
form of Exhibit [H] attached hereto (or with respect to Subsidiaries of Westcor
or Subsidiaries of Wilmorite, in the form that exists as of the Closing Date)
with such Modifications to such form as may be made by the Macerich Entities in
their reasonable judgment so long as such Modifications are fair, reasonable,
and no less favorable to the owner than would be obtained in a comparable
arm’s-length transaction with a Person not a Transactional Affiliate.

 

 “Material Adverse Effect” shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole or (b) the Macerich
Partnership and its Subsidiaries on a consolidated basis taken as a whole, any
of the following (1) a material adverse change in, or a material adverse effect
upon, the operations, business, properties, condition (financial or otherwise)
or prospects of any of such Persons from and after the Statement Date, (2) a
material impairment of the ability of any of such Persons to otherwise perform
under any Loan Document; or (3) a material adverse effect upon the legality,
validity, binding effect or enforceability against any of such Persons of any
Loan Document.

 

“Measuring Period” shall mean the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Quarter most recently ended as to which
operating statements with respect to a Real Property have been delivered to the
Lenders.

 

24

--------------------------------------------------------------------------------


 

“Minority Interest” shall mean all of the partnership units (as defined under
the Macerich Partnership’s partnership agreement) of the Macerich Partnership
held by any Person other than MAC.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Loans” shall mean all loans owned or held by any of the Macerich
Entities secured by mortgages or deeds of trust on Retail Properties.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.

 

“Net Hedging Obligations” shall mean, as of any date of determination, the
excess (if any) of all “unrealized losses” over all “unrealized profits” of such
Person arising from Hedging Obligations as substantiated in writing by the
Borrower and approved by the Administrative Agent.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

 

“Net Income” shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities’ pro rata share of
the net income (or loss) of any Joint Venture for such period, but excluding
(i) any recorded losses and gains and other extraordinary items for such period;
(ii) other non-cash charges and expenses (including non-cash charges resulting
from accounting changes), (iii) any gains or losses arising outside of the
ordinary course of business, and (iv) any charges for minority interests in the
Macerich Partnership held by Unaffiliated Partners.  For purposes hereof the
Consolidated Entities’ pro rata share of the net income (or loss) of any Joint
Venture shall be deemed equal to the product of (i) the income (or loss) of such
Joint Venture, multiplied by (ii) the percentage of the total outstanding
Capital Stock of such Person held by any Consolidated Entity, expressed as a
decimal.

 

“Net Worth” means, at any date, the consolidated stockholders’ equity of the
Consolidated Entities, excluding any amounts attributable to Disqualified
Capital Stock.

 

25

--------------------------------------------------------------------------------


 

“New Borrowing” shall mean any new advance of funds by the Lenders to the
Borrower constituting either a Base Rate Loan or a LIBO Rate Loan.

 

“New Term and Interim Loan Credit Agreement” shall mean that certain Credit
Agreement evidencing the New Term and Interim Loan Facility, dated as of
April 25, 2005, by and among the Borrower, as borrower, MAC and the other
guarantors signatory thereto, the lenders signatory thereto and DBTCA, as
administrative agent.

 

“New Term and Interim Loan Facility” shall mean that certain credit facility
evidenced by the New Term and Interim Loan Credit Agreement, which provides for
the funding of a term loan and an interim loan to the Borrower in the aggregate
commitment amount, as of the date hereof, of $950 million.

 

“Non-Defaulting Lender” shall mean each and every Lender, except those Lenders
that have defaulted in their respective obligations under the Credit Agreement
(including, without limitation, the obligations under Section 1.4(5) and
Section 1.5 of the Credit Agreement), as determined by the Administrative Agent
in its sole reasonable discretion.

 

“Northpark Mall” shall mean Northpark Mall, a Retail Property located in Dallas,
Texas.

 

“Note” shall mean a promissory note in the form of that attached to the Credit
Agreement as Exhibit I issued by the Borrower at the request of a Lender
pursuant to Section 1.8(6) of the Credit Agreement.

 

“NPL” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Obligations” shall mean any and all debts, obligations and liabilities of the
Borrower or the other Borrower Parties to the Administrative Agent, the Issuing
Lender, the other Agents and the Lenders (whether now existing or hereafter
arising, voluntary or involuntary, whether or not jointly owed with others,
direct or indirect, absolute or contingent, liquidated or unliquidated, and
whether or not from time to time decreased or extinguished and later increased,
created or incurred), arising out of or related to the Loan Documents.

 

“OFAC” shall have the meaning given such term in Section 6.26 of the Credit
Agreement.

 

“Officer’s Certificate” shall mean as to any Person, a certificate executed on
behalf of such Person by a Responsible Officer.

 

“Organizational Documents” shall mean:  (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the Board of Directors (or any committee
thereof) of such corporation,

 

26

--------------------------------------------------------------------------------


 

(b) for any partnership, the partnership agreement, any certificate of
formation, and any other instrument or agreement relating to the rights between
the partners or pursuant to which such partnership is formed, (c) for any
limited liability company, the operating agreement, any articles of organization
or formation, and any other instrument or agreement relating to the rights
between the members, pertaining to the manager, or pursuant to which such
limited liability company is formed, and (d) for any trust, the trust agreement
and any other instrument or agreement relating to the rights between the
trustors, trustees and beneficiaries, or pursuant to which such trust is formed.

 

“Original Closing Date” shall mean July 30, 2004.

 

“Original Commitment Termination Date” shall mean July 30, 2007.

 

“Originating Lender” shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies of a Governmental
Authority with respect to any payment made under any Loan Document or from the
execution, delivery or enforcement of any Loan Document.

 

“Outside L/C Maturity Date” means the date six calendar months after the
Commitment Termination Date; provided that at any time prior to the extension of
the Original Commitment Termination Date in accordance with the terms and
conditions of Section 1.7(5) of the Credit Agreement, if the Borrower has
notified the Administrative Agent in writing that it will exercise the option to
extend the Original Commitment Termination Date, until the Original Commitment
Termination Date, such date shall be extended to twelve calendar months after
the Original Commitment Termination Date.

 

“Participant” shall have the meaning given such term in Section 11.8 of the
Credit Agreement.

 

“Patriot Act” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

 

“Pension Plan” shall mean a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Consolidated Entities or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a multiple employer plan (as described
in Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding any Multiemployer Plan.

 

27

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” shall mean any Liens with respect to the assets of the
Borrower Parties and Macerich Core Entities consisting of the following:

 

(a)           Liens (other than environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

 

(b)           Statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business for amounts which, if not resolved in favor of the
Borrower Parties or the Macerich Core Entities, could not result in a Material
Adverse Effect;

 

(c)           Liens securing the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(d)           Other Liens, incidental to the conduct of the business of the
Borrower Parties or the Macerich Core Entities, including Liens arising with
respect to zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, easements, encroachments, building restrictions, minor defects,
irregularities in title and other similar charges or encumbrances on the use of
the assets of the Borrower Parties or the Macerich Core Entities which do not
interfere with the ordinary conduct of the business of the Borrower Parties or
the Macerich Core Entities and that are not incurred (i) in violation of any
terms and conditions of the Credit Agreement; (ii) in connection with the
borrowing of money or the obtaining of advances or credit, or (iii) in a manner
which could result in a Material Adverse Effect;

 

(e)           Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance and other types
of social security;

 

(f)            Any attachment or judgment Lien not constituting an Event of
Default;

 

(g)           Licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties;

 

(h)           any (i) interest or title of a lessor or sublessor under any lease
not prohibited by the Credit Agreement, (ii) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or
(iii) subordination of the interest of the lessee or sublessee under such lease
to any Lien or restriction referred to in the preceding clause (ii), so long as
the holder of such Lien or restriction agrees to recognize the rights of such
lessee or sublessee under such lease;

 

28

--------------------------------------------------------------------------------


 

(i)            Liens arising from filing UCC financing statements relating
solely to leases not prohibited by the Credit Agreement;

 

(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

 

(k)           Liens on personal property.

 

“Permitted Mortgages” shall mean those certain mortgages and/or deeds of trust
entered into by Subsidiaries of the Borrower Parties with respect to Real
Property directly owned by such Subsidiaries of the Borrower Parties to the
extent such mortgages and deeds of trust are otherwise permitted under the
Credit Agreement (including Section 8.1(1) of the Credit Agreement).

 

“Permitted WHLP Cash Distribution” shall have the meaning given such term in
Section 8.4(4) of the Credit Agreement.

 

“Person” shall mean any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

 

“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Consolidated Entities or any ERISA Affiliate sponsors or maintains or
to which the Consolidated Entities or any ERISA Affiliate makes, is making, or
is obligated to make contributions and includes any Pension Plan, other than a
Multiemployer Plan.

 

“Pledge Agreements” shall mean, individually or collectively, each of the Pledge
Agreements dated as of even date herewith from Macerich Partnership, MAC and the
other Pledgors, each in substantially the form attached to the Credit Agreement
as Exhibit H, pursuant to which each of Macerich Partnership, MAC and the other
Pledgors shall pledge to the Collateral Agent, for the ratable benefit of the
Benefited Creditors, all of its direct and indirect ownership interest in the
Guarantors (or general partners thereof, as the case may be) as further
specified therein.

 

“Pledgors” shall mean Macerich Partnership, MAC and Macerich WRLP II Corp.

 

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by DBTCA or any successor Administrative Agent at its principal office in
New York, New York as its “prime rate”.  The Prime Rate is a rate set by DBTCA
as one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as DBTCA

 

29

--------------------------------------------------------------------------------


 

may designate.  The Prime Rate is not tied to any external index and does not
necessarily represent the lowest or best rate of interest actually charged to
any class or category of customers.  Each change in the Prime Rate will be
effective on the day the change is announced within DBTCA.

 

“Pro Forma Statements” shall have the meaning given such term in Section 6.1 of
the Credit Agreement.

 

“Prohibited Person” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Project” shall mean any shopping center, retail property, office building,
mixed use property or other income producing project owned or controlled,
directly or indirectly by a Macerich Entity.  “Project” shall include the
redevelopment, or reconstruction of any existing Project.

 

“Property” shall mean, collectively and severally, any and all Real Property and
all personal property owned or occupied by the subject Person.  “Property” shall
include all Capital Stock owned by the subject Person in a Subsidiary Entity.

 

“Property Expense” shall mean, for any Retail Property, all operating expenses
relating to such Retail Property, including the following items (provided,
however, that Property Expenses shall not include debt service, tenant
improvement costs, leasing commissions, capital improvements, Depreciation and
Amortization Expenses and any extraordinary items not considered operating
expenses under GAAP):  (i) all expenses for the operation of such Retail
Property, including any management fees payable under the Management Contracts
and all insurance expenses, but not including any expenses incurred in
connection with a sale or other capital or interim capital transaction;
(ii) water charges, property taxes, sewer rents and other impositions, other
than fines, penalties, interest or such impositions (or portions thereof) that
are payable by reason of the failure to pay an imposition timely; and (iii) the
cost of routine maintenance, repairs and minor alterations, to the extent they
can be expensed under GAAP.

 

“Property Income” shall mean, for any Retail Property, all gross revenue from
the ownership and/or operation of such Retail Property (but excluding income
from a sale or other capital item transaction), service fees and charges and all
tenant expense reimbursement income payable with respect to such Retail
Property.

 

“Property NOI” shall mean, for any Retail Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

 

“Queens Development Project” shall mean the Real Property and improvements
located at or adjacent to 90-15 Queen’s Blvd., Elmhurst, New York, commonly
referred to as “Queens Development Project” and owned by Macerich Queens Limited
Partnership and/or Macerich Queens Expansion, LLC.

 

30

--------------------------------------------------------------------------------


 

“Rate Request” shall mean a request for the conversion or continuation of a Base
Rate Loan or LIBO Rate Loan as set forth in Section 1.6(2) of the Credit
Agreement.

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Macerich Entities.

 

“Real Property Under Construction” shall mean Real Property for which
Commencement of Construction has occurred but construction of such Real Property
is not substantially complete or has not yet reached Stabilization.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

 

“REIT” shall mean a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.

 

“REIT Guaranty” shall mean the credit guaranty executed by MAC in favor of DBTCA
(or a successor Administrative Agent), in its capacity as Administrative Agent
for the benefit of the Lenders, as the same may be Modified from time to time.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

 

“Required Benefited Creditors” shall have the meaning given such term in the
Pledge Agreements.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and Unused Commitments representing an amount not less than 66 2/3% of the sum
of the total Revolving Credit Exposures and Unused Commitments at such time.

 

“Requirements of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other

 

31

--------------------------------------------------------------------------------


 

Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum (rounded upward, if necessary, to the next higher 1/16 of one
percent) calculated as of the first day of such Interest Period in accordance
with the following formula:

 

Reserve Adjusted LIBO Rate =        LR    

1-LRP

where

LR   =  LIBO Rate

LRP =  LIBO Reserve Percentage (expressed as a decimal)

 

“Responsible Financial Officer” shall mean, with respect to any Person, the
chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

 

“Responsible Officer” shall mean, with respect to any Person, the president,
chief executive officer, vice president, Responsible Financial Officer, general
partner or managing member of such Person or any other officer, partner or
member having substantially the same authority and responsibility.

 

“Restricted Cash” shall mean any cash or cash equivalents held by any Person
with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments.

 

“Retail Property” or “Retail Properties” means any Real Property that is a
neighborhood, community or regional shopping center or mall or office building.

 

“Retail Property Under Construction” shall mean Retail Property for which
Commencement of Construction has occurred but construction of such Retail
Property is not substantially complete or has not yet reached Stabilization.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate outstanding principal amount of such Lender’s Loans and
LC Exposure, at such time.

 

“Revolving Credit Facility” shall mean this amended and restated credit facility
which provides for the extension of credit and the issuance of letters of credit
from time to time in an aggregate amount not to exceed $[1,000,000,000], as set
forth, and subject to the terms of, the Credit Agreement.

 

“Rochester Distribution” shall mean the distribution by WHLP of all of the
membership interests in Rochester Malls LLC to limited partners of WHLP in
accordance with Sections 8.7 or 8.8 of the WHLP Partnership Agreement.

 

32

--------------------------------------------------------------------------------


 

“Rochester Malls LLC” shall mean Rochester Malls LLC, a Delaware limited
liability company.

 

“Rochester Management Agreement” shall mean the Management Contract between a
Macerich Entity which is an owner of a Rochester Property and the Rochester
Manager in the form of Exhibit D-2 attached hereto with such Modifications to
such form as may be made by the Macerich Entities in their reasonable judgment
so long as such Modifications are fair, reasonable, and no less favorable to the
owner than would be obtained in a comparable arm’s-length transaction with a
Person not a Transactional Affiliate.

 

“Rochester Manager” shall mean Rochester Management, Inc., a Delaware
corporation.

 

“Rochester Properties” shall mean the Eastview Mall, Eastview Commons, Greece
Ridge Center, Marketplace Mall and Pittsford Plaza properties.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Secured Indebtedness” shall mean that portion of the Total Liabilities that is,
without duplication: (i) secured by a Lien (excluding, however, the Indebtedness
under the Credit Agreement, the Existing Term Facility and the New Term and
Interim Loan Facility); or (ii) any unsecured Indebtedness of any Subsidiary of
a Borrower Party if such Subsidiary is not a Guarantor.

 

“Secured Indebtedness Ratio” shall mean, at any time, the ratio of (i) Secured
Indebtedness to (ii) Gross Asset Value for such period.

 

“Secured Recourse Indebtedness” shall mean Secured Indebtedness to the extent
the principal amount thereof has been guaranteed by (or is otherwise recourse
to) any Borrower Party (other than a Borrower Party whose sole assets are
(i) collateral for such Secured Indebtedness; or (ii) Capital Stock in another
Borrower Party whose sole assets are such collateral and who otherwise meets the
criteria set forth in clauses (D) through (T) in the definition of Single
Purpose Entity).

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, bonds, debentures, options, warrants, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Senior Managing Agents” shall mean U.S. Bank, National Association and Key Bank
in their respective capacities as senior managing agents for the credit facility

 

33

--------------------------------------------------------------------------------


 

evidenced by the Credit Agreement, together with their permitted successors and
assigns.

 

“Single Purpose Entity” shall mean shall mean a Person, other than an
individual, which (A) is formed or organized solely for the purpose of holding,
directly or indirectly, an ownership interest in the Westcor Principal Entities
or the Wilmorite Principal Entity, (B) does not engage in any business unrelated
to clause (A) above, (C) has not and will not have any assets other than those
related to its activities in accordance with clauses (A) and (B) above,
(D) maintains its own separate books and records and its own accounts, in each
case which are separate and apart from the books and records and accounts of any
other Person, (E) holds itself out as being a Person, separate and apart from
any other Person, (F) does not and will not commingle its funds or assets with
those of any other Person, (G) conducts its own business in its own name,
(H) maintains separate financial statements and files its own tax returns (or if
its tax returns are consolidated with those of MAC, such returns shall clearly
identify such Person as a separate legal entity), (I) pays its own debts and
liabilities when they become due out of its own funds, (J) observes all
partnership, corporate, limited liability company or trust formalities, as
applicable, and does all things necessary to preserve its existence, (K) except
as expressly permitted by the Loan Documents, maintains an arm’s-length
relationship with its Transactional Affiliates and shall not enter into any
Contractual Obligations with any Affiliates except as permitted under the Credit
Agreement, (L) pays the salaries of its own employees, if any, and maintains a
sufficient number of employees in light of its contemplated business operations,
(M) does not guarantee or otherwise obligate itself with respect to the debts of
any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except with respect to the Obligations and the
“Obligations” under and as defined in the Existing Term Credit Facility and the
New Term and Interim Loan Facility and as otherwise permitted under the Loan
Documents, (N) does not acquire obligations of or securities issued by its
partners, members or shareholders, (O) allocates fairly and reasonably shared
expenses, including any overhead for shared office space, (P) uses separate
stationery, invoices, and checks, (Q) does not and will not pledge its assets
for the benefit of any other Person (except as permitted under the Loan
Documents) or make any loans or advances to any other Person (except with
respect to the obligations and the “Obligations” under and as defined in the
Existing Term Credit Facility and the New Term and Interim Loan Facility),
(R) does and will correct any known misunderstanding regarding its separate
identity, (S) maintains adequate capital in light of its contemplated business
operations, and (T) has and will have a partnership or operating agreement,
certificate of incorporation or other organizational document which complies
with the requirements set forth in this definition.

 

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination:  (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they

 

34

--------------------------------------------------------------------------------


 

mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Stabilization” shall mean, with respect to any Real Property, the earlier of
(i) the date on which eighty-five percent (85%) or more of the Gross Leasable
Area of such Real Property has been subject to binding leases for a period of
twelve (12) months or longer, or (ii) the date twenty-four (24) months after the
date that substantially all portions of such Real Property are open to the
public and operating in the ordinary course of business.

 

“Stated Amount” shall mean, with respect to any Letter of Credit, the maximum
amount available to be drawn thereunder, without regard to whether any
conditions to drawing could be met.

 

“Statement Date” shall mean December 31, 2003.

 

“Subsidiary” shall mean, with respect to any Person:  (a) any corporation more
than fifty percent (50%) of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled, (c) with respect to MAC, any other
Person in which MAC owns, directly or indirectly, any Capital Stock and which
would be combined with MAC in the consolidated financial statements of MAC in
accordance with GAAP; (d) with respect to the Westcor Guarantors and the Westcor
Principal Entities, any other Person in which they own, directly or indirectly,
any Capital Stock and which would be combined with them in consolidated
financial statements in accordance with GAAP or (e) with respect to the
Wilmorite Guarantors and the Wilmorite Principal Entity, any other Person in
which they own, directly or indirectly, any Capital Stock and which would be
combined with them in consolidated financial statements in accordance with GAAP.

 

“Subsidiary Entities” shall mean a Subsidiary or Joint Venture of a Person. 
Unless otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of MAC.

 

“Subsidiary Guaranties” shall mean each of the credit guaranties executed by
each of the Westcor Guarantors, the Wilmorite Guarantors and the Affiliate
Guarantors in favor of DBTCA (or a successor Administrative Agent), in its
capacity as Administrative Agent for the benefit of the Lenders, as the same may
be Modified from time to time.

 

“Supplemental Guarantor” shall have the meaning set forth in Section 4.1 of the
Credit Agreement.

 

35

--------------------------------------------------------------------------------


 

“Supplemental Guaranties” shall mean a Guaranty executed by a Supplemental
Guarantor pursuant to Section 4.2 of the Credit Agreement.

 

“Syndication Agent” shall mean JPMorgan Chase Bank, in its capacity as
syndication agent for the credit facility evidenced by the Credit Agreement,
together with its permitted successors and assigns.

 

“Tangible Net Worth” shall mean, at any time, (i) Net Worth minus
(ii) Intangible Assets, plus (iii) solely for purposes of Section 8.12(1) of the
Credit Agreement, any minority interest reflected in the balance sheet of MAC,
but only to the extent attributable to Minority Interests, in each case at such
time.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Expense” shall mean (without duplication), for any period, total tax
expense (if any) attributable to income and franchise taxes based on or measured
by income, whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entity’s pro rata share of tax expenses in any Joint Venture.  For
purposes of this definition, the Consolidated Entities’ pro rata share of any
such tax expense of any Joint Venture shall be deemed equal to the product of
(i) such tax expense of such Joint Venture, multiplied by (ii) the percentage of
the total outstanding Capital Stock of such Person held by the Consolidated
Entity, expressed as a decimal.

 

“Total Liabilities” shall mean, at any time, without duplication, the aggregate
amount of (i) all Indebtedness and other liabilities of the Consolidated
Entities reflected in the financial statements of MAC or disclosed in the notes
thereto (to the extent the same would constitute a Contingent Obligation), plus
(ii) all Indebtedness and other liabilities of all Joint Ventures reflected in
the financial statements of such Joint Ventures or disclosed in the notes
thereto (to the extent the same would constitute a Contingent Obligation) which
are otherwise recourse to any Consolidated Entity or any of its assets or that
otherwise constitutes Indebtedness of any Consolidated Entity (including any
recourse obligations arising as a result of a Consolidated Entity serving as a
general partner, directly or indirectly, in such Joint Ventures, unless such
general partner is a corporation whose sole asset is its general partnership
interest and who otherwise meets the criteria set forth in clauses (D) through
(T) in the definition of Single Purpose Entity); provided that, notwithstanding
this clause (ii), those certain guarantees described on Schedule G-2 to the
Credit Agreement, which liabilities thereunder are recourse, directly or
indirectly, to any of the Westcor Principal Entities or their Subsidiaries or
the Wilmorite Principal Entity or its Subsidiaries, shall be considered an
obligation governed by clause (iii) below, plus (iii) the Consolidated Entities’
pro rata share of all Indebtedness and other liabilities reflected in the
financial statements of any Joint Venture or disclosed in the notes thereto (to
the extent the same would constitute a Contingent Obligation) not otherwise
constituting Indebtedness of or recourse to any Consolidated Entity or any of
its assets, plus (iv) all liabilities of the Consolidated Entities with respect
to purchase and repurchase obligations, provided that any obligations to acquire
fully-constructed Real Property shall not be included in Total

 

36

--------------------------------------------------------------------------------


 

Liabilities prior to the transfer of title of such Real Property.  With respect
to any Real Property Under Construction as to which any Consolidated Entity has
provided an outstanding and undrawn letter of credit relating to the performance
and/or completion of construction at such property, the amount of Indebtedness
evidenced by such letter of credit shall be included in Total Liabilities if:
(a) such Indebtedness does not duplicate Indebtedness incurred in respect of
such Real Property Under Construction (including any off-site improvements
associated therewith); (b) such Indebtedness is required by GAAP to be reflected
on the liability side of any Consolidated Entities’ balance sheet; and (c) to
the extent such Indebtedness is not required by GAAP to be reflected on the
liability side of any Consolidated Entities’ balance sheet, then such
Indebtedness shall only be included to the extent the amount of such
Indebtedness exceeds $40,000,000.  For purposes of clause (iii), the
Consolidated Entities’ pro rata share of all Indebtedness and other liabilities
of any Joint Venture shall be deemed equal to the product of (a) such
Indebtedness or other liabilities, multiplied by (b) the percentage of the total
outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

 “Transactional Affiliates” shall have the meaning given such term in
Section 8.6 of the Credit Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable LIBO Rate or the Applicable Base Rate.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unaffiliated Partners” shall mean Persons who own, directly or indirectly at
any tier, a beneficial interest in the Capital Stock of a Subsidiary Entity, but
such Persons shall exclude:  (i) the Macerich Entities; (ii) Affiliates of
Macerich Entities; (iii) Persons whose Capital Stock or beneficial interest
therein is owned, directly or indirectly at any tier, by the Macerich Entities
or their Affiliates.

 

“Unencumbered Property” shall have the meaning set forth in Section 4.2 of the
Credit Agreement.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

“Unused Commitments” shall mean, with respect to any Lender at any time, the
difference of (i) the total amount of such Lender’s Commitment and (ii) such
Lender’s Revolving Credit Exposure.

 

“Unused Line Fee” shall have the meaning as set forth in Section 2.11 of the
Credit Agreement.

 

37

--------------------------------------------------------------------------------


 

“Usage Percentage” shall mean the ratio, expressed as a percentage, of (i) the
sum of (x) the average daily outstanding amount of Loans and (y) the undrawn
face amount of all outstanding Letters of Credit, to (ii) the aggregate amount
of the Lenders’ Commitments during such period.

 

“Walleye Investment LLC” shall mean Walleye Retail Investments LLC, a Delaware
limited liability company.

 

“Westcor” shall mean (i) the Westcor Principal Entities, (ii) the Westcor
Guarantors, (iii) the Subsidiaries of the Westcor Guarantors; and (iv) any other
Person the accounts of which would be consolidated with those of the Westcor
Guarantors in consolidated financial statements in accordance with GAAP.  When
the context so requires, “Westcor” shall mean any of the Persons described
above.

 

“Westcor Assets” shall mean all Projects and related Property, directly or
indirectly, in whole or in any part, owned or leased by Westcor.

 

“Westcor Guarantors” shall mean Macerich WRLP Corp., Macerich WRLP LLC, Macerich
WRLP II Corp., Macerich WRLP II LP, Macerich TWC Corp. and Macerich TWC LLC.

 

“Westcor Principal Entities” shall mean, jointly and severally, Westcor Realty
Limited Partnership and The Westcor Company II Limited Partnership.

 

“WHLP” shall mean Wilmorite Holdings, L.P., a Delaware limited partnership
(following the Wilmorite Acquisition, Wilmorite Holdings, L.P. will change its
name to MACWH, L.P.).

 

 “WHLP Partnership Agreement” shall mean the 2005 Amended and Restated Agreement
of Limited Partnership of WHLP, between WHLP and the Borrower.

 

“Wholly-Owned” shall mean, with respect to any Real Property, Capital Stock, or
other Property owned or leased, that (i) title to such Property is held directly
by, or such Property is leased by, the Macerich Partnership, or (ii) in the case
of Real Property or Capital Stock, title to such property is held by, or (in the
case of Real Property) such Property is leased by, a Consolidated Entity at
least 99% of the Capital Stock of which is held of record and beneficially by
the Macerich Partnership (or a Person whose Capital Stock is owned 100% by
Macerich Partnership) and the balance of the Capital Stock of which (if any) is
held of record and beneficially by MAC (or a Person whose Capital Stock is owned
100% by MAC).  References to Property Wholly-Owned by Westcor or a Macerich
Entity shall mean property 100% owned by such Person.

 

“Wholly-Owned Raw Land” shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

 

“Wilmorite” shall mean (i) the Wilmorite Principal Entity, (ii) the Wilmorite
Guarantors, (iii) the Subsidiaries of the Wilmorite Guarantors; and (iv) any
other Person

 

38

--------------------------------------------------------------------------------


 

the accounts of which would be consolidated with those of the Wilmorite
Guarantors in consolidated financial statements in accordance with GAAP.  When
the context so requires, “Wilmorite” shall mean any of the Persons described
above.

 

“Wilmorite Acquisition” shall mean that certain acquisition by MAC and the
Borrower of Wilmorite Properties, Inc., WHLP and their subsidiaries pursuant to
the Wilmorite Merger Agreement.

 

“Wilmorite Assets” shall mean all Projects and related Property, directly or
indirectly, in whole or in any part, owned or leased by Wilmorite.

 

“Wilmorite Guarantors” shall mean Macerich Walleye LLC, IMI Walleye LLC and
Walleye Investments LLC; provided that on the Wilmorite Release Date, IMI
Walleye LLC and Walleye Investments LLC shall cease to be the Wilmorite
Guarantors.

 

“Wilmorite JV Investment” shall mean the acquisition by a Person that is not an
Affiliate of MAC of limited liability interests of IMI Walleye LLC.

 

“Wilmorite Merger Agreement” shall mean an Agreement and Plan of Merger, dated
as of December 22, 2004, among MAC, the Borrower, MACW, Inc., Wilmorite
Properties, Inc. and WHLP.

 

“Wilmorite Principal Entity” shall mean WHLP.

 

“Wilmorite Release Date” shall have the meaning given such term in Section 4.4
of the Credit Agreement.

 

39

--------------------------------------------------------------------------------


 


OTHER INTERPRETIVE PROVISIONS.


 


(1)           THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.  TERMS (INCLUDING UNCAPITALIZED
TERMS) NOT OTHERWISE DEFINED HEREIN AND THAT ARE DEFINED IN THE UCC SHALL HAVE
THE MEANINGS THEREIN DESCRIBED.


 


(2)           THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER” AND SIMILAR WORDS REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT; AND SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(3)           (I)            THE TERM “DOCUMENTS” INCLUDES ANY AND ALL
INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATES, INDENTURES, NOTICES AND OTHER
WRITINGS, HOWEVER EVIDENCED;


 

(ii)           The term “including” is not limiting and means “including without
limitation;”

 

(iii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including;”

 

(iv)          The term “property” includes any kind of property or asset, real,
personal or mixed, tangible or intangible; and

 

(v)           The verb “exists” and its correlative noun forms, with reference
to a Potential Default or an Event of Default, means that such Potential Default
or Event of Default has occurred and continues uncured and unwaived.

 


(4)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
AGREEMENTS (INCLUDING THIS AGREEMENT) AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE
DEEMED TO INCLUDE ALL SUBSEQUENT MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT
SUCH MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT,
(II) REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE CONSTRUED AS INCLUDING
ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING,
SUPPLEMENTING OR INTERPRETING THE STATUTE OR REGULATION, AND (III) REFERENCES TO
ANY PERSON INCLUDE ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


(5)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS.  ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND SHALL
EACH BE PERFORMED IN ACCORDANCE WITH THEIR TERMS.

 

40

--------------------------------------------------------------------------------